Exhibit 10.1

 

EXECUTION COPY

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

May 12, 2005

 

between

 

SINCLAIR TELEVISION GROUP, INC.

 

The GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

WACHOVIA BANK, NATIONAL ASSOCIATION

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Syndication Agents

 

BNP PARIBAS

and

ING CAPITAL LLC

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS

 

 

 

SECTION 1.01. Defined Terms

 

SECTION 1.02. Classification of Loans and Borrowings.
[a05-9434_1ex10d1.htm#Section1_02_181128]

 

SECTION 1.03. Call Letters for Stations.
[a05-9434_1ex10d1.htm#Section1_03__181131]

 

SECTION 1.04. Terms Generally. [a05-9434_1ex10d1.htm#Section1_04__181134]

 

SECTION 1.05. Accounting Terms; GAAP.
[a05-9434_1ex10d1.htm#Section1_05_AccountingTermsGaap__181149]

 

 

 

ARTICLE II THE CREDITS [a05-9434_1ex10d1.htm#Articleii_181305]

 

 

 

SECTION 2.01. The Credits. [a05-9434_1ex10d1.htm#Section2_01_TheCredits__181310]

 

SECTION 2.02. Loans and Borrowings.
[a05-9434_1ex10d1.htm#Section2_02_LoansAndBorrowings__181512]

 

SECTION 2.03. Requests for Borrowings [a05-9434_1ex10d1.htm#Section2_03__181537]

 

SECTION 2.04. Letters of Credit.
[a05-9434_1ex10d1.htm#Section2_04_LettersOfCredit__181549]

 

SECTION 2.05. Funding of Borrowings.
[a05-9434_1ex10d1.htm#Section2_05_FundingOfBorrowings__181827]

 

SECTION 2.06. Interest Elections.
[a05-9434_1ex10d1.htm#Section2_06_InterestElections__181833]

 

SECTION 2.07. Termination and Reduction of the Commitments.
[a05-9434_1ex10d1.htm#Section2_07_TerminationAndReducti_181932]

 

SECTION 2.08. Repayment of Loans; Evidence of Debt.
[a05-9434_1ex10d1.htm#Section2_08_RepaymentOfLoansEvide_181947]

 

SECTION 2.09. Prepayment of Loans.
[a05-9434_1ex10d1.htm#Section2_09_PrepaymentOfLoans__182252]

 

SECTION 2.10. Fees. [a05-9434_1ex10d1.htm#Section2_10_Fees__182332]

 

SECTION 2.11. Interest. [a05-9434_1ex10d1.htm#Section2_11_Interest__182348]

 

SECTION 2.12. Alternate Rate of Interest
[a05-9434_1ex10d1.htm#Section2_12__182431]

 

SECTION 2.13. Increased Costs.
[a05-9434_1ex10d1.htm#Section2_13_IncreasedCosts__182425]

 

SECTION 2.14. Break Funding Payments [a05-9434_1ex10d1.htm#Section2_14__182533]

 

SECTION 2.15. Taxes. [a05-9434_1ex10d1.htm#Section2_15_Taxes__182553]

 

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
[a05-9434_1ex10d1.htm#Section2_16_PaymentsGenerallyProR_182739]

 

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.
[a05-9434_1ex10d1.htm#Section2_17_MitigationObligations_182827]

 

 

 

ARTICLE III GUARANTEE [a05-9434_1ex10d1.htm#Articleiii_184034]

 

 

 

SECTION 3.01. The Guarantee [a05-9434_1ex10d1.htm#Section3_01_184038]

 

SECTION 3.02. Obligations Unconditional
[a05-9434_1ex10d1.htm#Section3_02__184042]

 

SECTION 3.03. Reinstatement
[a05-9434_1ex10d1.htm#Section3_03_Reinstatement__184118]

 

SECTION 3.04. Subrogation [a05-9434_1ex10d1.htm#Section3_04__184131]

 

SECTION 3.05. Remedies [a05-9434_1ex10d1.htm#Section3_05__184143]

 

SECTION 3.06. Instrument for the Payment of Money
[a05-9434_1ex10d1.htm#Section3_06__184202]

 

SECTION 3.07. Continuing Guarantee [a05-9434_1ex10d1.htm#Section3_07__184234]

 

SECTION 3.08. Rights of Contribution [a05-9434_1ex10d1.htm#Section3_08__184236]

 

SECTION 3.09. General Limitation on Guarantee Obligations
[a05-9434_1ex10d1.htm#Section3_09__184302]

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES
[a05-9434_1ex10d1.htm#Articleiv_184319]

 

 

 

SECTION 4.01. Organization; Powers [a05-9434_1ex10d1.htm#Section4_01__184337]

 

 

--------------------------------------------------------------------------------


 

SECTION 4.02. Authorization; Enforceability
[a05-9434_1ex10d1.htm#Section4_02__184354]

 

SECTION 4.03. Governmental Approvals; No Conflicts
[a05-9434_1ex10d1.htm#Section4_03__184405]

 

SECTION 4.04. Financial Condition; Material Adverse Change.
[a05-9434_1ex10d1.htm#Section4_04_FinancialConditionMat_184424]

 

SECTION 4.05. Properties. [a05-9434_1ex10d1.htm#Section4_05_Properties__184429]

 

SECTION 4.06. Litigation and Environmental Matters.
[a05-9434_1ex10d1.htm#Section4_06_LitigationAndEnvironm_184432]

 

SECTION 4.07. Compliance with Laws and Agreements
[a05-9434_1ex10d1.htm#Section4_07__184501]

 

SECTION 4.08. Investment and Holding Company Status
[a05-9434_1ex10d1.htm#Section4_08__184520]

 

SECTION 4.09. Taxes [a05-9434_1ex10d1.htm#Section4_09__184534]

 

SECTION 4.10. ERISA [a05-9434_1ex10d1.htm#Section4_10__184805]

 

SECTION 4.11. Disclosure [a05-9434_1ex10d1.htm#Section4_11__184800]

 

SECTION 4.12. Use of Credit [a05-9434_1ex10d1.htm#Section4_12__184819]

 

SECTION 4.13. Indebtedness and Liens.
[a05-9434_1ex10d1.htm#Section4_13_IndebtednessAndLiens__184823]

 

SECTION 4.14. Capitalization. [a05-9434_1ex10d1.htm#Section4_14__184851]

 

SECTION 4.15. Subsidiaries and Investments.
[a05-9434_1ex10d1.htm#Section4_15_SubsidiariesAndInvest_184855]

 

SECTION 4.16. Broadcast Licenses.
[a05-9434_1ex10d1.htm#Section4_16_BroadcastLicenses__184902]

 

SECTION 4.17. Ancillary Documents. [a05-9434_1ex10d1.htm#Section4_17__184913]

 

SECTION 4.18. Program Services Agreements.
[a05-9434_1ex10d1.htm#Section4_18__184927]

 

SECTION 4.19. Options. [a05-9434_1ex10d1.htm#Section4_19__184938]

 

SECTION 4.20. Asset Use and Operating Agreements.
[a05-9434_1ex10d1.htm#Section4_20__184957]

 

SECTION 4.21. Outsourcing Agreements. [a05-9434_1ex10d1.htm#Section4_21__185007]

 

SECTION 4.22. Solvency. [a05-9434_1ex10d1.htm#Section4_22__185016]

 

 

 

ARTICLE V CONDITIONS [a05-9434_1ex10d1.htm#Articlev_185021]

 

 

 

SECTION 5.01. Second Restatement Effective Date
[a05-9434_1ex10d1.htm#Section5_01__185033]

 

SECTION 5.02. Each Credit Event [a05-9434_1ex10d1.htm#Section5_02__185243]

 

SECTION 5.03. Each Incremental Loan. [a05-9434_1ex10d1.htm#Section5_03__185309]

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS [a05-9434_1ex10d1.htm#Articlevi_185318]

 

 

 

SECTION 6.01. Financial Statements and Other Information
[a05-9434_1ex10d1.htm#Section6_01__185329]

 

SECTION 6.02. Notices of Material Events
[a05-9434_1ex10d1.htm#Section6_02__185440]

 

SECTION 6.03. Existence; Conduct of Business
[a05-9434_1ex10d1.htm#Section6_03__185509]

 

SECTION 6.04. Payment of Obligations [a05-9434_1ex10d1.htm#Section6_04__185518]

 

SECTION 6.05. Maintenance of Properties; Insurance
[a05-9434_1ex10d1.htm#Section6_05__185543]

 

SECTION 6.06. Books and Records; Inspection Rights
[a05-9434_1ex10d1.htm#Section6_06__185554]

 

SECTION 6.07. Compliance with Laws and Contractual Obligations
[a05-9434_1ex10d1.htm#Section6_07__185603]

 

SECTION 6.08. Use of Proceeds and Letters of Credit
[a05-9434_1ex10d1.htm#Section6_08__185613]

 

SECTION 6.09. Certain Obligations Respecting Subsidiaries and Other Holding
Company Subsidiaries.
[a05-9434_1ex10d1.htm#Section6_09_CertainObligationsRes_185630]

 

 

 

ARTICLE VII NEGATIVE COVENANTS [a05-9434_1ex10d1.htm#Articlevii_185658]

 

 

 

SECTION 7.01. Indebtedness [a05-9434_1ex10d1.htm#Section7_01_I_185710]

 

SECTION 7.02. Liens [a05-9434_1ex10d1.htm#Section7_02__185759]

 

SECTION 7.03. Mergers, Consolidations, Etc.
[a05-9434_1ex10d1.htm#Section7_03__185858]

 

SECTION 7.04. Acquisitions. [a05-9434_1ex10d1.htm#Section7_04__185958]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.05. Dispositions. [a05-9434_1ex10d1.htm#Section7_05__190155]

 

SECTION 7.06. Lines of Business [a05-9434_1ex10d1.htm#Section7_06__190407]

 

SECTION 7.07. Investments. [a05-9434_1ex10d1.htm#Section7_07_I_190432]

 

SECTION 7.08. Restricted Payments. [a05-9434_1ex10d1.htm#Section7_08__205022]

 

SECTION 7.09. Transactions with Affiliates
[a05-9434_1ex10d1.htm#Section7_09__191015]

 

SECTION 7.10. Restrictive Agreements [a05-9434_1ex10d1.htm#Section7_10__191029]

 

SECTION 7.11. Certain Financial Covenants.
[a05-9434_1ex10d1.htm#Section7_11_CertainFinancialCoven_191105]

 

SECTION 7.12. Certain Other Indebtedness.
[a05-9434_1ex10d1.htm#Section7_12__191521]

 

SECTION 7.13. Modifications of Certain Documents.
[a05-9434_1ex10d1.htm#Section7_13__191533]

 

SECTION 7.14. License Subsidiaries.
[a05-9434_1ex10d1.htm#Section7_14_LicenseSubsidiaries__191551]

 

SECTION 7.15. Preferred Stock. [a05-9434_1ex10d1.htm#Section7_15__191634]

 

SECTION 7.16. Program Services Agreements and Outsourcing Agreements.
[a05-9434_1ex10d1.htm#Section7_16__191650]

 

SECTION 7.17. Limitation on Cure Rights.
[a05-9434_1ex10d1.htm#Section7_17__191803]

 

SECTION 7.18. Sale and Leaseback Transactions.
[a05-9434_1ex10d1.htm#Section7_18__191831]

 

SECTION 7.19. Covenants Applicable to Holding Company.
[a05-9434_1ex10d1.htm#Section7_19_CovenantsApplicableTo_191836]

 

 

 

ARTICLE VIII EVENTS OF DEFAULT [a05-9434_1ex10d1.htm#Articleviii_191849]

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT [a05-9434_1ex10d1.htm#Articleix_192133]

 

 

 

ARTICLE X MISCELLANEOUS [a05-9434_1ex10d1.htm#Articlex_192222]

 

 

 

SECTION 10.01. Notices [a05-9434_1ex10d1.htm#Section10_01__192233]

 

SECTION 10.02. Waivers; Amendments [a05-9434_1ex10d1.htm#Section10_02__192318]

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver
[a05-9434_1ex10d1.htm#Section10_03__192344]

 

SECTION 10.04. Successors and Assigns
[a05-9434_1ex10d1.htm#Section10_04__192427]

 

SECTION 10.05. Survival [a05-9434_1ex10d1.htm#Section10_05__192549]

 

SECTION 10.06. Counterparts; Integration; Effectiveness
[a05-9434_1ex10d1.htm#Section10_06__192608]

 

SECTION 10.07. Severability [a05-9434_1ex10d1.htm#Section10_07__192621]

 

SECTION 10.08. Right of Setoff [a05-9434_1ex10d1.htm#Section10_08__192631]

 

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
[a05-9434_1ex10d1.htm#Section10_09__193344]

 

SECTION 10.10. WAIVER OF JURY TRIAL [a05-9434_1ex10d1.htm#Section10_10__193419]

 

SECTION 10.11. Headings [a05-9434_1ex10d1.htm#Section10_11__193441]

 

SECTION 10.12. Confidentiality [a05-9434_1ex10d1.htm#Section10_12__193450]

 

SECTION 10.13. Cure of Defaults by the Administrative Agent or the Lenders.
[a05-9434_1ex10d1.htm#Section10_13__193500]

 

SECTION 10.14. USA PATRIOT Act [a05-9434_1ex10d1.htm#Section10_14__193533]

 

SECTION 10.15. Waivers under Existing Credit Agreement; Effect of Amendment and
Restatement. [a05-9434_1ex10d1.htm#Section10_15_WaiversUnderExisting_193535]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a) [a05-9434_1ex10d1.htm#Schedule1_01a_201820]

- [a05-9434_1ex10d1.htm#Schedule1_01a_201820]

Commitments [a05-9434_1ex10d1.htm#Schedule1_01a_201820]

SCHEDULE 1.01(b) [a05-9434_1ex10d1.htm#Schedule1_01b_201939]

- [a05-9434_1ex10d1.htm#Schedule1_01b_201939]

Existing Senior Subordinated Note Indentures
[a05-9434_1ex10d1.htm#Schedule1_01b_201939]

SCHEDULE 1.01(c) [a05-9434_1ex10d1.htm#Schedule1_01c_201952]

- [a05-9434_1ex10d1.htm#Schedule1_01c_201952]

Unrestricted Subsidiaries [a05-9434_1ex10d1.htm#Schedule1_01c_201952]

SCHEDULE 1.03 [a05-9434_1ex10d1.htm#Schedule1_03_202003]

- [a05-9434_1ex10d1.htm#Schedule1_03_202003]

Owned and Contract Stations [a05-9434_1ex10d1.htm#Schedule1_03_202003]

SCHEDULE 4.06(a) [a05-9434_1ex10d1.htm#Schedule4_06a_202330]

- [a05-9434_1ex10d1.htm#Schedule4_06a_202330]

Litigation [a05-9434_1ex10d1.htm#Schedule4_06a_202330]

SCHEDULE 4.06(b) [a05-9434_1ex10d1.htm#Schedule4_06b_202335]

- [a05-9434_1ex10d1.htm#Schedule4_06b_202335]

Environmental Matters [a05-9434_1ex10d1.htm#Schedule4_06b_202335]

SCHEDULE 4.13(a) [a05-9434_1ex10d1.htm#Schedule4_13a_202343]

- [a05-9434_1ex10d1.htm#Schedule4_13a_202343]

Material Indebtedness [a05-9434_1ex10d1.htm#Schedule4_13a_202343]

SCHEDULE 4.13(b) [a05-9434_1ex10d1.htm#Schedule4_13b_202407]

- [a05-9434_1ex10d1.htm#Schedule4_13b_202407]

Liens [a05-9434_1ex10d1.htm#Schedule4_13b_202407]

SCHEDULE 4.13(c) [a05-9434_1ex10d1.htm#Schedule4_13c_202419]

- [a05-9434_1ex10d1.htm#Schedule4_13c_202419]

Film Cash Payments [a05-9434_1ex10d1.htm#Schedule4_13c_202419]

SCHEDULE 4.13(d) [a05-9434_1ex10d1.htm#Schedule4_13d_202427]

- [a05-9434_1ex10d1.htm#Schedule4_13d_202427]

Interest Rate Protection Agreements [a05-9434_1ex10d1.htm#Schedule4_13d_202427]

SCHEDULE 4.14 [a05-9434_1ex10d1.htm#Schedule4_14_202431]

- [a05-9434_1ex10d1.htm#Schedule4_14_202431]

Capitalization [a05-9434_1ex10d1.htm#Schedule4_14_202431]

SCHEDULE 4.15(a) [a05-9434_1ex10d1.htm#Schedule4_15a_194935]

- [a05-9434_1ex10d1.htm#Schedule4_15a_194935]

Subsidiaries [a05-9434_1ex10d1.htm#Schedule4_15a_194935]

SCHEDULE 4.15(b) [a05-9434_1ex10d1.htm#Schedule4_15b_194938]

- [a05-9434_1ex10d1.htm#Schedule4_15b_194938]

Investments [a05-9434_1ex10d1.htm#Schedule4_15b_194938]

SCHEDULE 4.16 [a05-9434_1ex10d1.htm#Schedule4_16_194940]

- [a05-9434_1ex10d1.htm#Schedule4_16_194940]

Broadcast Licenses [a05-9434_1ex10d1.htm#Schedule4_16_194940]

SCHEDULE 4.18 [a05-9434_1ex10d1.htm#Schedule4_18_195035]

- [a05-9434_1ex10d1.htm#Schedule4_18_195035]

Program Services Agreements [a05-9434_1ex10d1.htm#Schedule4_18_195035]

SCHEDULE 4.19 [a05-9434_1ex10d1.htm#Schedule4_19_195038]

- [a05-9434_1ex10d1.htm#Schedule4_19_195038]

Option Agreements [a05-9434_1ex10d1.htm#Schedule4_19_195038]

SCHEDULE 4.20 [a05-9434_1ex10d1.htm#Schedule4_20_195041]

- [a05-9434_1ex10d1.htm#Schedule4_20_195041]

Asset Use and Operating Agreements [a05-9434_1ex10d1.htm#Schedule4_20_195041]

SCHEDULE 4.21 [a05-9434_1ex10d1.htm#Schedule4_21_195044]

- [a05-9434_1ex10d1.htm#Schedule4_21_195044]

Outsourcing Agreements [a05-9434_1ex10d1.htm#Schedule4_21_195044]

SCHEDULE 7.01(b) [a05-9434_1ex10d1.htm#Schedule7_01b_195046]

- [a05-9434_1ex10d1.htm#Schedule7_01b_195046]

Existing Indebtedness [a05-9434_1ex10d1.htm#Schedule7_01b_195046]

SCHEDULE 7.04 [a05-9434_1ex10d1.htm#Schedule7_04_195050]

- [a05-9434_1ex10d1.htm#Schedule7_04_195050]

Approved Acquisitions [a05-9434_1ex10d1.htm#Schedule7_04_195050]

SCHEDULE 7.10 [a05-9434_1ex10d1.htm#Schedule7_10_195053]

- [a05-9434_1ex10d1.htm#Schedule7_10_195053]

Restrictive Agreements [a05-9434_1ex10d1.htm#Schedule7_10_195053]

 

EXHIBIT A [a05-9434_1ex10d1.htm#ExhibitA_195057]

- [a05-9434_1ex10d1.htm#ExhibitA_195057]

Form of Security Agreement [a05-9434_1ex10d1.htm#ExhibitA_195057]

EXHIBIT B [a05-9434_1ex10d1.htm#ExhibitB_195415]

- [a05-9434_1ex10d1.htm#ExhibitB_195415]

Form of Guarantee Assumption Agreement [a05-9434_1ex10d1.htm#ExhibitB_195415]

EXHIBIT C [a05-9434_1ex10d1.htm#ExhibitC_195421]

- [a05-9434_1ex10d1.htm#ExhibitC_195421]

Form of Assignment and Assumption [a05-9434_1ex10d1.htm#ExhibitC_195421]

EXHIBIT D [a05-9434_1ex10d1.htm#ExhibitD_195438]

- [a05-9434_1ex10d1.htm#ExhibitD_195438]

Form of Asset Use and Operating Agreement [a05-9434_1ex10d1.htm#ExhibitD_195438]

EXHIBIT E [a05-9434_1ex10d1.htm#ExhibitE_195500]

- [a05-9434_1ex10d1.htm#ExhibitE_195500]

Form of Consent and Agreement [a05-9434_1ex10d1.htm#ExhibitE_195500]

EXHIBIT F-1 [a05-9434_1ex10d1.htm#ExhibitF1_234840]

- [a05-9434_1ex10d1.htm#ExhibitF1_234840]

Form of Opinion of Counsel to the Obligors
[a05-9434_1ex10d1.htm#ExhibitF1_234840]

EXHIBIT F-2 [a05-9434_1ex10d1.htm#ExhibitF2_234846]

- [a05-9434_1ex10d1.htm#ExhibitF2_234846]

Form of Opinion of Special FCC Counsel to the Obligors
[a05-9434_1ex10d1.htm#ExhibitF2_234846]

EXHIBIT G [a05-9434_1ex10d1.htm#ExhibitG_234850]

- [a05-9434_1ex10d1.htm#ExhibitG_234850]

Form of Opinion of Special New York Counsel to JPMCB
[a05-9434_1ex10d1.htm#ExhibitG_234850]

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 12,  2005 between
SINCLAIR TELEVISION GROUP, INC., the GUARANTORS party hereto, the LENDERS party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Borrower (as assignee of the Holding Company) and the Subsidiary Guarantors
are parties to the Credit Agreement dated as of July 15, 2002, as amended as of
May 28, 2003 and as amended and restated as of June 25, 2004 (as heretofore
modified and supplemented and in effect on the date hereof, the “Existing Credit
Agreement”) with several banks and other financial institutions or entities
parties thereto and JPMorgan Chase Bank, N.A. (formerly JPMorgan Chase Bank), as
administrative agent.

 

The Holding Company, the parent company of the Borrower, entered into a
Guarantee and Pledge Agreement dated as of September 30, 2003 with JPMorgan
Chase Bank, as administrative agent, in connection with the Existing Credit
Agreement.

 

The parties hereto have agreed to amend the Existing Credit Agreement in certain
respects (including to incorporate herein the guarantee of the Holding Company
in respect of the extensions of credit hereunder) and to restate the Existing
Credit Agreement as so amended as provided in this Agreement (and, in that
connection, certain lenders not currently party to the Existing Credit Agreement
shall become a party hereto and certain lenders that are currently party thereto
shall cease to be so, all as set forth herein), which shall become effective
upon the satisfaction of certain conditions precedent set forth in Section 5.01.

 

Accordingly, the parties hereto agree that on the Second Restatement Effective
Date (as defined below) the Existing Credit Agreement shall be amended and
restated as follows:

 


ARTICLE I



DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisitions” means the Approved Acquisitions and the Other Acquisitions.

 

“Additional Subordinated Notes” has the meaning assigned to such term in
Section 7.01(c).

 

Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
solely by reason of his or her being a director, officer or employee of the
Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries shall
not be deemed to be Affiliates of each other.

 

“Aggregate Consideration” means, in connection with any Acquisition, the
aggregate consideration, in whatever form (including cash payments, the
principal amount of promissory notes and Indebtedness assumed, the aggregate
amounts payable to acquire, extend and exercise any option, the aggregate amount
payable under non-competition agreements and management agreements, and the fair
market value of other property delivered) paid, delivered or assumed by the
Borrower and its Subsidiaries for such Acquisition.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Ancillary Documents” means the Asset Use and Operating Agreements, the Program
Services Agreements, the Outsourcing Agreements, the Subordinated Debt
Documents, the Senior Note Documents and the Material Acquisition Documents.

 

“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment, and (b) with respect to any Lender in respect of any indemnity claim
under Section 10.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of each of the Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of each of the Classes
hereunder.  If the Revolving Commitments have

 

2

--------------------------------------------------------------------------------


 

terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan
(including any Swing Line Loan), Eurodollar Revolving Loan, ABR Term Loan or
Eurodollar Term Loan, or with respect to the commitment fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Revolving ABR Spread”, “Revolving Eurodollar Spread”, “Term Loan ABR
Spread”, “Term Loan Eurodollar Spread” or “Commitment Fee Rate”, respectively,
based upon the Total Indebtedness Ratio as of the most recent determination
date; provided that, notwithstanding anything herein to the contrary,
(i) effective for the period from the Second Restatement Effective Date through
December 31, 2005, the “Applicable Rate” with respect to Revolving Loans, Term
Loans and commitment fees for purposes of determining (x) the Revolving ABR
Spread or the Term Loan ABR Spread, as applicable, shall be 0.25% per annum,
(y) the Revolving Eurodollar Spread or the Term Loan Eurodollar Spread, as
applicable, shall be 1.25% per annum and (z) the commitment fees shall be 0.375%
per annum, and thereafter such Applicable Rate shall be subject to adjustment as
provided in the last paragraph of this definition, except that the adjustment,
if any, to be made on January 1, 2006 shall be based on the Total Indebtedness
Ratio determined as of September 30, 2005 based upon the Borrower’s unaudited
consolidated financial statements for the fiscal quarter ending on such date
delivered pursuant to Section 6.01(b) (and the related Financial Officer’s
certificate delivered pursuant to Section 6.01(c)) and (ii) during any period
that a Post-Default Condition shall have occurred and be continuing, the
Applicable Rate with respect to any ABR Revolving Loan, Eurodollar Revolving
Loan, ABR Term Loan or Eurodollar Term Loan, as the case may be, shall be the
highest rate set forth below under the caption “Revolving ABR Spread”,
“Revolving Eurodollar Spread”, “Term Loan ABR Spread” or “Term Loan Eurodollar
Spread”, respectively:

 

Total
Indebtedness
Ratio:

 

Revolving
ABR
Spread (%)

 

Revolving
Eurodollar
Spread (%)

 

Term Loan
ABR
Spread (%)

 

Term Loan
Eurodollar
Spread (%)

 

Commitment
Fee Rate (%)

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 6.00 to 1

 

0.25

 

1.25

 

0.25

 

1.25

 

0.375

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 6.00 to 1 and greater than or equal to 5.50 to 1

 

0

 

1.00

 

0

 

1.00

 

0.375

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 5.50 to 1 and greater than or equal to 5.00 to 1

 

0

 

0.875

 

0

 

0.875

 

0.25

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 5.00 to 1

 

0

 

0.75

 

0

 

0.75

 

0.25

 

 

3

--------------------------------------------------------------------------------


 

For purposes of the foregoing (but subject to the proviso above), (A) the Total
Indebtedness Ratio shall be determined as of the end of each fiscal quarter of
the Borrower’s fiscal year based upon the Borrower’s consolidated financial
statements delivered pursuant to Section 6.01(a) or (b) (and as set forth in the
related certificate of a Financial Officer delivered pursuant to
Section 6.01(c)) and (B) each change in the Applicable Rate resulting from a
change in the Total Indebtedness Ratio shall be effective on the date three
Business Days after the receipt by the Administrative Agent of such certificate
and shall remain effective until the effective date of the next such change;
provided that, notwithstanding the foregoing, the Applicable Rate shall not as a
consequence of this proviso be reduced for any period during which an Event of
Default shall have occurred and be continuing.  Notwithstanding the foregoing,
the Applicable Rate with respect to any Incremental Loan and any Incremental
Loan Commitment means the rate per annum for such Incremental Loan and
Incremental Loan Commitment agreed to by the Borrower and the respective
Incremental Lender in the related Incremental Loan Amendment.

 

“Approved Acquisitions” means the acquisitions identified in Schedule 7.04.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Asset Use and Operating Agreements” means (a) the agreements listed in
Schedule 4.20 and (b) with respect to each Owned Station hereafter acquired by
the Borrower, an Asset Use and Operating Agreement substantially in the form of
Exhibit D entered into after the date hereof, as contemplated by Section 7.14,
between the Subsidiary of the Borrower that operates such Owned Station and a
License Subsidiary with respect to such Owned Station.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or redemption payments.  The Average Life to Maturity of commitment
reductions shall be determined in like manner as if the relevant commitments
were at all times fully drawn.

 

“BCF Percentage” means, at any date, the ratio, expressed as a percentage,
obtained by dividing (a) the portion of Broadcast Cash Flow attributable to
Contract Stations for

 

4

--------------------------------------------------------------------------------


 

the twelve month period ending on, or most recently ended prior to such date by
(b) Broadcast Cash Flow for such period.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Sinclair Television Group, Inc., a Maryland corporation.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.

 

“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local government authority, and all extensions,
additions and renewals thereto or thereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP, but
excluding any such expenditures made as part of any Acquisition.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Term Loans or Incremental Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment, a Term
Loan Commitment, an Incremental Revolving Commitment or an Incremental Term Loan
Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Account” has the meaning assigned to such term in Section 4.01 of
the Security Agreement.

 

“Commitment” means a Revolving Commitment, a Term Loan Commitment, an
Incremental Revolving Commitment or an Incremental Term Loan Commitment, or any
combination thereof (as the context requires).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 2005 with respect to the syndication of the credit
facilities provided herein.

 

“Consent and Agreement” means a Consent and Agreement substantially in the form
of Exhibit E.

 

“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.03, (b) each television or radio station that is the subject of an
acquisition referred to in clause (b) of the definition of “Other Acquisition”
in this Section consummated by the Borrower or any Subsidiary on or after the
date hereof and (c) any television or radio station with which the Borrower or
any Subsidiary has entered into any Program Services Agreement, Outsourcing
Agreement or other similar agreement on or after the date hereof, in each case
until such time, if any, as the Borrower or any Subsidiary acquires the
Broadcast License of such television or radio station and such station becomes
an Owned Station.

 

“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to

 

6

--------------------------------------------------------------------------------


 

exercise voting power, by contract or otherwise; provided that, in any event,
any Person which owns directly or indirectly 5% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 5% or more of the partnership or other ownership interests of any
other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation, partnership or other Person.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Converted Senior Subordinated Notes” has the meaning assigned to such term in
Section 7.01(d).

 

“Corporate Expense” means, for any period, (a) all general and administrative
expenses of the Borrower (including all general and administrative expenses of
the Holding Company in respect of the Borrower) for such period and (b) without
duplication, Holding Company Corporate Expense but only to the extent exceeding
$8,000,000 in the aggregate for any period of twelve consecutive full calendar
months.

 

“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.

 

“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham.

 

“Debt Service” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) all scheduled payments of
principal of Indebtedness (including the principal component of any payments in
respect of Capital Lease Obligations, but excluding any optional or mandatory
prepayments) scheduled to be made during such period plus (b) all Interest
Expense for such period plus (c) fees and other expenses payable in connection
with this Agreement for such period (excluding such fees and expenses
constituting transaction costs payable on the Second Restatement Effective Date,
but including agency fees).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person other than any sale, assignment, transfer or
other disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)):  (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period,

 

7

--------------------------------------------------------------------------------


 

(i) provision for taxes, (ii) depreciation and amortization (including film
amortization), (iii) Interest Expense, (iv) Permitted Termination Payments (or
to the extent the same shall be included in determining Corporate Expense
pursuant to clause (c)(ii) below for such period), (v) Restricted Payments made
by the Borrower and its Subsidiaries as permitted by Section 7.08 (or to the
extent the same shall be included in determining Corporate Expense pursuant to
clause (c)(ii) below for such period), (vi) extraordinary losses (including
non-cash losses on sales of property outside the ordinary course of business of
the Borrower and its Subsidiaries) and (vii) all other non-cash charges
(including non-cash losses on derivative transactions); minus (c) the sum of, to
the extent included in net income for such period, (i) non-cash revenues,
(ii) Corporate Expense (but only to the extent already not deducted in
determining net income for such period), (iii) interest and other income,
(iv) extraordinary gains (including non-cash gains on sales of assets outside
the ordinary course of business), (v) benefit from taxes and (vi) non-cash gains
on derivative transactions; minus (d) Film Cash Payments made or scheduled to be
made during such period.

 

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or capital stock or other ownership
interests) contemplated by clause (d) or (e) of Section 7.05 (but excluding the
EBITDA attributable to the assets of KOVR-TV (Sacramento, California) and
KSMO-TV (Kansas City, Missouri)), the ratio, expressed as a percentage, obtained
by dividing (a) the portion of EBITDA attributable to such assets (or capital
stock or other ownership interests) for the twelve month period ending on, or
most recently ended prior to, such date by (b) EBITDA for such period.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Subsidiaries after the Second Restatement Effective Date of (i) any capital
stock, (ii) any warrants or options exercisable in respect of capital stock
(other than any warrants or options relating to capital stock of the Borrower
issued to directors, officers or employees of the Borrower or any of its
Subsidiaries pursuant to employee benefit plans established in the ordinary
course of business and any capital stock of the Borrower issued upon the
exercise of such warrants or options) or (iii) any other security or instrument
representing an ownership interest (or the right to obtain any ownership
interest) in the Borrower or any of its Subsidiaries

 

8

--------------------------------------------------------------------------------


 

or (b) the receipt by the Borrower or any of its Subsidiaries after the Second
Restatement Effective Date of any capital contribution (whether or not evidenced
by any equity security issued by the recipient of such contribution); provided
that Equity Issuance shall not include (x) any such issuance or sale by any
Subsidiary of the Borrower to the Borrower or any Wholly Owned Subsidiary of the
Borrower, (y) any capital contribution by the Borrower or any Wholly Owned
Subsidiary of the Borrower to any Subsidiary of the Borrower or (z) any
split-up, revision, reclassification or other like change of any outstanding
capital stock or other ownership interests.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that, together with the Borrower,
is treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

9

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.15(e), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.04(a).

 

“Existing Revolving Loans” means the Revolving Loans (as defined in the Existing
Credit Agreement) made thereunder and outstanding immediately prior to the
Second Restatement Effective Date.

 

“Existing Senior Subordinated Indebtedness” means the Indebtedness evidenced or
provided by the Existing Senior Subordinated Note Indentures (including the
senior subordinated notes issued by the Borrower from time to time thereunder
and the Guarantees of such Indebtedness provided by any Subsidiary Guarantor
thereunder).

 

“Existing Senior Subordinated Note Indentures” means the indentures in effect on
the Second Restatement Effective Date and described in Schedule 1.01(b).

 

“FCC” means the Federal Communications Commission or any governmental authority
substituted therefor.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

10

--------------------------------------------------------------------------------


 

“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries made or scheduled to be made during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under any contract evidencing a Film Obligation under which
the amount owed by the Borrower or any of its Subsidiaries exceeds the remaining
value of such contract to the Borrower or such Subsidiary, as reasonably
determined by the Borrower shall not be deemed to be Film Cash Payments.  For
the purposes of Section 7.11(e) only, (a) if the payment schedule for a Film
Obligation is modified at no cost (including, but not limited to, interest
costs) to the Borrower or any of its Subsidiaries, then the payments with
respect to such Film Obligation shall be deemed to be scheduled to be made
pursuant to such modified schedule and (b) any down payment on a Film Obligation
shall be equally allocated over the term of the payment period for such Film
Obligation in an amount per month during such payment period equal to the amount
of such down payment divided by the number of months during such payment period.

 

“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.

 

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.

 

“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.

 

“Financial Officer” means the chief financial officer or treasurer of the
Borrower or the Holding Company, as applicable.

 

“Fixed Charges Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of the four fiscal quarters ending on or most recently ended prior to
such date to (b) the sum for such period of (i) Debt Service plus (ii) Capital
Expenditures (but excluding Capital Expenditures relating to the implementation
of digital television) except to the extent financed through Capital Lease
Obligations permitted under clause (b), (i) or (l) of Section 7.01
plus (iii) the aggregate amount of Federal and state income taxes paid by the
Borrower and its Subsidiaries (excluding any such taxes resulting from gains on
the sale of any property), net of refunds, during such period
plus (iv) Restricted Payments made as permitted by Section 7.08(d) during such
period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

11

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) any Program Services Agreement or any obligations thereunder.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B by an entity that, pursuant to
Section 6.09(a) or (d), is required to become a “Subsidiary Guarantor” or
“Guarantor”, respectively, hereunder in favor of the Administrative Agent.

 

“Guaranteed Debt” of any Person means, without duplication, all Indebtedness of
any other Person referred to in the definition of Indebtedness guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (a) to pay or
purchase such Indebtedness or to advance or supply funds for the payment or
purchase of such Indebtedness, (b) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss, (c) to supply funds to, or in any other
manner invest in, the debtor (including any agreement to pay for property or
services without requiring that such property be received or such services be
rendered), (d) to maintain working capital or equity capital of the debtor, or
otherwise to maintain the net worth, solvency or other financial condition of
the debtor or (e) otherwise to assure a creditor against loss.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the date hereof pursuant to Section 6.09(d).

 

12

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s publicly issued common stock or in
interest rates, foreign exchange rates or prices of commodities used in the
business of the Borrower and its Subsidiaries and any master agreement relating
to any of the foregoing.

 

“Holding Company” means Sinclair Broadcast Group, Inc., a Maryland corporation.

 

“Holding Company Corporate Expense” means, for any period, all general and
administrative expenses of the Holding Company funded by dividends pursuant to
Section 7.08(c) or by management fees or royalty fee payments from the Borrower
or any of its Subsidiaries to the Holding Company (excluding all such expenses
in respect of the Borrower and its Subsidiaries) for such period.

 

“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the extent necessary for the continued
operation of the Stations), in each case granted by the FCC, and extensions and
renewals thereto or thereof) the absence of which individually or together could
not have a Material Adverse Effect and (b) either a paired digital channel or a
paired analog channel (but not both) which is returned to the FCC pursuant to
the FCC’s plan for transition to digital television broadcasting.

 

“Incremental Lender” means a Lender with an Incremental Loan Commitment or an
outstanding Incremental Loan.

 

“Incremental Loan” means an Incremental Revolving Loan or an Incremental Term
Loan.

 

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loan Commitments of any Series are established pursuant to
Section 2.01(c).

 

“Incremental Loan Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.  The aggregate amount of the Incremental Loan
Commitments on the Second Restatement Effective Date is zero and at any time
thereafter shall not exceed $325,000,000.

 

13

--------------------------------------------------------------------------------


 

“Incremental Revolving Commitment” means, with respect to each Incremental
Lender of any Series, the commitment, if any, of such Lender to make Incremental
Revolving Loans of such Series hereunder.  The initial amount of each Lender’s
Incremental Revolving Commitment of any Series will be specified in the
Incremental Loan Amendment for such Series, or will be set forth in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Incremental Revolving Commitment of such Series.

 

“Incremental Revolving Loan” has the meaning assigned to such term in
Section 2.01(c).

 

“Incremental Revolving Maturity Date” means, with respect to the Incremental
Revolving Loans of any Series, the maturity date for such Incremental Revolving
Loans of such Series as specified in the Incremental Loan Amendment for such
Series.

 

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.01(c).

 

“Incremental Term Loan Commitment” means, with respect to each Incremental
Lender of any Series, the commitment, if any, of such Lender to make Incremental
Term Loans of such Series hereunder.  The initial amount of each Lender’s
Incremental Term Loan Commitment of any Series will be specified in the
Incremental Loan Amendment for such Series, or will be set forth in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Incremental Term Loan Commitment of such Series.

 

“Incremental Term Loan Maturity Date” means, with respect to the Incremental
Term Loans of any Series, the maturity date for such Incremental Term Loans of
such Series as specified in the Incremental Loan Amendment for such Series.

 

“Incremental Term Loan Principal Payment Date” means, for each Series of
Incremental Term Loans, the date or dates for repayment of such Incremental Term
Loans as specified in the Incremental Loan Amendment for such Series.

 

“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) Indebtedness of others
guaranteed by such Person; (g) if the Aggregate Consideration payable by such
Person to extend and exercise any option acquired in

 

14

--------------------------------------------------------------------------------


 

connection with any Other Acquisition (an “Extension and Exercise Price”)
exceeds 20% of the Aggregate Consideration payable in connection with such Other
Acquisition, such Extension and Exercise Price and (h) any Put Obligations, but
only to the extent that such Put Obligations (other than the Put Obligations in
existence on the Second Restatement Effective Date relating to WNAB-TV
(Nashville, Tennessee)), whether arising under the same or different agreements,
exceeding $25,000,000 in the aggregate shall not have been approved by the
Administrative Agent (such approval not to be unreasonably withheld) prior to
the incurrence thereof; provided that the term “Indebtedness” shall not include
(i) Film Obligations of such Person, (ii) obligations of such Person under any
Program Services Agreement, Outsourcing Agreement or other similar agreement,
(iii) Preferred Stock issued by such Person (including Preferred Stock issued by
such Person that is convertible by its terms (whether at the option of the
holder or the issuer thereof or otherwise) into Converted Senior Subordinated
Notes at any time prior to such conversion), (iv) any liability shown on such
Person’s balance sheet in respect of the fair value of Interest Rate Protection
Agreements, (v) any Put Obligations (other than those Put Obligations included
as “Indebtedness” under clause (h) of this definition) and (vi) any liability
shown on the balance sheet of such Person solely as a result of the application
of FIN 46 and for which such Person is not primarily or contingently liable for
payment.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.

 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of the four fiscal quarters ending on or most recently ended prior to
such date to (b) Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) all interest in respect of
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period plus (b) the net amounts payable (or minus the net
amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period)
minus (c) all cash interest income received during such period; provided that in
no event shall the term “Interest Expense” for any period include, to the extent
included in interest expense in accordance with GAAP, (i) the amortization of
deferred financing fees during such period, (ii) the amortization during such
period to interest expense of losses on previously terminated or modified
Interest Rate Protection Agreements and (iii) gains or losses from the
extinguishment of debt.  Any reference herein to calculating Interest Expense
for any period on a “pro forma” basis means that, for purposes of the
clause (a) above, (i) the Indebtedness on the basis of which Interest Expense is
so calculated shall mean Indebtedness outstanding as of the relevant date of
calculation after giving effect to any repayments and any incurrence of
Indebtedness on such date and (ii) such calculation shall be made applying the
respective rates of interest in effect for such Indebtedness on such date.

 

15

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

 

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale), (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of programming or
advertising time by such Person in the ordinary course of business or (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j). 
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

16

--------------------------------------------------------------------------------


 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“KDSM Entity” means KDSM LLC or KDSM Licensee.

 

“KDSM Licensee” means KDSM Licensee, LLC, a Delaware limited liability company
that owns no property other than the Broadcast Licenses relating to KDSM-TV and
as of the date hereof a direct Wholly Owned Subsidiary of KDSM LLC.

 

“KDSM LLC” means KDSM, LLC, a Maryland limited liability company and as of the
date hereof a direct Wholly Owned Subsidiary of the Holding Company.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any Person (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans, any other fund or trust or entity that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 1.01(a), the Incremental Lenders
(if any) and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute

 

17

--------------------------------------------------------------------------------


 

page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the LIBO
Rate with respect to such Eurodollar Borrowing for such Interest Period shall be
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  The Administrative Agent will furnish a
copy of such Page 3750 or other documentation evidencing the contents thereof to
the Borrower upon its request.

 

“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on
Schedule 1.03 as the holder of the Broadcast Licenses for such Owned Station and
(b) with respect to any Owned Station hereafter acquired by the Borrower or any
of its Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired
after the date hereof that holds the Broadcast Licenses for such Owned Station,
and in each case any other Subsidiary into which any such License Subsidiary may
be merged pursuant to Section 7.03.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Guarantee Assumption Agreements (if any), each Consent and Agreement and the
Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01, and shall include Incremental Loans unless the context otherwise
requires.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Acquisition Documents” means with respect to any Approved Acquisition
or any Other Acquisition, the purchase agreement or similar agreement or
agreements pursuant to which such Acquisition is to be consummated and all other
related agreements and instruments in connection with such Acquisition (together
with any and all exhibits, annexes and schedules thereto), but, in the case of
any Other Acquisition, only to the extent the Borrower is required to deliver
copies of such agreements and instruments pursuant to Section 7.04(e)(viii).

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or (c) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

 

“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than three percent of the Broadcast
Cash Flow for such period.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Proceeds” means (a) in the case of any Disposition, an amount
(not less than zero) equal to the amount of Net Cash Payments received by the
Borrower and its Subsidiaries in connection with such Disposition and (b) in the
case of any Equity Issuance, the aggregate amount of all cash received by the
Borrower and its Subsidiaries in respect thereof, net of reasonable expenses
incurred by the Borrower and its Subsidiaries in connection therewith.

 

“Net Cash Payments” means, with respect to any Disposition, the aggregate amount
of all cash payments (including all cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received) received by the Borrower or its Subsidiaries
directly or indirectly in connection with such Disposition; provided that
(a) Net Cash Payments shall be net of (i) the amount of any legal, title and
recording tax expenses, commissions and other fees and expenses paid by the
Borrower and its Subsidiaries in connection with such Disposition and (ii) any
Federal, state and local income or other taxes estimated to be payable by the
Borrower and its Subsidiaries as a result of such Disposition (but only to the
extent that such estimated taxes are in fact paid to the relevant Governmental
Authority not later than twelve months after the date of such Disposition) and
(b) Net Cash Payments shall be net of any repayments by the Borrower or any of
its Subsidiaries of Indebtedness to the extent that (i) such Indebtedness is
secured by a Lien on the property that is the subject of such Disposition and
(ii) the transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the Disposition of such property.

 

“Note Indentures” means, collectively, the Senior Subordinated Note Indentures
and the Senior Note Indentures.

 

“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company,
(c) each Subsidiary Guarantor and (d) each other Subsidiary of the Holding
Company that becomes a “Guarantor” and a pledgor party to the Security Agreement
after the date hereof pursuant to Section 6.09(d).

 

19

--------------------------------------------------------------------------------


 

“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).

 

“Other Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or
(ii) any business engaged in an activity permitted under Section 7.06,
(b) (i) the acquisition by the Borrower or any of its Subsidiaries in accordance
with the terms hereof of (x) substantially all of the assets (other than
Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by clause (b) of the definition of
“Program Services Agreement” in this Section with respect to such station,
(c) the consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii), and (d) the acquisition
of assets or capital stock or other ownership interests of any Person pursuant
to an exchange permitted by Section 7.05(d); provided that the term “Other
Acquisition” shall not include any Approved Acquisition.  As used in this
definition, the acquisition of assets shall be deemed to include reference to
the acquisition of the voting capital stock or other ownership interests of the
Person that owns such assets and references to the acquisition and exercise of
an option to acquire assets shall be deemed to include the acquisition and
exercise of the option to acquire voting capital stock or other ownership
interests of the Person that owns such assets.

 

“Other Preferred Stock” means Preferred Stock issued by the Borrower, but if and
only to the extent that (a) the dividend for each share thereof shall not exceed
15% per annum of the liquidation preference of such share and (b) neither the
Borrower nor any of its Subsidiaries may be required to repurchase, redeem or
make sinking fund payments with respect thereto at any time or under any
circumstances prior to July 1, 2013.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Outsourcing Agreements” means (a) the agreements listed in Schedule 4.21,
(b) any other agreement entered into by the Borrower or any of its Subsidiaries
after the Second Restatement Effective Date which provides for the Borrower or
any of its Subsidiaries to deliver or receive non-programming related management
and/or consulting services of any television station, and (c) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) or (b) above that provides for the Borrower or any of its
Subsidiaries to acquire or sell the license or non-license assets of the related
television station.

 

20

--------------------------------------------------------------------------------


 

“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.03 and (b) any television or radio station the Broadcast Licenses of
which are owned or held by the Borrower or any of its Subsidiaries on or after
the date hereof.

 

“Passive BCF Percentage” means, as at any date, the ratio, expressed as a
percentage, obtained by dividing (a) the portion of Broadcast Cash Flow
attributable to all Passive Stations for the twelve month period ending on, or
most recently ended prior to, such date by (b) Broadcast Cash Flow for such
period.

 

“Passive LMA” means a local marketing agreement, time brokerage agreement,
program services agreement or similar agreement (but excluding any Outsourcing
Agreement or other similar agreement) providing for any Person other than the
Borrower or any of its Subsidiaries to program or sell advertising time on all
or any portion of the broadcast time of any Station.

 

“Passive Station” means a Station that is the subject of a Passive LMA.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and maturity to the
subject security); (d) tax-exempt commercial paper or variable rate tax exempt
demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better by Moody’s,
maturing not more than 90 days from the acquisition thereof by such Person;
(e) fully

 

21

--------------------------------------------------------------------------------


 

collateralized repurchase agreements with a term of not more than 30 days
entered into with any bank qualifying under clause (b) above, any broker-dealer
subsidiary or affiliate of any such bank or any Primary Dealer of United States
Government securities and relating to: (i) marketable direct obligations issued
or unconditionally guaranteed or insured by the United States of America or any
agency or instrumentality thereof listed in clause (a) above; (ii) securities
issued by The Federal National Mortgage Association, Federal Farm Credit Banks,
Federal Home Loan Banks or The Student Loan Marketing Association or other
entities listed in clause (a) above; or (iii) mortgage-backed securities issued
by The Federal National Mortgage Association or The Federal Home Loan Mortgage
Corporation or issued or guaranteed by the Government National Mortgage
Association or other entities listed in clause (a) above; and (f) money market
mutual funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under
the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

 

“Permitted Termination Payments” has the meaning assigned to such term in
Section 7.16.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d) or (e) of Article VIII.

 

“Post-Default Rate” means a rate per annum equal to the Alternate Base Rate as
in effect from time to time plus the Applicable Rate plus 2%; provided that, as
applied to principal of a Eurodollar Loan, the “Post-Default Rate” shall be the
interest rate for such Eurodollar Loan as provided in Section 2.11(b) plus 2%.

 

“Preferred Stock” means, for any Person, any capital stock or other ownership
interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over capital stock or other ownership interests of any other class of such
Person.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each

 

22

--------------------------------------------------------------------------------


 

change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Program Services Agreements” means (a) the agreements listed in Schedule 4.18
and (b) any agreement having a term of not less than three years with an option
to extend such term for an additional three years or more entered into by the
Borrower or any of its Subsidiaries (other than License Subsidiaries) in
accordance with Section 7.16 relating to a Contract Station, pursuant to which
agreement the Borrower or any of its Subsidiaries (other than License
Subsidiaries) will obtain the right to program and sell advertising on a
substantial portion of such Contract Station’s inventory of broadcast time.

 

“PSA Counterparty” means Cunningham, Bay Television, Inc. and/or any other
Person reasonably acceptable to the Administrative Agent.

 

“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.

 

“Qualifying Cash Balances” means, as at any date, (a) cash balances on deposit
on such date in any account maintained by the Borrower or any of its
Subsidiaries up to but not exceeding $10,000,000 and (b) (without duplication)
cash balances on deposit on such date in an account maintained by the Borrower
or any of its Subsidiaries with the Administrative Agent in which the
Administrative Agent has been granted a perfected first priority security
interest, provided that withdrawal of funds from any such account under
clause (b) by the Borrower or such Subsidiary, as the case may be, shall be
permitted only (i) so long as no Default shall have occurred and be continuing
and (ii) upon delivery by the Borrower or such Subsidiary, as the case may be,
to the Administrative Agent of a certificate to that effect.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.

 

“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.

 

“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.

 

23

--------------------------------------------------------------------------------


 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.

 

“Register” has the meaning assigned to such term in Section 10.04(b).

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Payments received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.

 

“Reinvestment Event” means any Disposition in respect of which the Borrower has
delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Payments of a Disposition to make
(a) an acquisition permitted under Section 7.04(e) or (b) Capital Expenditures.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make (a) an acquisition
permitted under Section 7.04(e) or (b) Capital Expenditures.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the business of the
Borrower or any of its Subsidiaries with all or any portion of the relevant
Reinvestment Deferred Amount.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.  The “Required Lenders”
of a particular Class of Loans means Lenders having Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class representing more than 50% of the total Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class at such time (e.g., “Required Revolving Lenders” means, at any time,
the Revolving Lenders having Revolving Exposures and unused Revolving
Commitments

 

24

--------------------------------------------------------------------------------


 

representing more than 50% of the total Revolving Exposures and total unused
Revolving Commitments at such time).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of capital stock or other ownership interest of the Borrower or any of
its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of the Borrower or any option, warrant or other
right to acquire any such shares of capital stock of the Borrower and (b) any
management fee or royalty fee payable by the Borrower or any Subsidiary to the
Holding Company.

 

“Revolving Availability Period” means the period from and including the Second
Restatement Effective Date to but excluding the earlier of (a) the Revolving
Maturity Date and (b) the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 1.01(a) or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Commitments on the Second Restatement Effective Date is $175,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means the Business Day falling on or nearest to
June 30, 2011.

 

“Rule 144 A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.

 

“S&P” means Standard & Poor’s Ratings Services.

 

25

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Second Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with
Section 10.02).

 

“Security Agreement” means the Amended and Restated Security Agreement
substantially in the form of Exhibit A between the Borrower, the Holding
Company, the Subsidiary Guarantors and the Administrative Agent.

 

“Security Documents” means, collectively, the Security Agreement, any other
pledge, security or similar agreement entered into by any Obligor in connection
with this Agreement, and all Uniform Commercial Code financing statements
required hereby or thereby to be filed with respect to the security interests in
personal property created pursuant thereto.

 

“Senior Indebtedness” means as at any date, the sum of (a) Indebtedness (other
than Subordinated Indebtedness) on such date of the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) minus all Qualifying Cash Balances on such date.

 

“Senior Indebtedness Ratio” means, as at any date, the ratio of (a) Senior
Indebtedness outstanding on such date to (b) EBITDA for the period of the four
fiscal quarters ending on or most recently ended prior to such date.

 

“Senior Note Documents” means the agreements and instruments evidencing or
providing for the Senior Notes.

 

“Senior Note Indentures” means the indenture or indentures under which the
Senior Notes shall be issued.

 

“Senior Notes” means the Indebtedness of the Borrower issued pursuant to
Section 7.01(k) (including the senior unsecured Guarantees of such Indebtedness
provided by any Subsidiary Guarantor thereunder).

 

“Senior Subordinated Note Indentures” means the Existing Senior Subordinated
Note Indentures and, after the respective issuances of the Additional
Subordinated Notes and the Converted Senior Subordinated Notes, the respective
indentures under which the same are issued.

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.

 

“Stations” means the Owned Stations and the Contract Stations.

 

26

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Indebtedness.

 

“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.

 

“Subordinated Indebtedness” means (a) the Existing Senior Subordinated
Indebtedness, (b) Subordinated Film Indebtedness and (c) Indebtedness evidenced
by the Additional Subordinated Notes and the Converted Senior Subordinated
Notes.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  “Wholly Owned Subsidiary”
means any such corporation, partnership or other entity of which all of such
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are so owned or controlled. 
Notwithstanding anything contained herein to the contrary, (i) no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Borrower or of a Subsidiary
of the Borrower for the purpose of this Agreement except as otherwise expressly
provided herein and (ii) each KDSM Entity shall be deemed to be a Subsidiary of
the Borrower for all purposes of this Agreement (including Articles IV, VI, VII
and VIII (unless the context otherwise requires)) and shall comply with the
provisions of Section 6.09(a).  Unless otherwise specified, “Subsidiary” means a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means, collectively, (a) each KDSM Entity, (b) each of
the Subsidiaries of the Borrower identified under the caption “SUBSIDIARY
GUARANTORS”

 

27

--------------------------------------------------------------------------------


 

on the signature pages hereto and (c) each Subsidiary of the Borrower that
becomes a “Subsidiary Guarantor” after the date hereof pursuant to
Section 6.09(a).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

 

“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.

 

“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan” means a Loan made pursuant to Section 2.01(b), which shall initially
be an ABR Loan but thereafter may be an ABR Loan and/or a Eurodollar Loan.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan to the Borrower hereunder on the Second
Restatement Effective Date in a principal amount equal to the amount set forth
under the heading “Term Loan Commitment” opposite such Lender’s name on
Schedule 1.01(a) or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Loan Commitment, as applicable, as the same
may be changed from time to time pursuant to the terms hereof.  The aggregate
amount of the Lenders’ Term Loan Commitments on the Second Restatement Effective
Date is $100,000,000.

 

“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Maturity Date” means the Quarterly Date falling on or nearest to
December 31, 2011.

 

“Term Loan Principal Payment Dates” means the Quarterly Dates falling on or
nearest to March 31, June 30, September 30 and December 31 of each year,
commencing with March 31, 2007.

 

“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP), net of Qualifying Cash Balances on
such date.

 

“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four fiscal quarters
ending on or most recently ended prior to such date.

 

28

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that at the
time of determination shall be an Unrestricted Subsidiary (as designated by the
board of directors of the Borrower, as provided below) and (b) any Subsidiary of
an Unrestricted Subsidiary.  The Board of Directors of the Borrower may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary if all of the following
conditions apply: (i) such Subsidiary is not liable, directly or indirectly,
with respect to any Indebtedness other than Unrestricted Subsidiary
Indebtedness; (ii) any Investment in such Subsidiary made as a result of
designating such Subsidiary an Unrestricted Subsidiary shall not violate the
provisions of Section 7.07; (iii) any designation of a Subsidiary as an
Unrestricted Subsidiary shall be treated as a Disposition of the assets of such
Subsidiary and shall not violate the provisions of
Section 7.05(d) or (e) or Section 7.09 and (iv) after giving pro forma effect to
the designation of any Subsidiary as an Unrestricted Subsidiary, the Broadcast
Cash Flow attributable to all assets of the Unrestricted Subsidiaries for the
twelve month period ending on, or most recently ended prior to, the date of such
designation shall not exceed 25% of the Broadcast Cash Flow for the Borrower and
its Subsidiaries (including the Unrestricted Subsidiaries) for such period.  Any
such designation by the Board of Directors of the Borrower shall be evidenced to
the Administrative Agent by filing with the Administrative Agent a board
resolution giving effect to such designation and an officers’ certificate
certifying that such designation complies with the foregoing conditions.  The
Board of Directors of the Borrower may remove the designation of Unrestricted
Subsidiary by giving notice thereof to the Administrative Agent; provided that
immediately after giving effect to the removal of such designation (x) no
Default shall have occurred or be continuing and (y) said removal of such
designation shall not violate the provisions of Section 7.04.  As of the Second
Restatement Effective Date, there are no Unrestricted Subsidiaries other than
the entities specified in Schedule 1.01(c), provided that the board of directors
of the Borrower may thereafter designate any Subsidiary of the Borrower to be an
Unrestricted Subsidiary as provided above in this definition.

 

“Unrestricted Subsidiary Indebtedness” of any Unrestricted Subsidiary means
Indebtedness of such Unrestricted Subsidiary (a) as to which neither the
Borrower nor any Subsidiary other than an Unrestricted Subsidiary is directly or
indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness), except Guaranteed Debt of the Borrower or any Subsidiary other
than an Unrestricted Subsidiary to any Affiliate (as otherwise permitted
hereunder) and (b) which, upon the occurrence of a default with respect thereto,
does not result in, or permit any holder of any Indebtedness of the Borrower or
any Subsidiary other

 

29

--------------------------------------------------------------------------------


 

than an Unrestricted Subsidiary to declare, a default on such Indebtedness of
the Borrower or any Subsidiary other than an Unrestricted Subsidiary or cause
the payment thereof to be accelerated or payable prior to its stated maturity.

 

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., an “ABR Revolving Borrowing”.


 

SECTION 1.03.  Call Letters for Stations.  Each use of call letters for any
Station herein shall refer to the Station with such call letters, and servicing
the market, identified in Schedule 1.03.


 

SECTION 1.04.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“unreasonably withheld” shall be deemed to be followed by the phrase “or
delayed”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 


SECTION 1.05.  ACCOUNTING TERMS; GAAP.

 

(a)  Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in paragraph (b) of this

 

30

--------------------------------------------------------------------------------


 

Section) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04).  All calculations made for
the purposes of determining compliance with the terms of this Agreement shall
(except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with that
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 6.01 (or, prior to the first
financial statements delivered under Section 6.01, used in the preparation of
the financial statements referred to in Section 4.04) unless (i) the Borrower
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 6.01, shall
mean the financial statements referred to in Section 4.04).  Notwithstanding
anything in this Section to the contrary, all income derived by any Subsidiary
or property held for sale (and accounted for as such under GAAP) shall be
included in calculating EBITDA for the period prior to the consummation of the
sale thereof.

 

(b)  The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 6.01 a description
in reasonable detail of any material variation between the application of
accounting principles employed in the preparation of such statement and the
application of accounting principles employed in the preparation of the next
preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of paragraph (a) of this Section,
and reasonable estimates of the difference between such statements arising as a
consequence thereof.

 

(c)  To enable the ready and consistent determination of compliance with the
covenants set forth in Article VII, the Borrower will not change the last day of
its fiscal year from December 31 of each year, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

 

(d)  Except as expressly provided herein, (i) all calculations made with respect
to any period during which an Acquisition is consummated shall be calculated on
a pro forma basis as if such Acquisition had been consummated on the first day
of such period and as if any Indebtedness incurred or assumed in connection with
such Acquisition were outstanding throughout such period, using such reasonable
estimates and pro forma adjustments effected in accordance with generally
accepted accounting principles as the Borrower shall propose and the
Administrative Agent or Required Lenders shall approve and (ii) all calculations
made with respect to any period during which a Disposition is consummated shall
be calculated on a pro forma basis as if any such Disposition had been
consummated on the first day of such period and as if any prepayments actually
made in connection therewith had occurred on the first day of such period using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent shall approve; provided that if the Borrower proposes any
such adjustments referred to in the foregoing clause (i) resulting from pro
forma expense savings with respect to EBITDA or Broadcast Cash Flow as a result
of an Acquisition (x) if the Administrative Agent or Required Lenders do not
object to such proposal within 30 days after their receipt thereof, such
proposal shall be deemed accepted and (y) if the Administrative Agent or the
Required  Lenders do object to such proposal within 30 days after their receipt
thereof, EBITDA or Broadcast Cash Flow, as the case may be, for the relevant
period shall be deemed for purposes hereof to be equal to the sum of EBITDA or
Broadcast Cash Flow, as the case may be, for the Borrower and its Subsidiaries
for such period plus the corresponding accounting items for the Person or assets
that are the subject of such Acquisition.  Notwithstanding the foregoing, if,
prior to giving effect to any proposed pro forma adjustments arising from pro
forma expense savings, a Default would occur as a result of an Acquisition, such
adjustment shall require approval of the Required Lenders prior to the
consummation of such Acquisition.

 


ARTICLE II



THE CREDITS

 


SECTION 2.01.  THE CREDITS.

 

(a)  Revolving Loans.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (ii) the total Revolving Exposures exceeding the total
Revolving Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  All Existing Revolving Loans shall be prepaid with the
proceeds of Revolving Loans made by the Revolving Lenders on the Second
Restatement Effective Date.

 

(b)  Term Loans.  Subject to the terms and conditions set forth herein
(including Section 5.02), on the Second Restatement Effective Date, each Term
Loan Lender agrees to make a Term Loan to the Borrower in a principal amount
equal to such Lender’s Term Loan Commitment.  Unless previously terminated, the
Term Loan Commitments shall terminate after the Borrowing of the Term Loans on
the Second Restatement Effective Date.  Amounts repaid in respect of Term Loans
may not be reborrowed.

 

(c)  Incremental Loans.  The Borrower and one or more of the Lenders (or any
other Person which shall become a Lender pursuant to an assumption agreement in
form and substance satisfactory to the Administrative Agent, for the purpose of
providing an Incremental Loan Commitment) may, with the consent of the
Administrative Agent, at any time and from time to time during the period from
and including the Second Restatement Effective Date to but excluding June 30,
2012 agree that such Lender shall become an Incremental Lender with an
Incremental Loan Commitment by executing and delivering to the Administrative
Agent an Incremental Loan Amendment (in form reasonable satisfactory to the
Administrative Agent), specifying (i) whether such Incremental Loan Commitment
shall be comprised of a commitment

 

32

--------------------------------------------------------------------------------


 

to make revolving loans (each an “Incremental Revolving Loan”) or term loans
(each an “Incremental Term Loan”), (ii) the Type and amount of such Incremental
Loan Commitment of such Lender, (iii) with respect to an Incremental Revolving
Commitment, the period of availability thereof and the Incremental Revolving
Maturity Date therefor, (iv) with respect to an Incremental Term Loan
Commitment, the date(s) on which such Incremental Term Loans shall be available
to be made, the Incremental Term Loan Maturity Date therefor and the Incremental
Term Loan Principal Payment Dates thereof (if any), (v) the Applicable Rate that
will apply to Incremental Loans made under such Incremental Loan Commitment, and
(vi) the rate of the commitment fee, if any, payable by the Borrower in respect
of such Incremental Loan Commitment, and otherwise duly completed.  Nothing in
this Agreement shall be construed to obligate any Lender to provide any
Incremental Loan Commitment.  The Incremental Loans to be made pursuant to any
such agreement between the Borrower and one or more Persons in response to any
such request by the Borrower shall each be deemed to be a separate “Series” of
Incremental Loans for all purposes of this Agreement, and in any case an
Incremental Revolving Commitment and an Incremental Term Loan Commitment
provided pursuant to the same Incremental Loan Amendment shall be deemed to be
separate Series of Incremental Loan Commitments.

 

Anything herein to the contrary notwithstanding, the following additional
provisions shall be applicable to the Incremental Loan Commitments and
Incremental Loans:

 

(i)  the minimum aggregate amount of Incremental Loan Commitments of any
Series entered into pursuant to any such request (and, accordingly, the minimum
aggregate principal amount of Incremental Loans of such Series) shall be
$15,000,000,

 

(ii)  the Incremental Revolving Maturity Date of the Incremental Revolving
Commitments of any Series shall not be earlier than the Revolving Maturity Date
(but the scheduled commitment termination date of such Incremental Revolving
Commitments may be accelerated pursuant to Section 2.07(b)), and the Average
Life to Maturity of the Incremental Revolving Loans shall be greater than the
Average Life to Maturity of the Revolving Loans, and

 

(iii)  the Incremental Term Loan Maturity Date of the Incremental Term Loans of
any Series shall not be earlier than the Term Loan Maturity Date (but the
scheduled final maturity of such Incremental Term Loans may be accelerated
pursuant to Section 2.08(b)), and the Average Life to Maturity of the
Incremental Term Loans shall be greater than the Average Life to Maturity of the
Term Loans (except that Incremental Term Loans shall be entitled to participate,
to the extent provided in Section 2.09(b), in mandatory prepayments).

 

Following execution and delivery by the Borrower, one or more Incremental
Lenders and the Administrative Agent as provided above of an Incremental Loan
Amendment then, subject to the terms and conditions set forth herein:

 

(x)  if such Incremental Loans are to be Incremental Revolving Loans, each
Incremental Lender of such Series agrees to make Incremental Revolving Loans of
such Series to the Borrower from time to time during the availability period for
such Loans set forth in such Incremental Loan Amendment, in an aggregate
principal amount that will not result in such Lender’s Incremental Revolving
Loans of such Series exceeding such Lender’s Incremental Revolving Commitment of
such Series; within the foregoing limits

 

33

--------------------------------------------------------------------------------


 

and subject to the terms and conditions set forth herein, the Borrower may
borrow, repay and reborrow Incremental Revolving Loans of such Series; and

 

(y)  if such Incremental Loans are to be Incremental Term Loans, each
Incremental Lender of such Series agrees to make Incremental Term Loans of such
Series to the Borrower from time to time during the availability period for such
Loans set forth in such Incremental Loan Amendment, in a principal amount up to
but not exceeding such Lender’s Incremental Term Loan Commitment of such Series;
amounts prepaid in respect of Incremental Term Loans may not be reborrowed.

 

Proceeds of Incremental Loans shall be available only for any use permitted
under the applicable provisions of Section 6.08.

 

(d)  Swing Line Loans.  Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make Swing Line Loans to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swing Line Loans exceeding $10,000,000 or
(ii) the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swing Line Lender shall not be required to make a Swing Line
Loan to refinance an outstanding Swing Line Loan.  Each Swing Line Loan shall be
an ABR Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Swing
Line Loans.

 

To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan.  The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower.  The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swing Line Loan.

 

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swing Line Loans outstanding.  Such notice to the Administrative Agent shall
specify the aggregate amount of Swing Line Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swing Line Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above
in this paragraph, to pay to the Administrative Agent, for account of the Swing
Line Lender, such Lender’s Applicable Percentage of such Swing Line Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Line Loans pursuant to this

 

34

--------------------------------------------------------------------------------


 

paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swing Line Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swing Line Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swing Line Loan shall be
made to the Administrative Agent and not to the Swing Line Lender.  Any amounts
received by the Swing Line Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swing Line Loan after receipt by the Swing Line
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swing Line Lender, as their interests may appear.  The purchase of
participations in a Swing Line Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 


SECTION 2.02.  LOANS AND BORROWINGS.


 

(a)  Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)  Type of Loans.  Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)  Minimum Amounts; Limitation on Number of Borrowings.  At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount of $1,000,000 or a larger multiple of $100,000.  At the time
that each ABR Borrowing (including each Swing Line Borrowing) is made, such
Borrowing shall be in an aggregate amount equal to $1,000,000 or a larger
multiple of $100,000; provided that an ABR Borrowing (including a Swing Line
Borrowing) may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten Eurodollar Borrowings outstanding.

 

35

--------------------------------------------------------------------------------



 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 10:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing (other than a Swing Line Borrowing), not later than
10:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)  whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;

 

(ii)  the aggregate amount of the requested Borrowing;

 

(iii)  the date of such Borrowing, which shall be a Business Day;

 

(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing).  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 


SECTION 2.04.  LETTERS OF CREDIT.


 

(a)  General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination.  Letters of
Credit issued hereunder shall constitute utilization of the Revolving
Commitments.  The letters of credit issued by JPMCB and outstanding under the
Existing Credit Agreement on

 

36

--------------------------------------------------------------------------------


 

the Second Restatement Effective Date (the “Existing Letters of Credit”) shall
be deemed to be “Letters of Credit” for all purposes of this Agreement and the
other Loan Documents.

 

(b)  Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

(c)  Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Revolving
Lenders pursuant to paragraph (e) of this Section) shall not exceed $25,000,000
and (ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.

 

(d)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date) and (ii) the date that is five Business Days prior
to the Revolving Maturity Date, provided that, notwithstanding clause (i) above
(but subject to clause (ii) above), a Letter of Credit may have an expiration
date of longer than twelve months if it shall be requested by the Borrower to
support an obligation having a corresponding term (provided that the Issuing
Lender may require that such Letter of Credit include customary early
termination rights (which shall in any event permit the respective beneficiary
thereof to draw the full amount of such Letter of Credit upon receipt of notice
of termination from the Issuing Lender)).

 

(e)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender or the Lenders, the
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Lender, a participation in such Letter

 

37

--------------------------------------------------------------------------------


 

of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit on the terms provided herein or the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender promptly upon the request of the
Issuing Lender at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such Lender (and Section 2.08 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to
paragraph (f) of this Section, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)  Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 1:00 p.m., New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing or a Swing Line Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swing Line Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

 

(g)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and

 

38

--------------------------------------------------------------------------------


 

irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, and (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)  the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)  the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)  this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(h)  Disbursement Procedures.  The Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such

 

39

--------------------------------------------------------------------------------


 

demand for payment and whether the Issuing Lender has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

 

(i)  Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.11(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.

 

(j)  Replacement of the Issuing Lender.  The Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. 
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Lender pursuant
to Section 2.10(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k)  Cash Collateralization.  If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing more than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
immediately deposit into a Collateral Account of the Borrower an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon and any accrued and unpaid fees payable under Section 2.10(b); provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (g) or (h) of Article VIII. 
Such deposit shall be held by the Administrative Agent in such Collateral
Account as collateral in the first instance for the LC Exposure under this
Agreement and thereafter for the payment of the “Secured Obligations” under and
as defined in the Security Agreement, and for these purposes the Borrower hereby
grants a security interest to the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Lenders in such Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

(l)  Deliveries.  Promptly following the end of each calendar quarter, the
Issuing Lender shall deliver (through the Administrative Agent) to each
Revolving Lender and the Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such quarter.  Upon the request
of any Revolving Lender from time to time, the Issuing Lender shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding.

 


SECTION 2.05.  FUNDING OF BORROWINGS.


 

(a)  Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
provided that Swing Line Loans shall be made as provided in Section 2.01(d). 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Borrowings made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(f) shall be remitted by the Administrative Agent to
the Issuing Lender.

 

(b)  Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 


SECTION 2.06.  INTEREST ELECTIONS.


 

(a)  Elections by the Borrower for Borrowing.  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated

 

41

--------------------------------------------------------------------------------


 

ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. 
This Section shall not apply to Swing Line Borrowings, which may not be
converted or continued.

 

(b)  Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)  Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)  Notice by the Administrative Agent to Lenders.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

(e)  Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing (other than a Swing Line Borrowing). 
Notwithstanding any contrary provision hereof, if an Event of Default

 

42

--------------------------------------------------------------------------------


 

has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing (other than a Swing Line
Borrowing) at the end of the Interest Period applicable thereto.

 

(f)  Limitations on Lengths of Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing:  (i) any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date; (ii) any Term Borrowing if the Interest Period
requested with respect thereto would end after the Term Loan Maturity Date;
(iii) any Term Loan if the Interest Period therefor would commence before and
end after any Term Loan Principal Payment Date unless, after giving effect
thereto, the aggregate principal amount of the Term Loans having Interest
Periods that end after such Term Loan Principal Payment Date shall be equal to
or less than the aggregate principal amount of the Term Loans permitted to be
outstanding after giving effect to the payments of principal required to be made
on such Term Loan Principal Payment Date; (iv) any Incremental Revolving
Borrowing of any Series if the Interest Period requested with respect thereto
would end after the Incremental Revolving Maturity Date for such Series; (v) any
Incremental Term Borrowing of any Series if the Interest Period requested with
respect thereto would end after the Incremental Term Loan Maturity Date for such
Series; or (vi) any Incremental Term Loan of any Series if the Interest Period
therefor would commence before and end after any Incremental Term Loan Principal
Payment Date for such Series unless, after giving effect thereto, the aggregate
principal amount of the Incremental Term Loans of such Series having Interest
Periods that end after such Incremental Term Loan Principal Payment Date shall
be equal to or less than the aggregate principal amount of the Incremental Term
Loans of such Series permitted to be outstanding after giving effect to the
payments of principal required to be made on such Incremental Term Loan
Principal Payment Date.

 


SECTION 2.07.  TERMINATION AND REDUCTION OF THE COMMITMENTS.


 

(a)  Scheduled Termination.  Unless previously terminated, (i) the Term Loan
Commitments shall terminate at 5:00 p.m., New York City time, on the Second
Restatement Effective Date, (ii) the Revolving Commitments shall terminate on
the Revolving Maturity Date and (iii) each Incremental Loan Commitment of any
Series shall terminate on the applicable commitment termination date for such
Series specified in the Incremental Loan Amendment for such Series.

 

(b)  Test Date Reductions.  Notwithstanding anything to the contrary in this
Agreement, if on any date (the “Test Date”) the maturity date for any of the
then outstanding Indebtedness evidenced or provided by the Existing Senior
Subordinated Note Indentures, the Additional Subordinated Notes, the Converted
Senior Subordinated Notes or the Senior Notes shall fall within six months of
the Test Date, then all Commitments shall automatically reduce to zero on the
Test Date.

 

43

--------------------------------------------------------------------------------


 

(c)  Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this
Section shall be in an amount that is $5,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Exposures would exceed the
total Revolving Commitments.  The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments of any Class under this
paragraph (c) at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(d)  Effect of Termination or Reduction.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 


SECTION 2.08.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.


 

(a)  Repayment.  The Borrower hereby unconditionally promises to pay the Loans
as follows:

 

(i)  to the Administrative Agent for the account of each Revolving Lender the
outstanding principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date;

 

(ii)  to the Administrative Agent for the account of each Term Loan Lender the
outstanding principal amount of the Term Loan of such Lender on each Term Loan
Principal Payment Date set forth below in an aggregate principal amount equal to
the percentage of the aggregate original principal amount of the Term Loans set
forth opposite such Term Loan Principal Payment Date (subject to adjustment
pursuant to paragraph (b) of this Section):

 

44

--------------------------------------------------------------------------------


 

Term Loan Principal
Payment Date Falling on or
Nearest to:

 

Amounts (%):

 

March 31, 2007

 

1.25

 

June 30, 2007

 

1.25

 

September 30, 2007

 

1.25

 

December 31, 2007

 

1.25

 

March 31, 2008

 

1.25

 

June 30, 2008

 

1.25

 

September 30, 2008

 

1.25

 

December 31, 2008

 

1.25

 

March 31, 2009

 

3.75

 

June 30, 2009

 

3.75

 

September 30, 2009

 

3.75

 

December 31, 2009

 

3.75

 

March 31, 2010

 

3.75

 

June 30, 2010

 

3.75

 

September 30, 2010

 

3.75

 

December 31, 2010

 

3.75

 

March 31, 2011

 

15.00

 

June 30, 2011

 

15.00

 

September 30, 2011

 

15.00

 

December 31, 2011

 

15.00

 

 

(iii)  to the Administrative Agent for the account of each Incremental Lender of
any Series, the outstanding principal amount of each Incremental Loan of such
Lender on the Incremental Loan Principal Payment Dates for such Series and in
such amounts as shall be agreed upon pursuant to Section 2.01(c) at the time the
Incremental Loan Commitments of such Series are established (subject to
adjustment pursuant to paragraph (b) of this Section); and

 

(iv)  to the Swing Line Lender the then outstanding principal amount of each
Swing Line Loan on the earlier of the Revolving Maturity Date and the first date
after such Swing Line Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swing Line Loan is made,
provided that on each date a Revolving Borrowing is made, the Borrower shall
repay all Swing Line Loans then outstanding.

 

(b)  Adjustment of Amortization Schedule.  (i)  Notwithstanding anything to the
contrary in this Agreement, if on any date (the “Test Date”) the maturity date
for any of the then outstanding Indebtedness evidenced or provided by the
Existing Senior Subordinated Note Indentures, the Additional Subordinated Notes,
the Converted Senior Subordinated Notes or the Senior Notes shall fall within
six months of the Test Date, then the Revolving Maturity Date, the Term Loan
Maturity Date, each Incremental Revolving Maturity Date and each Incremental
Term Loan Maturity Date shall automatically be accelerated to the Test Date and
all of the Loans shall thereupon be due and payable on the Test Date, together
with all interest and fees accrued thereon or in respect thereof and any amounts
payable pursuant hereto, including Sections 2.13, 2.14 and 2.15.

 

(ii)  Any prepayment of a Term Loan or an Incremental Term Loan shall be applied
ratably to the respective remaining scheduled installments thereof.  To the
extent not

 

45

--------------------------------------------------------------------------------


 

previously paid, all Term Loans shall be due and payable on the Term Loan
Maturity Date.  To the extent not previously paid, all Incremental Term Loans of
any Series shall be due and payable on the Incremental Term Loan Maturity Date
for such Series.

 

(c)  Manner of Payment.  Prior to any repayment or prepayment of any Borrowings
of either Class hereunder, the Borrower shall select the Borrowing or Borrowings
of the applicable Class to be paid and shall notify the Administrative Agent
(and, in the case of repayment or prepayment of a Swing Line Loan, the Swing
Line Lender) by telephone (confirmed by telecopy) of such selection not later
than 10:00 a.m., New York City time, three Business Days before the scheduled
date of such repayment; provided that each repayment of Borrowings of either
Class shall be applied to repay any outstanding ABR Borrowings of such
Class before any other Borrowings of such Class.  If the Borrower fails to make
a timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings of the
applicable Class and, second, to other Borrowings of such Class in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first).  Each payment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing.

 

(d)  Maintenance of Loan Accounts by Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(e)  Maintenance of Loan Accounts by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(f)  Effect of Loan Accounts.  The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(g)  Promissory Notes.  Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

46

--------------------------------------------------------------------------------


 


SECTION 2.09.  PREPAYMENT OF LOANS.


 

(a)  Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.  Any prepayment of the Term Loans or the
Incremental Term Loans pursuant to this paragraph shall be applied ratably to
the then outstanding Term Loans and Incremental Term Loans and, in each case,
ratably to the respective remaining installments thereof.  Any partial
prepayment shall be in an amount that is $1,000,000 or a larger multiple of
$100,000.

 

(b)  Mandatory Prepayments.  The Borrower will prepay the Term Loans and the
Incremental Term Loans, as follows:

 

(i)  Sale of Assets.  If the Borrower or any of its Subsidiaries shall receive
Net Available Proceeds from any Disposition (excluding any Disposition permitted
by clauses (a), (b), and (d)(ii)(B) of Section 7.05) (the “Current
Disposition”), which taken together with the Net Available Proceeds for all
prior such Dispositions as to which a prepayment has not yet been made under
this paragraph, shall exceed $5,000,000 in the aggregate (such excess amount,
the “Excess Disposition Proceeds”), then (unless a Reinvestment Notice shall
have been delivered in respect thereof) such Excess Disposition Proceeds shall
be applied within five Business Days following such receipt toward the
prepayment of the Loans as set forth in paragraph (b)(ii) of this Section. 
Notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in said paragraph (b)(ii).

 

(ii)  Application.  Prepayments pursuant to this paragraph shall be applied
ratably to the then outstanding Term Loans and Incremental Term Loans and, in
each case, ratably to the respective remaining installments thereof.

 

(c)  Notices, Etc.  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by

 

47

--------------------------------------------------------------------------------


 

accrued interest to the extent required by Section 2.11 and shall be made in the
manner specified in Section 2.08(c).

 


SECTION 2.10.  FEES.


 

(a)  Commitment Fee.  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the date hereof to but
excluding the earlier of the date such Revolving Commitment terminates and the
Revolving Maturity Date.  Accrued commitment fees shall be payable in arrears on
each Quarterly Date and on the earlier of the date the Revolving Commitment
terminates and the Revolving Maturity Date, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, the Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans, LC Exposure of such Lender
and, with respect to the outstanding Swing Line Loans (if any), the aggregate
amount of participations therein that have been funded by the Lenders in
accordance with the last paragraph of Section 2.01(d).

 

(b)  Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Rate applicable to interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Second Restatement
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Lender on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Second Restatement Effective Date to
but excluding the later of the date of termination of the Revolving Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Second
Restatement Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

48

--------------------------------------------------------------------------------


 

(c)  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)  Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Lender, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.

 


SECTION 2.11.  INTEREST.


 

(a)  ABR Loans.  The Loans comprising each ABR Borrowing (including each Swing
Line Loan) shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Rate.

 

(b)  Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

 

(c)  Default Interest.  Notwithstanding the foregoing, during any period that a
Post-Default Condition exists (whether or not the same is thereafter cured), the
Borrower hereby promises to pay to the Administrative Agent for account of each
Lender interest at the applicable Post-Default Rate on any principal of any Loan
made by such Lender (whether or not then due), on any reimbursement obligation
in respect of an LC Disbursement owing to such Lender and on any other amount
then due and payable by the Borrower hereunder.

 

(d)  Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans and the Incremental Revolving Loans, upon termination of the
Revolving Commitments and the Incremental Revolving Commitments, respectively;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of (x) an ABR Revolving Loan
prior to the Revolving Maturity Date or (y) an ABR Incremental Revolving Loan
prior to the applicable Incremental Revolving Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.

 

(e)  Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

49

--------------------------------------------------------------------------------



 

SECTION 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)  if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).

 


SECTION 2.13.  INCREASED COSTS.


 

(a)  Increased Costs Generally.  If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or

 

(ii)  impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)  Capital Requirements.  If any Lender or the Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the

 

50

--------------------------------------------------------------------------------


 

Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

(c)  Certificates from Lenders.  A certificate of a Lender or the Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)  Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 45 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 45-day period referred to above
shall be extended to include the period of retroactive effect thereof.


 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period

 

51

--------------------------------------------------------------------------------


 

if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an Affiliate of such Lender)
for dollar deposits from other banks in the eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 


SECTION 2.15.  TAXES.


 

(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)  Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)  Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times

 

52

--------------------------------------------------------------------------------


 

prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

 


SECTION 2.16.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


 

(a)  Payments by the Obligors.  Each Obligor shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 1:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except as otherwise
expressly provided in the relevant Loan Document, and except payments to be made
directly to the Issuing Lender or the Swing Line Lender as expressly provided
herein and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder or under any other Loan
Document (except to the extent otherwise provided therein) shall be made in
dollars.

 

(b)  Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)  Pro Rata Treatment.  Except to the extent otherwise provided herein: 
(i) each Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of commitment fee under Section 2.10 shall be made for
account of the relevant Lenders, and each termination or reduction of the amount
of the Commitments of a particular Class under Section 2.07 shall be applied to
the respective Commitments of such Class of the relevant Lenders, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Revolving Loans, Term Loans and
Incremental Loans by the Borrower shall be made for account of the relevant

 

53

--------------------------------------------------------------------------------


 

Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans of such Class held by them; and (iv) each payment of interest on
Revolving Loans, Term Loans and Incremental Loans by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

(d)  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swing Line Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements and Swing Line Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swing Line Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swing Line Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Obligor consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Obligor rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Obligor in the amount of such participation.

 

(e)  Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(f)  Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to
Section 2.04(e) or (f), 2.05(b) or 2.16(e), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent hereunder

 

54

--------------------------------------------------------------------------------


 

for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 


SECTION 2.17.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)  Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, or if any Lender does not agree to any request by the Borrower for a
consent, approval, amendment or waiver hereunder that requires the consent or
approval of all of the Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Lender and the Swing Line Lender), which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swing Line Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

55

--------------------------------------------------------------------------------


 


ARTICLE III



GUARANTEE

 

SECTION 3.01.  The Guarantee.  The Guarantors hereby jointly and severally
guarantee to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans made by the Lenders to the Borrower and all other amounts from time to
time owing to the Lenders or the Administrative Agent by the Borrower under this
Agreement and by any Obligor (other than the respective Guarantor) under any of
the other Loan Documents, and all obligations of the Borrower or any of its
Subsidiaries to any of the Lenders and their respective Affiliates in respect of
any Hedging Agreement, in each case strictly in accordance with the terms
thereof and including all interest and expenses accrued or incurred subsequent
to the commencement of any bankruptcy or insolvency proceeding with respect to
the Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding (such obligations being herein collectively called the
“Guaranteed Obligations”).  The Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

SECTION 3.02.  Obligations Unconditional.  The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, and joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(i)  at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)  any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

 

56

--------------------------------------------------------------------------------


 

(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

 

(iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.


 

SECTION 3.03.  Reinstatement.  The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.


 

SECTION 3.04.  Subrogation.  The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.


 

SECTION 3.05.  Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.

 

57

--------------------------------------------------------------------------------


 

SECTION 3.06.  Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.


 

SECTION 3.07.  Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.


 

SECTION 3.08.  Rights of Contribution.  The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) ”Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) ”Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) ”Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Second Restatement Effective Date, as of
the Second Restatement Effective Date, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.


 

SECTION 3.09.  General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency,

 

58

--------------------------------------------------------------------------------


 

reorganization or other law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under Section 3.01 would otherwise,
taking into account the provisions of Section 3.08, be held or determined to be
void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 


ARTICLE IV



REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:


 

SECTION 4.01.  Organization; Powers.  Each of the Holding Company, the Borrower
and the Borrower’s Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.


 

SECTION 4.02.  Authorization; Enforceability.  The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder or member action.  This
Agreement has been duly executed and delivered by each Obligor and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


 

SECTION 4.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect, (ii) filings in respect of
the Liens created pursuant to the Security Agreement, (iii) the filing with the
FCC of certain of the Loan Documents as required by Section 73.3613 of the FCC’s
rules and (iv) the approval by the FCC of the acquisition of any Broadcast
License, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Holding Company, the Borrower
or any of the Borrower’s

 

59

--------------------------------------------------------------------------------


 

Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Holding Company, the Borrower or any of the Borrower’s Subsidiaries or
assets, or give rise to a right thereunder to require any payment to be made by
any such Person, and (d) except for the Liens created pursuant to the Security
Agreement, will not result in the creation or imposition of any Lien on any
asset of the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries.

 


SECTION 4.04.  FINANCIAL CONDITION; MATERIAL ADVERSE CHANGE.


 

(a)  Financial Condition.  The Borrower has heretofore furnished to the Lenders
its consolidated balance sheets and statements of income, stockholders’ equity
and cash flows as of and for the fiscal years ended December 31, 2003 and
December 31, 2004, reported on by Ernst & Young LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such respective dates and for such
respective years or fiscal quarter, as the case may be, on a consolidated basis
in accordance with GAAP.

 

The Holding Company has heretofore furnished to the Lenders its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal years ended December 31, 2003 and December 31, 2004,
reported on by Ernst & Young LLP, independent public accountants.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Holding Company and its
Subsidiaries as of such respective dates and for such respective years or fiscal
quarter, as the case may be, on a consolidated basis in accordance with GAAP.

 

(b)  No Material Adverse Change.  Since December 31, 2004, there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of the Borrower and its Subsidiaries, taken
as a whole.

 


SECTION 4.05.  PROPERTIES.


 

(a)  Property Generally.  Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 7.02 and
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

 

(b)  Intellectual Property.  Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 


SECTION 4.06.  LITIGATION AND ENVIRONMENTAL MATTERS.


 

(a)  Actions, Suits and Proceedings.  There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of

 

60

--------------------------------------------------------------------------------


 

the Borrower, threatened against or affecting the Holding Company, the Borrower
or any of the Borrower’s Subsidiaries (including the Unrestricted Subsidiaries)
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than any such
action, suit or proceeding disclosed in Schedule 4.06(a)) or (ii) that involve
this Agreement or the Transactions.

 

(b)  Environmental Matters.  Except for the matters disclosed in
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (including
Unrestricted Subsidiaries) (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)  Disclosed Matters.  Since the date hereof, there has been no change in the
status of the matters disclosed in Schedules 4.06(a) and 4.06(b) that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.


 

SECTION 4.07.  Compliance with Laws and Agreements.  Each of the Holding
Company, the Borrower and the Borrower’s Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.


 

SECTION 4.08.  Investment and Holding Company Status.  None of the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.


 

SECTION 4.09.  Taxes.  Each of the Holding Company, the Borrower and the
Borrower’s Subsidiaries has timely filed or caused to be filed all United States
Federal and all other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.


 

SECTION 4.10.  ERISA.  The Holding Company, the Borrower and the
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred

 

61

--------------------------------------------------------------------------------


 

any liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).


 

SECTION 4.11.  Disclosure.  The Obligors have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
the Lender in connection with the negotiation of this Agreement and the other
Loan Documents (including the information set forth in the Confidential
Information Memorandum) or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Holding Company represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.


 

SECTION 4.12.  Use of Credit.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.

 


SECTION 4.13.  INDEBTEDNESS AND LIENS.


 

(a)  Material Indebtedness.  Schedule 4.13(a) is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the date hereof the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $5,000,000, and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement is
correctly described in Schedule 4.13(a).

 

(b)  Liens.  Schedule 4.13(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$1,000,000 and covering any property of the Borrower or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in
Schedule 4.13(b).

 

(c)  Film Cash Payments.  Schedule 4.13(c) is a complete and correct list
setting forth the aggregate projected Film Cash Payments to be made in each
fiscal year during the period commencing on January 1, 2005 through and
including December 31, 2012.

 

62

--------------------------------------------------------------------------------


 

(d)  Interest Rate Protection Agreements.  Schedule 4.13(d) is a complete and
correct list, as of the date hereof, of each Interest Rate Protection Agreement
in respect of a notional principal amount which equals or exceeds (or may equal
or exceed) $1,000,000.


 

SECTION 4.14.  Capitalization.  Set forth in Schedule 4.14 is a complete and
correct list of all of the authorized capital stock of the Holding Company
specifying the number of outstanding shares thereof on the date hereof and the
number of such shares owned by the Smith Brothers.  All of the authorized and
outstanding and issued shares of capital stock of the Holding Company and the
Borrower are fully paid and nonassessable.  Except as set forth in
Schedule 4.14, there are (y) no outstanding Equity Rights with respect to the
Holding Company or the Borrower and (z) no outstanding obligations of the
Holding Company or any of its Subsidiaries to repurchase, redeem, or otherwise
acquire any shares of capital stock of the Holding Company or the Borrower nor
are there any outstanding obligations of the Holding Company or any of its
Subsidiaries to make payments to any Person, such as “phantom stock” payments,
where the amount thereof is calculated with reference to the fair market value
or equity value of the Holding Company or any of its Subsidiaries.

 


SECTION 4.15.  SUBSIDIARIES AND INVESTMENTS.


 

(a)  Subsidiaries.  Set forth in Schedule 4.15(a) is a complete and correct list
of all of the Subsidiaries of the Borrower as of the date hereof, together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Each of the Borrower and its Subsidiaries owns, free and clear of
Liens (other than Liens created pursuant to the Security Agreement), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 4.15(a), all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable, and there are no outstanding Equity Rights with
respect to such Person.

 

(b)  Investments.  Set forth in Schedule 4.15(b) is a complete and correct list
of all Investments (other than Investments disclosed in
Schedule 4.15(a) and other than Investments of the types referred to in
clauses (b), (c), (e) and (f) of Section 7.07) in an amount exceeding $1,000,000
held by the Borrower or any of its Subsidiaries in any Person on the date hereof
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment.  Except as disclosed in
Schedule 4.15(b), each of the Borrower and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Agreement), all
such Investments.

 

(c)  Subsidiaries Not Subject to Certain Restrictions.  None of the Subsidiaries
of the Borrower is, on the date hereof, subject to any indenture, agreement,
instrument or other arrangement of the type prohibited under Section 7.10.

 

63

--------------------------------------------------------------------------------


 


SECTION 4.16.  BROADCAST LICENSES.


 

(a)  Schedule 4.16 accurately and completely lists, as of the date hereof, for
each Owned Station, all Broadcast Licenses granted or assigned to the Borrower
or any of its Subsidiaries, or under which the Borrower and its Subsidiaries
have the right to operate such Owned Station.  The Broadcast Licenses listed in
Schedule 4.16 with respect to any Owned Station include all material
authorizations, licenses and permits issued by the FCC that are required or
necessary for the operation of such Owned Station, and the conduct of the
business of the Borrower and its Subsidiaries with respect to such Owned
Station, as now conducted or proposed to be conducted.  The Broadcast Licenses
listed in Schedule 4.16 are issued in the name of the respective License
Subsidiary for the Owned Station being operated under authority of such
Broadcast Licenses and are on the date hereof validly issued and in full force
and effect, and the Borrower and its Subsidiaries have fulfilled and performed
in all material respects all of their obligations with respect thereto and have
full power and authority to operate thereunder.

 

(b)  Schedule 4.16 accurately and completely lists, as of the date hereof, for
each Contract Station, all Broadcast Licenses granted or assigned to the
Material Third-Party Licensee for such Contract Station, or under which the
Material Third-Party Licensee for such Contract Station has the right to operate
such Contract Station.  The Broadcast Licenses listed in Schedule 4.16 with
respect to any Contract Station include all material authorizations, licenses
and permits issued by the FCC that are required or necessary for the operation
of such Contract Station, and the conduct of the business of the Material
Third-Party Licensee for such Contract Station with respect to such Contract
Station, as now conducted or proposed to be conducted.  The Broadcast Licenses
listed in Schedule 4.16 are issued in the name of the Material Third-Party
Licensee for the Contract Station being operated under authority of such
Broadcast Licenses and are on the date hereof validly issued and in full force
and effect, and, to our best knowledge, the Material Third-Party Licensee for
such Contract Station has fulfilled and performed in all material respects all
of its obligations with respect thereto and has full power and authority to
operate thereunder.


 

SECTION 4.17.  Ancillary Documents.  The Borrower has heretofore delivered to
the Administrative Agent a true and complete copy of the Ancillary Documents, in
each case as in effect on the date hereof, and each of the same is in full force
and effect and no default of any Obligor party thereto of any of the provisions
thereof is in existence on the date hereof.


 

SECTION 4.18.  Program Services Agreements.  Schedule 4.18 is a complete and
correct list, as of the date hereof, of each agreement pursuant to which the
Borrower or any of its Subsidiaries has the right to program and sell
advertising on a substantial portion of the inventory of broadcast time of any
Station.


 

SECTION 4.19.  Options.  Schedule 4.19 is a complete and correct list, as of the
date hereof, of each option agreement pursuant to which the Borrower or any of
its Subsidiaries has the right to acquire licenses, permits, authorizations or
certificates to construct, own, operate or promote any television or radio
broadcasting station.

 

64

--------------------------------------------------------------------------------


 

SECTION 4.20.  Asset Use and Operating Agreements.  Schedule 4.20 is a complete
and correct list, as of the date hereof, with respect to each Owned Station, of
the agreement between the Subsidiary of the Borrower that operates such Owned
Station and a License Subsidiary with respect to such Owned Station.


 

SECTION 4.21.  Outsourcing Agreements.  Schedule 4.21 is a complete and correct
list, as of the date hereof, of each Outsourcing Agreement to which the Borrower
or any of its Subsidiaries is a party.


 

SECTION 4.22.  Solvency.  As of the date hereof (and after giving effect to the
extensions of credit hereunder and to the other transactions contemplated
hereby), (i) the aggregate value of all properties of the Borrower and its
Subsidiaries at their present fair saleable value (i.e., the amount that may be
realized within a reasonable time, considered to be six to eighteen months,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for the properties in question
within such period by a capable and diligent businessman from an interested
buyer who is willing to purchase under ordinary selling conditions), exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of the Borrower and its Subsidiaries,
(ii) the Borrower and its Subsidiaries will not, on a consolidated basis, have
unreasonably small capital with which to conduct their business operations as
heretofore conducted and (iii) the Borrower and its Subsidiaries will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.

 


ARTICLE V



CONDITIONS


 

SECTION 5.01.  Second Restatement Effective Date.  The amendment and restatement
of the Existing Credit Agreement provided for hereby and the obligations of the
Lenders to make Loans and of the Issuing Lender to issue Letters of Credit
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents, each of which shall
be satisfactory to the Administrative Agent (and to the extent specified below,
to each Lender) in form and substance (or such condition shall have been waived
in accordance with Section 10.02):

 

(a)  Second Amended and Restated Credit Agreement.  (i) Counterparts of this
Agreement signed on behalf of each Obligor, the Issuing Lender, the Swing Line
Lender, the Administrative Agent and the Lenders (but in any event the requisite
lenders under the Existing Credit Agreement (or, written evidence satisfactory
to the Administrative Agent, which may include telecopy transmission of, as
applicable, a signed signature page of this Agreement) and (ii) with respect to
a Revolving Lender, if any, under (and as defined in) the Existing Credit
Agreement that does not have a Revolving Commitment hereunder on the Second
Restatement Effective Date, a written confirmation from such

 

65

--------------------------------------------------------------------------------


 

Revolving Lender that its commitment under the Existing Credit Agreement shall
terminate effective as of the Second Restatement Effective Date.

 

(b)  Opinions of Counsel to the Obligors.  Favorable written opinions (addressed
to the Administrative Agent and the Lenders and dated the Second Restatement
Effective Date) of (i) Thomas & Libowitz, P.A., counsel for the Obligors,
substantially in the form of Exhibit F-1 and (ii) Pillsbury Winthrop Shaw
Pittman LLP, special FCC counsel for the Obligors, substantially in the form of
Exhibit F-2 (and each Obligor hereby instructs such counsel to deliver such
opinions to the Lenders and the Administrative Agent).

 

(c)  Opinion of Special New York Counsel to JPMCB.  An opinion, dated the Second
Restatement Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB, substantially in the form of Exhibit G (and JPMCB hereby
instructs such counsel to deliver such opinion to the Lenders).

 

(d)  Corporate Documents.  Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Obligor, the authorization of the
Transactions and any other legal matters relating to the Obligors, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e)  Officer’s Certificates.  (i) A certificate, dated the Second Restatement
Effective Date and signed by the President, a Vice President or a Financial
Officer of each of the Borrower and the Holding Company, confirming compliance
with the conditions set forth in the lettered clauses of the first sentence of
Section 5.02 and (ii) a certificate, dated the Second Restatement Effective Date
and signed by a Financial Officer of the Borrower, demonstrating in reasonable
detail compliance with the covenants set forth in Section 7.11 as of the Second
Restatement Effective Date after giving effect to the transactions contemplated
to occur on or prior thereto.

 

(f)  Security Agreement.  The Security Agreement, duly executed and delivered by
each of the parties thereto, and the certificates identified under the name of
such Obligor in Annex 1 thereto, in each case accompanied by undated stock or
other similar powers executed in blank.  In addition, each Obligor party to the
Security Agreement shall have taken such other action (including delivering to
the Administrative Agent, for filing, appropriately completed and duly executed
copies of Uniform Commercial Code financing statements) as the Administrative
Agent shall have requested in order to perfect the security interests created
pursuant to the Security Agreement.

 

(g)  Program Services Agreements; Outsourcing Agreements.  A certificate of a
Financial Officer of the Borrower certifying that (i) attached thereto are true
and complete copies (including all modifications and supplements) of each
Program Services Agreement and Outsourcing Agreement to which the Borrower or
any of its Subsidiaries is a party on the Second Restatement Effective Date as
listed on Schedule 4.18 and 4.21, respectively (or, alternatively, the copies
thereof delivered to the Administrative Agent pursuant to the Existing Credit
Agreement remain true and complete copies of each such

 

66

--------------------------------------------------------------------------------


 

agreement), (ii) each such Program Services Agreement and Outsourcing Agreement
is in full force and effect and (iii) no default of the Borrower or any
Subsidiary party thereto of any of the provisions thereof is in existence on the
Second Restatement Effective Date.

 

(h)  Network Affiliations.  A certificate of a Financial Officer of the Borrower
certifying that (i) attached thereto is a list of all network affiliation
agreements to which the Borrower or any of its Subsidiaries is a party on the
Second Restatement Effective Date (or, alternatively, the copies thereof
delivered to the Administrative Agent pursuant to the Existing Credit Agreement
remain true and complete copies of each such agreement), (ii) each such network
affiliation agreement is in full force and effect and (iii) no default of any
the Borrower or any Subsidiary party thereto of any of the provisions thereof is
in existence on the Second Restatement Effective Date.

 

(i)  Asset Use and Operating Agreements.  A certificate of a Financial Officer
of the Borrower certifying that (i) the Borrower or Subsidiary operating each
Owned Station and the respective License Subsidiary have executed and delivered
an Asset Use and Operating Agreement with respect to such Owned Station,
(ii) attached thereto are true and complete copies (including all modifications
and supplements) of each Asset Use and Operating Agreement to which the Borrower
or any of its Subsidiaries is a party on the Second Restatement Effective Date
as listed on Schedule 4.20 (or, alternatively, the copies thereof delivered to
the Administrative Agent pursuant to the Existing Credit Agreement remain true
and complete copies of each such agreement), (iii) each such Asset Use and
Operating Agreement is in full force and effect and (iv) no default of the
Borrower or any Subsidiary party thereto of any of the provisions thereof is in
existence on the Second Restatement Effective Date.

 

(j)  Subordinated Debt Documents.  A certificate of a Financial Officer of the
Borrower certifying that (i) attached thereto are true and complete copies
(including all modifications and supplements) of each Subordinated Debt Document
to which the Borrower or any of its Subsidiaries is a party on the Second
Restatement Effective Date, (ii) each such Subordinated Debt Document is in full
force and effect and (iii) no default of the Borrower or any Subsidiary party
thereto of any of the provisions thereof is in existence on the Second
Restatement Effective Date.

 

(k)  Material Acquisition Documents.  A certificate of a Financial Officer of
the Borrower certifying that (i) attached thereto are true and complete copies
(including all modifications and supplements) of each Material Acquisition
Document to which the Borrower or any of its Subsidiaries is a party on the
Second Restatement Effective Date (or, alternatively, the copies thereof
delivered to the Administrative Agent pursuant to the Existing Credit Agreement
remain true and complete copies of each such agreement), (ii) each such Material
Acquisition Document is in full force and effect and (iii) no default of the
Borrower or any Subsidiary party thereto of any of the provisions thereof is in
existence on the Second Restatement Effective Date.

 

(l)  Insurance.  A certificate of a Financial Officer of the Borrower setting
forth the insurance obtained by it in accordance with the requirements of
Section 6.05 and

 

67

--------------------------------------------------------------------------------


 

stating that such insurance is in full force and effect and that all premiums
then due and payable thereon have been paid.

 

(m)  Amounts Owing under Existing Credit Agreement.  Evidence that the Borrower
shall have paid in full all principal of and interest accrued on the outstanding
loans under the Existing Credit Agreement and shall have paid in full all fees,
expenses, costs and other amounts (including any “break funding” costs) accrued
and/or owing under the Existing Credit Agreement as of the Second Restatement
Effective Date.

 

(n)  Pro Forma Balance Sheet.  A pro forma consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2004 adjusted to give effect to
the Transactions.

 

(o)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

 

The obligation of any Lender to make or maintain the Loans and other initial
extensions of credit hereunder on the Second Restatement Effective Date is also
subject to the payment by the Borrower of such fees as the Borrower shall have
agreed to pay to any Lender or the Administrative Agent in connection herewith,
including the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to JPMCB, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to the Borrower).

 

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Restatement Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) on or prior to 3:00 p.m., New York City time, on
May 20, 2005.


 

SECTION 5.02.  Each Credit Event.  The obligation of each Lender to make or
maintain a Loan (including an Incremental Loan) on the occasion of any
Borrowing, and of the Issuing Lender to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

 

(a)  the representations and warranties of the Borrower and the Holding Company
set forth in this Agreement, and of each Obligor in each of the other Loan
Documents to which it is a party, shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date);

 

68

--------------------------------------------------------------------------------


 

(b)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

 

(c)  the Borrower shall be in compliance with the indebtedness covenant (if any)
under each of the Note Indentures.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.


 

SECTION 5.03.  Each Incremental Loan.  The obligation of each Incremental Lender
to make an Incremental Loan is subject to the satisfaction of the following
additional conditions:

 

(a)  after giving pro forma effect to the making of such Incremental Loan, the
Borrower shall be in compliance with each of the covenants set forth in
Section 7.11; and

 

(b)  receipt by the respective Incremental Lender and the Administrative Agent
of a certificate, dated the date of the making of such Incremental Loan and
signed by the President, a Vice President or a Financial Officer of the
Borrower, demonstrating in reasonable detail compliance with the foregoing
clause (a) of this Section.

 


ARTICLE VI



AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:


 

SECTION 6.01.  Financial Statements and Other Information.  The Borrower or the
Holding Company, as applicable, will furnish to the Administrative Agent:

 

(a)  (i) in the case of the Borrower, within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries (excluding Unrestricted Subsidiaries) as of the end of and
for such year and (ii) in the case of the Holding Company, within the earlier of
(A) 10 days after the date on which the same shall have been filed with the SEC
and (B) 100 days after the end of each fiscal year of the Holding Company, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Holding Company

 

69

--------------------------------------------------------------------------------


 

and its Subsidiaries as of the end of and for such year, in each case setting
forth in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young, LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or
the Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)  (i) in the case of the Borrower, within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries) as of the end of and for such fiscal quarter and the
then elapsed portion of such fiscal year and (ii) in the case of the Holding
Company, within the earlier of (A) 10 days after the date on which the same
shall have been filed with the SEC and (B) 50 days after the end of each of the
first three fiscal quarters of each fiscal year of the Holding Company, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Holding Company and its Subsidiaries as of the end
of and for such fiscal quarter and the then elapsed portion of such fiscal year,
in each case setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
or the Holding Company, as the case may be, as presenting fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or the
Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)  concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower and (as to subclauses (i) and (ii) below only) the Holding Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 7.01(g) through (l), 7.07, 7.08 and 7.11;

 

(d)  promptly after the same become publicly available, copies of all periodic
and other material reports (including reports on Form 8-K), registration
statements and proxy statements filed by the Holding Company or the Borrower
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Holding Company or the

 

70

--------------------------------------------------------------------------------


 

Borrower to its shareholders generally or to the holders of any class or issue
of securities of the Holding Company or the Borrower generally, as the case may
be, and promptly upon the receipt thereof by the Holding Company or the
Borrower, copies of any material notices, reports or other communications from
any holder of any Preferred Stock or any Indebtedness evidenced or provided by
the Senior Subordinated Notes or the Senior Notes (or, in either case, any agent
or trustee therefor);

 

(e)  promptly upon their becoming available, copies of any and all periodic or
special reports filed by the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries with the FCC or with any other Federal, state or local
governmental authority, if such reports indicate any material adverse change in
the business, operations, affairs or condition of the Borrower or any of its
Subsidiaries or if copies thereof are requested by any Lender or the
Administrative Agent, and copies of any and all material notices and other
material communications from the FCC or from any other Federal, state or local
governmental authority with respect to the Borrower, any of its Subsidiaries or
any Station;

 

(f)  promptly following delivery thereof to or by the Borrower or any of its
Subsidiaries, copies of all material notices (including notices of default),
financial statements, reports, approvals and other material communications that
are received by the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries from or on behalf of any Material Third-Party Licensee or Affiliate
of any Material Third-Party Licensee or furnished by the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries to any Material Third-Party
Licensee or Affiliate of any Material Third-Party Licensee;

 

(g)  as soon as available and in any event on or before December 31 of each
fiscal year, a budget for the Borrower and its Subsidiaries for the next
following fiscal year setting forth anticipated income, expense and capital
expenditure items for each quarter during such fiscal year; and

 

(h)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries, any Unrestricted Subsidiary
(including its financial statements), any Station (including copies of network
affiliation agreements entered into by such Station), any Material Third-Party
Licensee or any Person that owns the capital stock or other ownership interests
of any Material Third-Party Licensee, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.


 

SECTION 6.02.  Notices of Material Events.  The Borrower and/or the Holding
Company will furnish to the Administrative Agent prompt written notice of the
following:

 

(a)  the occurrence of any Default or (in the case of the Holding Company only)
any Default relating to the Holding Company;

 

71

--------------------------------------------------------------------------------


 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries or any of their
respective assets, franchises or licenses (including the Broadcast Licenses for
Owned Stations) that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, or against or affecting any Material
Third-Party Licensee for a Contract Station or any Broadcast License for such
Contract Station that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or the loss of any Broadcast License (other
than an Immaterial Broadcast License) for such Contract Station;

 

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holding Company, the Borrower and its Subsidiaries (including
Unrestricted Subsidiaries) in an aggregate amount exceeding $25,000,000;

 

(d)  the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than any
environmental matter or alleged violation that could reasonably be expected to
result in liability of the Holding Company, the Borrower and the Borrower’s
Subsidiaries (including Unrestricted Subsidiaries) in an aggregate amount
exceeding $25,000,000; and

 

(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


 

SECTION 6.03.  Existence; Conduct of Business.  Each of the Borrower and the
Holding Company will, and will cause each of the Borrower’s Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises (including the Broadcast Licenses, but excluding
Immaterial Broadcast Licenses, for Owned Stations); provided that the foregoing
shall not prohibit (a) any merger, consolidation, liquidation or dissolution
permitted under Section 7.03 or (b) any merger or consolidation involving the
Holding Company (but not involving the Borrower or any of its Subsidiaries).


 

SECTION 6.04.  Payment of Obligations.  Each of the Borrower and the Holding
Company will, and will cause each of the Borrower’s Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Holding Company, the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in

 

72

--------------------------------------------------------------------------------


 

accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.


 

SECTION 6.05.  Maintenance of Properties; Insurance.  Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations, provided that the Borrower will in any event maintain (with
respect to itself, each of its Subsidiaries and each Owned Station), and will
use its reasonable best efforts to cause the Material Third-Party Licensee for
each Contract Station (or the Person that owns the capital stock or other
ownership interests of such Material Third-Party Licensee) to maintain (with
respect to itself and such Contract Station), casualty insurance and insurance
against claims and damages with respect to defamation, libel, slander, privacy
or other similar injury to person or reputation (including misappropriation of
personal likeness), in such amounts as are then customary for Persons engaged in
the same or similar business similarly situated.  The Borrower shall provide to
the Administrative Agent at the same time it furnishes its annual financial
statements under Section 6.01(a) a certificate of insurance comparable in scope
to the certificate furnished under Section 5.01(l) demonstrating compliance with
this Section.


 

SECTION 6.06.  Books and Records; Inspection Rights.  Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  Each of the Borrower and the Holding Company will, and will cause
each of the Borrower’s Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.


 

SECTION 6.07.  Compliance with Laws and Contractual Obligations.  Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and all of its Contractual Obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


 

SECTION 6.08.  Use of Proceeds and Letters of Credit.  Term Loans and, to the
extent necessary, Revolving Loans made as of the Second Restatement Effective
Date will be used by the Borrower to pay or prepay all amounts under the
Existing Credit Agreement required to paid or prepaid under Section 5.01(m) and
to pay all fees and expenses required to be paid by the Borrower in connection
this Agreement.  From and after the Second Restatement Effective Date, the
proceeds of the Revolving Loans, and the proceeds of Incremental Loans (if any),
will be used for the general corporate purposes of the Borrower and its
Subsidiaries, including working capital requirements, Capital Expenditures, and
acquisitions and Investments to the

 

73

--------------------------------------------------------------------------------


 

extent permitted hereunder (in each case, in compliance with all applicable
legal and regulatory requirements).  Letters of Credit will be issued only for
general corporate purposes of the Borrower and its Subsidiaries as specified
above.

 

Neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of proceeds of any Loan.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.

 


SECTION 6.09.  CERTAIN OBLIGATIONS RESPECTING SUBSIDIARIES AND OTHER HOLDING
COMPANY SUBSIDIARIES.


 

(a)  Subsidiary Guarantors.  The Borrower will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Subsidiaries of the Borrower are “Subsidiary
Guarantors” hereunder.  Without limiting the generality of the foregoing, in the
event that the Borrower or any of its Subsidiaries shall form or acquire any new
Subsidiary that shall constitute a Subsidiary hereunder, the Borrower and its
Subsidiaries will cause such new Subsidiary to (i) become a “Subsidiary
Guarantor” hereunder, and (if applicable) an “Obligor” under the Security
Agreement pursuant to a Guarantee Assumption Agreement, (ii) deliver
certificates (if any) of ownership interests of any Subsidiaries of such new
Subsidiary in each case accompanied by undated stock or other similar powers
executed in blank and (iii) deliver such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by each Obligor pursuant to Section 5.01 on the Second Restatement
Effective Date or as the Administrative Agent shall have requested.

 

(b)  Ownership of Subsidiaries.  The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a Wholly Owned Subsidiary.  In the event
that any additional shares of stock or other ownership interests shall be issued
by any Subsidiary, the respective Obligor agrees forthwith to deliver to the
Administrative Agent pursuant to the Security Agreement the certificates (if
any) evidencing such shares of stock or other ownership interests, accompanied
by undated stock or other similar powers executed in blank and to take such
other action as the Administrative Agent shall request to perfect the security
interest created therein pursuant to the Security Agreement.

 

(c)  KDSM Entities.  The Holding Company will take such action, and will cause
each of KDSM Entities to take such action, from time to time as shall be
necessary to ensure that the KDSM Entities are “Subsidiary Guarantors” hereunder
and that each of the KDSM Entity is a Wholly Owned Subsidiary of the Holding
Company.

 

(d)  Ownership of the Borrower.  In the event the Holding Company shall at any
time wish to cause the Borrower to become an indirectly Wholly Owned Subsidiary
of the Holding Company, the Holding Company shall promptly notify the
Administrative Agent thereof and, as conditions precedent thereto, shall cause
the Subsidiary of the Holding Company that shall become the direct owner of 100%
of the capital stock of the Borrower (an “Intermediate

 

74

--------------------------------------------------------------------------------


 

Holding Company”) (i) to become (x) a “Guarantor” hereunder pursuant to a
written agreement in form and substance satisfactory to the Administrative Agent
and (y) the pledgor of the capital stock of the Borrower under the Security
Agreement pursuant to an amendment thereto in form and substance satisfactory to
the Administrative Agent, (ii) to deliver to the Administrative Agent such proof
of corporate action, incumbency of officers, opinions of counsel and other
documents with respect to such Intermediate Holding Company as is consistent
with those delivered by each Obligor pursuant to Section 5.01 on the Second
Restatement Effective Date or as the Administrative Agent shall have requested
and (iii) to take such other action as the Administrative Agent shall have
requested to perfect the security interest created in such capital stock
pursuant to such amendment.  Without limiting the foregoing, in the event that
at any time the Borrower shall become a directly Wholly Owned Subsidiary of an
Intermediate Holding Company in accordance with the immediately preceding
sentence, the Holding Company shall at all times remain a Guarantor hereunder
and, at such time, shall pledge the capital stock or other ownership interests
of such Intermediate Holding Company under the Security Agreement pursuant to an
amendment thereto in form and substance satisfactory to the Administrative
Agent.  Notwithstanding anything herein or in the other Loan Documents to the
contrary, the Lenders hereby authorize the Administrative Agent to enter into
each such agreement and amendment contemplated by this paragraph without any
further authorization or action by the Lenders in order to effect the foregoing.

 


ARTICLE VII



NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with respect to
Section 7.19) and the Holding Company (solely with respect to the KDSM Entities
and Section 7.19) covenants and agrees with the Lenders that:


 

SECTION 7.01.  Indebtedness.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)  Indebtedness to the Lenders hereunder (including in respect of Incremental
Loans) and under the other Loan Documents;

 

(b)  Indebtedness outstanding on the Second Restatement Effective Date and
identified in Schedule 7.01(b);

 

(c)  unsecured, senior subordinated or subordinated Indebtedness of the Borrower
(which may be guaranteed on a subordinated basis by any Subsidiary Guarantor)
(such Indebtedness and/or guarantees being collectively referred to as the
“Additional Subordinated Notes”), provided that (i) such Indebtedness shall bear
interest at a rate, whether fixed or floating, not to exceed 12% per annum on
the face amount thereof,

 

75

--------------------------------------------------------------------------------


 

(ii) no scheduled payments, prepayments, redemptions or sinking fund or like
payments in respect of such Indebtedness shall be required prior to July 1,
2013, (iii) the terms and conditions of such Indebtedness shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
customarily found in subordinated debt of a similar type issued by similar
issuers under Rule 144A or in a public offering as reasonably determined by the
Administrative Agent, and the terms of subordination thereof shall also extend
to cover obligations of the Borrower and its Subsidiaries in respect of any
Hedging Agreements to which the Borrower and any of the Lenders and their
respective Affiliates are parties and (iv) no Default shall have occurred and be
continuing at the time of incurrence of such Indebtedness or would result
therefrom;

 

(d)  Indebtedness of the Borrower evidenced by senior subordinated notes and
subordinated guarantees thereof by Subsidiary Guarantors (such Indebtedness and
guarantees being collectively referred to as the “Converted Senior Subordinated
Notes”), provided that (i) such notes and guarantees shall be unsecured and such
notes shall bear interest at a fixed rate not greater than 15% per annum,
(ii) no scheduled payments, prepayments, redemptions or sinking fund or like
payments on such notes shall be required before the tenth anniversary of the
date of issuance of the Other Preferred Stock, (iii) the terms and conditions of
such notes shall not be more restrictive on the Borrower and its Subsidiaries
than the terms and conditions customarily found in senior subordinated notes of
similar issuers issued under Rule 144A or in a public offering as reasonably
determined by the Administrative Agent, and the terms of subordination thereof
shall also extend to cover obligations of the Borrower and its Subsidiaries in
respect of any Hedging Agreements to which the Borrower and any Lender are
parties, (iv) the Borrower shall issue such notes pursuant to the conversion of
all, but not less than all, of the Other Preferred Stock into such notes in an
aggregate principal amount not exceeding the aggregate liquidation preference of
the Other Preferred Stock so converted and (v) both immediately prior to such
conversion of the Other Preferred Stock and, after giving pro forma effect
thereto, no Default shall have occurred and be continuing;

 

(e)  Indebtedness of Subsidiaries of the Borrower owing to the Borrower or to
other Subsidiaries of the Borrower and Indebtedness of the Borrower owing to
KDSM LLC;

 

(f)  Subordinated Film Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not exceeding $30,000,000 at any one time
outstanding, provided that the terms and conditions of each agreement or
instrument evidencing or governing such Indebtedness shall be satisfactory to
the Administrative Agent;

 

(g)  Guarantees by one or more of the Borrower and the Subsidiary Guarantors of
the obligations of other Persons (including Affiliates); provided that the
aggregate principal amount of Indebtedness so guaranteed may not exceed
$75,000,000 at any one time outstanding;

 

(h)  Indebtedness (including Indebtedness of the Receivables Subsidiary)
incurred in connection with any Receivables Financing on terms satisfactory to
the Administrative

 

76

--------------------------------------------------------------------------------


 

Agent, provided that after giving effect thereto the aggregate face amount of
Receivables of the Borrower and its Subsidiaries (other than any Receivables
Subsidiary) that have not been sold or financed shall be at least $100,000,000;

 

(i)  Indebtedness incurred in connection with capital leases in respect of
broadcast towers or equipment of the Borrower or any of its Subsidiaries,
provided that the aggregate principal amount of such Indebtedness may not exceed
$25,000,000 at any one time outstanding;

 

(j)  off-balance sheet Indebtedness incurred by the Borrower or any of its
Subsidiaries to finance broadcast towers or equipment on terms satisfactory to
the Administrative Agent; provided that the aggregate principal amount of such
Indebtedness may not exceed $50,000,000 at any one time outstanding;

 

(k)  senior unsecured Indebtedness of the Borrower issued after the date hereof
in an aggregate principal amount not exceeding $300,000,000 at any one time
outstanding; provided that (i) no scheduled payments, prepayments, redemptions
or sinking fund or like payments on such Indebtedness shall be required prior to
July 1, 2013, (ii) the terms and conditions of such Indebtedness shall not be
more restrictive on the Borrower and its Subsidiaries than the terms and
conditions customarily found in senior unsecured notes of similar issuers issued
under Rule 144A or in a public offering as reasonably determined by the
Administrative Agent and (iii) no Default shall have occurred and be continuing
at the time of incurrence of such Indebtedness or would result therefrom; and

 

(l)  additional unsecured Indebtedness of the Borrower in an aggregate principal
amount not exceeding $75,000,000 at any one time outstanding, provided that no
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom.


 

SECTION 7.02.  Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)  Liens created pursuant to the Security Documents;

 

(b)  Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or any of its Subsidiaries, as the case may be, in
accordance with GAAP;

 

(c)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under clause (j)
of Article VIII;

 

77

--------------------------------------------------------------------------------


 

(d)  pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

 

(e)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

 

(g)  Liens on the capital stock of Cunningham owned by Carolyn C. Smith acquired
by the Borrower or any of its Subsidiaries pursuant to the exercise of the
Cunningham Options, to the extent such Liens are in existence on the date of
such acquisition;

 

(h)  Liens on the property of the Borrower and the Subsidiary Guarantors
securing Guarantees referred to in Section 7.01(g), provided that the aggregate
Indebtedness secured thereby shall not exceed $75,000,000 at any one time
outstanding;

 

(i)  Liens resulting from the defeasance (but only to extent permitted under
Section 7.12) of the Indebtedness under the Note Indentures in accordance
therewith;

 

(j)  Liens upon real and/or personal property existing on the date hereof,
provided that the aggregate Indebtedness and/or other obligations secured
thereby shall not exceed $15,000,000;

 

(k)  additional Liens upon real and/or personal property created after the date
hereof, provided that the aggregate Indebtedness and/or other obligations
secured thereby and incurred on and after the date hereof shall not exceed
$5,000,000 in the aggregate at any one time outstanding;

 

(l)  Liens (if any) created in connection with any Receivables Financing
permitted under Section 7.01(h); and

 

(m)  any extension, renewal or replacement of the foregoing, provided that the
Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property).


 

SECTION 7.03.  Mergers, Consolidations, Etc.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or

 

78

--------------------------------------------------------------------------------


 

amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), except:

 

(a)  any Subsidiary (other than a License Subsidiary) may be merged or
consolidated with or into any other Subsidiary (other than a License
Subsidiary); provided that:

 

(i)  if any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
entity;

 

(ii)  if any such transaction shall be between a Subsidiary Guarantor and a
Subsidiary not a Subsidiary Guarantor, and such Subsidiary Guarantor is not the
continuing or surviving entity, then the continuing or surviving entity shall
have assumed all of the obligations of such Subsidiary Guarantor hereunder and
under the other Loan Documents;

 

(b)  any existing License Subsidiary may be merged or consolidated with or
into a newly formed Subsidiary of the Borrower (which may be organized as a
limited liability company), provided that (i) if such existing License
Subsidiary is not the continuing or surviving entity, then the continuing or
surviving entity shall be deemed to be a License Subsidiary and shall have
assumed all of the obligations of such Subsidiary hereunder and under the other
Loan Documents and (ii) such newly formed Subsidiary shall be in compliance with
Section 7.14;

 

(c)  any Subsidiary (other than a License Subsidiary) may be merged or
consolidated with or into any other Person to effect an Acquisition permitted
under Section 7.04, provided that the continuing or surviving entity shall be a
Subsidiary of the Borrower and, if not a Subsidiary Guarantor prior to such
merger or consolidation, such continuing or surviving entity shall have assumed
all of the obligations of such Subsidiary hereunder and under the Loan
Documents; and

 

(d)  any Subsidiary of the Borrower (other than a License Subsidiary) may be
merged or consolidated with or into the Borrower, provided that the Borrower
shall be the continuing or surviving entity.


 

SECTION 7.04.  Acquisitions.  The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire any business or property from, or capital stock or
other ownership interests of, or be a party to any acquisition of, any Person,
or acquire any option to make any such acquisition, except:

 

(a)  purchases of inventory, programming rights and other property to be sold or
used in the ordinary course of business;

 

(b)  Investments permitted under Section 7.07;

 

79

--------------------------------------------------------------------------------


 

(c)  Restricted Payments permitted under Section 7.08;

 

(d)  Capital Expenditures of the Borrower and its Subsidiaries;

 

(e)  the Borrower and its Subsidiaries may consummate each Approved Acquisition
and any Other Acquisition (including the exercise of the Cunningham Options),
provided that, if applicable:

 

(i)  both immediately prior after giving effect to such Acquisition, no Default
shall have occurred and be continuing (and, in the case of such Acquisition, the
Borrower shall be in compliance with the Total Indebtedness Ratio under
Section 7.11(d), calculated on a pro forma basis as if such Acquisition had been
consummated on the first day of the relevant period);

 

(ii)  each assignment or transfer of control of Broadcast Licenses to the
Borrower or any of its Subsidiaries shall have been approved by

 

(A)  an Initial FCC Order, in the case of any such Approved Acquisition or if
the aggregate consideration for any Other Acquisition and all Other Acquisitions
permitted under this clause (e) and consummated after the date hereof which have
not been approved by a Final FCC Order is equal to or less than $300,000,000 in
the aggregate or

 

(B)  a Final FCC Order, in all other cases (including the exercise of the
Cunningham Options);

 

(iii)  if the Administrative Agent or the Required Lenders shall have so
requested, the Administrative Agent shall have received an opinion of FCC
counsel satisfactory to the Administrative Agent or the Required Lenders, as the
case may be, in its (or their) reasonable judgment to the effect that such
transfer shall have been so approved by an Initial FCC Order or a Final FCC
Order, as the case may be, and that such Broadcast Licenses have been validly
assigned to the Borrower or such Subsidiary);

 

(iv)  at the time that the Borrower or any of its Subsidiaries enters into a
definitive purchase agreement for such Acquisition, either:

 

(A)  the Borrower has sufficient financing committed to it to enable it or its
Subsidiary, as the case may be, to consummate such Acquisition or

 

(B)  if the maximum amount of all termination, break-up and similar fees payable
by the Borrower or its Subsidiary, as the case may be, by reason of such
Acquisition failing to be consummated were included in the calculation of Total
Indebtedness, the Borrower would be in compliance with the Total Indebtedness
Ratio on such date;

 

80

--------------------------------------------------------------------------------


 

(v)  after the consummation of such Acquisition, there shall remain unused
Revolving Commitments in an aggregate amount of not less than $20,000,000;

 

(vi)  immediately after giving effect to such Acquisition, the BCF Percentage
does not exceed 25%;

 

(vii)  if the Aggregate Consideration for such Acquisition is equal to or
greater than $75,000,000, the Borrower shall furnish to the Lenders a
certificate showing calculations (after giving effect to borrowings and
prepayments hereunder to be made on such date and calculated on a pro forma
basis as if such Acquisition had been consummated on the first day of the period
of four fiscal quarters of the Borrower ending on or most recently ended prior
to such date) in reasonable detail that demonstrate that such Acquisition will
not result in a Default under Section 7.11 or sub-clause (vi) of this
clause (e);

 

(viii)  if the Aggregate Consideration for such Acquisition is equal to or
greater than $75,000,000 or if the portion of the Aggregate Consideration for
such Acquisition payable to extend and exercise any option acquired in
connection with such Acquisition exceeds 20% of the Aggregate Consideration
payable in connection with such Acquisition, no later than the date falling ten
Business Days (or such shorter period as the Administrative Agent may agree)
prior to the date that such Acquisition is consummated, the Borrower shall have
delivered to the Administrative Agent drafts or executed counterparts of such of
the respective agreements or instruments (including Program Services Agreements)
pursuant to which such Acquisition is to be consummated (together with any
related option or other material agreements), any schedules or other material
ancillary documents to be executed or delivered in connection therewith, all of
which shall be satisfactory in form and substance to the Administrative Agent;

 

(ix)  promptly following request therefor, copies of such information or
documents relating to such Acquisition as the Administrative Agent or any Lender
(through the Administrative Agent) shall have reasonably requested; and

 

(x)  if requested by the Administrative Agent with respect to any agreement
(A) entered into by the Borrower or any Subsidiary Guarantor and any other
Person in connection with such Acquisition or (B) to be transferred to the
Borrower or any Subsidiary Guarantor in connection with such Acquisition, which
agreement is determined by the Administrative Agent to be material and for which
a security interest is required to be granted under the Security Documents, the
Borrower shall use its best efforts to cause such other Person to execute and
deliver to the Administrative Agent a Consent and Agreement with the Borrower or
such Subsidiary Guarantor, as applicable, with respect to such agreement; and

 

81

--------------------------------------------------------------------------------


 

(f)  the acquisition of property in connection with any exchanges permitted
under Section 7.05.


 

SECTION 7.05.  Dispositions.  The Borrower will not, nor will it permit any of
its Subsidiaries to, without the prior written consent of the Required Lenders,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of its business or property,
whether now owned or hereafter acquired including receivables and leasehold
interests, except:

 

(a)   the Disposition of any inventory or other property in the ordinary course
of business and on ordinary business terms;

 

(b)   the Disposition of obsolete or worn-out property, tools or equipment no
longer used or useful in its business so long as the amount thereof sold in any
single fiscal year by the Borrower and its Subsidiaries shall not have a fair
market value in excess of $10,000,000;

 

(c)  the Borrower or any of its Subsidiaries may sell to any PSA Counterparty
the Broadcast Licenses for any Owned Station and any property required pursuant
to the rules and regulations of the FCC to be sold in connection with the
transfer of such Broadcast Licenses, provided that:

 

(i)  any such sale shall be for an amount not less than 80% of the appraised
value of such Broadcast License and other property required to be sold in
connection with the transfer of such Broadcast License (as determined by an
appraiser satisfactory to the Administrative Agent and the Borrower and
experienced in the appraisal of properties similar to those being so sold),
which amount in all such cases shall be payable in cash,

 

(ii)  such PSA Counterparty shall enter into a Program Services Agreement with a
Subsidiary of the Borrower with respect to such Station in form and substance
satisfactory to the Administrative Agent,

 

(iii)  after giving effect to such sale and related Program Services Agreement,
the BCF Percentage does not exceed 30%, and

 

(iv)  such PSA Counterparty shall enter into a consent and agreement with the
Administrative Agent relating to such Program Services Agreement (which consent
and agreement shall be in a form not materially less favorable to the Lenders
than the form of Consent and Agreement attached as Exhibit E);

 

(d)  the Borrower or any of its Subsidiaries may dispose of substantially all of
the assets relating to any Owned Station that is a television broadcasting
station or a radio broadcasting station (or the capital stock or other ownership
interests of the Subsidiary of the Borrower that owns such assets if such
Subsidiary does not own property related to any other Owned Station not included
in such Disposition), provided that:

 

82

--------------------------------------------------------------------------------


 

(i)  both immediately prior to such Disposition and, after giving effect
thereto, no Default shall have occurred and be continuing; and

 

(ii)  either:

 

(A)  such Disposition is a sale to any Person for cash in an amount not less
than the fair market value of such assets and:

 

(1)  the EBITDA Percentage attributable to such assets together with the
EBITDA Percentage attributable to all other television assets and/or radio
assets, as applicable, sold pursuant to this clause (A) or exchanged pursuant to
the following clause (B) during the immediately preceding twelve month period
shall not exceed 25%,

 

(2)  the EBITDA Percentage attributable to all assets of the Borrower and its
Subsidiaries sold pursuant to this clause (A) or exchanged pursuant to the
following clause (B) since the Second Restatement Effective Date shall not
exceed 50%,

 

(3)  immediately after giving effect to such Disposition, the BCF Percentage
does not exceed 30%, and

 

(4)  the Borrower shall have furnished to the Lenders, not later than the date
falling ten Business Days (or such shorter period as the Administrative Agent
may agree) prior to the date of such disposition a certificate in form and
detail satisfactory to the Administrative Agent stating (and setting forth
calculations in reasonable detail demonstrating) the EBITDA Percentage
attributable to the assets so sold and promptly following request therefor,
copies of such other information or documents relating to such disposition as
the Administrative Agent or any Lender or Lenders (through the Administrative
Agent) shall have reasonably requested; or

 

(B)  such disposition is an exchange, with any Person, of such assets for assets
owned by such Person (or the capital stock or other ownership interests of such
Person) comprising a television or radio broadcasting station of equal or
greater value, as determined in good faith by the Board of Directors of the
Borrower or such Subsidiary and:

 

(1)  the EBITDA Percentage attributable to such assets of the Borrower or such
Subsidiary together with the EBITDA Percentage attributable to all other
television or radio assets, as applicable, of the Borrower or any of its
Subsidiaries

 

83

--------------------------------------------------------------------------------


 

sold pursuant to the foregoing clause (A) or exchanged pursuant to this
clause (B) during the immediately preceding twelve month period shall not exceed
25%,

 

(2)  the EBITDA Percentage attributable to all assets of the Borrower and its
Subsidiaries sold pursuant to the foregoing clause (A) or exchanged pursuant to
this clause (B) since the Second Restatement Effective Date shall not exceed
50%,

 

(3)  the acquisition of such assets of such Person pursuant to such exchange
shall comply with the provisions of Section 7.04(e), and

 

(4)  the Borrower shall have furnished to the Lenders, not later than the date
falling ten Business Days (or such shorter period as the Administrative Agent
may agree) prior to the date of such disposition a certificate in form and
detail satisfactory to the Administrative Agent stating (and setting forth
calculations in reasonable detail demonstrating) the EBITDA Percentage
attributable to the assets so sold;

 

(e)  the Borrower or any of its Subsidiaries may dispose of additional property
for fair market value, provided that the aggregate fair market value of such
additional property disposed of by the Borrower and its Subsidiaries in any
fiscal year may not exceed $100,000,000;

 

(f)  the Borrower and its Subsidiaries may transfer Receivables in connection
with any Receivables Financing permitted under Section 7.01(h); and

 

(g)  any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or a Wholly Owned
Subsidiary of the Borrower (other than a License Subsidiary); provided that if
any such sale is by a Subsidiary Guarantor to another Subsidiary which is not a
Subsidiary Guarantor, then such Subsidiary shall have become a “Subsidiary
Guarantor” hereunder and assumed all of the obligations of such Subsidiary
Guarantor hereunder and under the other Loan Documents.


 

SECTION 7.06.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage to any substantial extent in any line or lines of
business activity other than (a) the business of owning and operating the
Stations (and related retransmission facilities), (b) the commercial utilization
of frequencies licensed, granted or leased to the Borrower or any of its
Subsidiaries by the FCC, any other Governmental Authority or any other Person in
connection with the television or radio broadcasting businesses, (c) the
production, development, sale, lease or other provision of equipment and/or
services to Persons engaged in the businesses relating to those referred to in
clause (b) of this Section, (d) the sale of Receivables by the Borrower or any
of its Subsidiaries pursuant to a Receivables Financing

 

84

--------------------------------------------------------------------------------


 

permitted under Section 7.01(h) and (e) the business of managing and/or
consulting to television stations other than the Owned Stations; provided that
the Borrower shall not permit at any time the portion of EBITDA for the most
recent period of twelve consecutive full calendar months derived from the
activities referred to in clauses (a), (b) and (e) of this Section to be less
than 80% of EBITDA for such period.


 

SECTION 7.07.  Investments.  The Borrower will not, nor will it permit any of
its Subsidiaries to, make or permit to remain outstanding any Investments
except:

 

(a)  operating deposit accounts with banks;

 

(b)  Permitted Investments;

 

(c)  (i) Investments by the Borrower and its Subsidiaries in capital stock or
other ownership interests of Subsidiaries of the Borrower to the extent
outstanding on the date of the financial statements of the Borrower and its
Subsidiaries referred to in Section 4.04 or required by Section 7.14 and
(ii) advances by the Borrower and its Subsidiaries to Subsidiary Guarantors, and
advances by KDSM LLC to the Borrower, in the ordinary course of business
permitted to be incurred by Section 7.01(e);

 

(d)  Investments outstanding on the date hereof (other than Investments
permitted under clauses (a), (b) and (c) of this Section) and identified in
Schedule 4.15(b);

 

(e)  the acquisition of the capital stock or other ownership interests of
Persons or the formation of Wholly Owned Subsidiaries of the Borrower for the
acquisition of capital stock or other ownership interests of Persons, resulting
in such Persons becoming Wholly Owned Subsidiaries of the Borrower, in each case
for the purpose of enabling the Borrower and its Subsidiaries to consummate
acquisitions permitted by Section 7.04;

 

(f)  Guarantees by Subsidiary Guarantors of Indebtedness of the Borrower to the
extent such guarantees are permitted under Section 7.01;

 

(g)  Guarantees permitted under Section 7.01(g);

 

(h)  additional Investments made after the Second Restatement Effective Date in
an aggregate amount not exceeding the sum of (i) $350,000,000 minus (ii) the
aggregate amount applied after the Second Restatement Effective Date to make
purchases, redemptions, retirements, acquisitions or defeasances of Subordinated
Indebtedness or Senior Notes under clause (c) of Section 7.12 (other than such
purchases, redemptions, retirements, acquisitions or defeasances made with Net
Available Proceeds from any Equity Issuances), provided that no Default shall
have occurred and be continuing at the time of the making of each such
Investment or would result therefrom;

 

(i)  Investments by the Borrower and its Subsidiaries in any Receivables
Subsidiary in connection with any Receivables Financing permitted under
Section 7.01(h); and

 

85

--------------------------------------------------------------------------------


 

(j)  Investments in any Person (other than any Subsidiary) made solely in
exchange for the issuance of the Borrower’s common stock.

 

Notwithstanding anything contained herein to the contrary, the Borrower will
not, nor will it permit any of its Subsidiaries to, make any Investment in any
Unrestricted Subsidiary other than those permitted under
clauses (d) and (g) through (i) of this Section.


 

SECTION 7.08.  Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that, so long as no Default exists
at the time of making such Restricted Payment or would result therefrom:

 

(a)  the Borrower may pay cash dividends on its common stock (i) in an aggregate
amount not to exceed $100,000,000 or (ii) without regard to amount, if at the
time of the declaration and making of, and after giving effect to, such
dividends, the Total Indebtedness Ratio shall not be greater than 4.00 to 1;

 

(b)  the Borrower may pay cash dividends on its common stock that will be used
by the Holding Company solely for the purpose of redeeming or purchasing, in one
transaction or a series of transactions, the Class D Preferred Stock of the
Holding Company in existence on the Second Restatement Effective Date;

 

(c)  the Borrower may pay cash dividends on its common stock, pay management
fees and/or make royalty fee payments to the Holding Company that will be used
by the Holding Company solely to pay general and administrative expenses of the
Holding Company in an aggregate amount not to exceed $8,000,000 for any period
of twelve consecutive full calendar months;

 

(d)  the Borrower may pay cash dividends on its common stock and/or Preferred
Stock if, at the time of the declaration and making of, and after giving effect
to, each such dividend, the Borrower shall be in pro forma compliance
Section 7.11(b); and

 

(e)  the Borrower may (i) make any Equity Issuance permitted by Section 7.15,
(ii) redeem or repurchase Other Preferred Stock (and pay any premium relating
thereto) with the proceeds of any Equity Issuance and (iii) convert any Other
Preferred Stock into Converted Senior Subordinated Notes in accordance with
Section 7.01(d).

 

Notwithstanding anything herein to the contrary, the Borrower will not, nor will
it permit any of its Subsidiaries to, purchase or redeem any Preferred Stock,
except as expressly permitted by clause (e) of this Section.

 

Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no KDSM Entity shall be permitted to make
any dividend or other distributions,

 

86

--------------------------------------------------------------------------------


 

in cash or property (other than in additional ownership interests of KDSM LLC),
to the Holding Company or any Subsidiary of the Holding Company that directly
owns the ownership interests of KDSM LLC, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests or any option,
warrant or other right to acquire any such ownership interests.


 

SECTION 7.09.  Transactions with Affiliates.  The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)  transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

 

(b)  transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate;

 

(c)  any Restricted Payment permitted under Section 7.08; and

 

(d)  any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity.


 

SECTION 7.10.  Restrictive Agreements.  The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or other ownership interests or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to (x) secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness or (y) Indebtedness permitted
under clause (c), (d) or (k) of Section 7.01 but only to the extent that such
restrictions are no more onerous on the Borrower and its Subsidiaries than the
restrictions contained in the Existing Senior Subordinated Note Indentures and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

87

--------------------------------------------------------------------------------


 


SECTION 7.11.  CERTAIN FINANCIAL COVENANTS.

 

(a)  Interest Coverage Ratio.  The Borrower will not permit the Interest
Coverage Ratio on any date to be less than the ratio set forth below opposite
the period during which such date falls:

 

Period

 

Ratio

 

 

 

 

 

From the Second Restatement Effective Date through December 31, 2005

 

1.60 to 1

 

 

 

 

 

From January 1, 2006  through December 31, 2007

 

1.75 to 1

 

 

 

 

 

From January 1, 2008  and at all times thereafter

 

1.90 to 1

 

 

(b)  Fixed Charges Ratio. The Borrower will not permit the Fixed Charges Ratio
on any date to be less than or the ratio set forth below during which such date
falls:

 

Period

 

Ratio

 

 

 

 

 

From the Second Restatement Effective Date through December 31, 2005

 

1.00 to 1

 

 

 

 

 

From January 1, 2006  and at all times thereafter

 

1.10 to 1

 

 

(c)  Senior Indebtedness Ratio.  The Borrower will not permit the Senior
Indebtedness Ratio on any date to be greater than 3.50 to 1.

 

(d)  Total Indebtedness Ratio.  The Borrower will not permit the Total
Indebtedness Ratio on any date to be greater than the ratio set forth below
opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

 

 

From the Second Restatement Effective Date through December 31, 2005

 

7.25 to 1

 

 

 

 

 

From January 1, 2006 through December 31, 2006

 

7.00 to 1

 

 

 

 

 

From January 1, 2007 through December 31, 2007

 

6.75 to 1

 

 

 

 

 

From January 1, 2008 and at all times thereafter

 

6.25 to 1

 

 

88

--------------------------------------------------------------------------------


 

(e)  Film Obligations.  The Borrower will not, nor will it permit any of its
Subsidiaries to, purchase, redeem, retire or otherwise acquire for value, or set
apart any money for a sinking, defeasance or other analogous fund for, the
purchase, redemption, retirement or other acquisition of, or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Film Obligations, except for (a) regularly scheduled
payments in respect thereof required pursuant to the instruments evidencing such
Film Obligations and (b) with the consent of the Administrative Agent,
prepayments of Film Obligations not exceeding $50,000,000 in the aggregate after
the date hereof.


 

SECTION 7.12.  Certain Other Indebtedness.  The Borrower will not, nor will it
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for, the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Subordinated Indebtedness or any Senior
Notes, except for:

 

(a) regularly scheduled payments of principal and interest in respect thereof
required pursuant to the instruments evidencing such Indebtedness;

 

(b) the purchase, redemption, retirement or other acquisition or defeasance of
any Subordinated Indebtedness or Senior Notes, as the case may be (together with
any premium and accrued interest payable therein) solely with the proceeds of
other Subordinated Indebtedness or Senior Notes, as the case may be, permitted
under Section 7.01(c) or 7.01(k), respectively, provided that no Default shall
have occurred and be continuing at the time of such redemption; and

 

(c) the purchase, redemption, retirement or other acquisition or defeasance of
Subordinated Indebtedness or Senior Notes after the Second Restatement Effective
Date, provided that (i) no Default shall have occurred and be continuing at the
time of such purchase, redemption, retirement or other acquisition or defeasance
or would result therefrom and (ii) the aggregate principal amount of all such
Indebtedness so purchased, redeemed, retired, acquired or defeased under this
clause (c), together with the aggregate amount of Investments made as permitted
under Section 7.07(h), shall not exceed the sum of $350,000,000 plus the Net
Available Proceeds of any Equity Issuance.


 

SECTION 7.13.  Modifications of Certain Documents.  Without the prior written
consent of the Required Lenders, the Borrower will not, nor will it permit any
of its Subsidiaries to, consent to any modification, supplement, waiver or
termination of any of the provisions of (a) any instrument evidencing or
governing any of the Film Cash Payments unless such instrument is modified,
supplemented or waived at no cost (including, but not limited to interest costs)
to the Borrower or any of its Subsidiaries or (b) any Ancillary Document, except
that the Borrower or any of its Subsidiaries may (i) amend any of the Asset Use
and Operating

 

89

--------------------------------------------------------------------------------


 

Agreement entered into prior to the date hereof to cause the same to be
substantially in the form of Exhibit D, (ii) amend any Program Services
Agreement to extend the stated expiration date thereof and (iii) modify or
supplement any of the provisions of the instruments or documents subject to this
Section if (x) such modification or supplement is not and will not be materially
adverse to the interests of the Borrower, its Subsidiaries, any Lender or the
Administrative Agent (subject to, in the case of any of the Subordinated Debt
Documents and the Senior Note Documents, the reasonable judgment of the
Administrative Agent), and (y) the Borrower or such Subsidiary, as the case may
be, shall have furnished to the Administrative Agent (a copy of which shall be
forwarded promptly to each Lender), not later than ten Business Days (or such
shorter period as the Administrative Agent may agree) prior to the effective
date of each such modification or supplement, a notice setting forth in
reasonable detail the terms and conditions thereof.  The Borrower will not, nor
will it permit any of its Subsidiaries to, designate any Indebtedness (other
than the Senior Notes and the Guarantees of any Subsidiary Guarantor in respect
thereof) as “Designated Senior Indebtedness” or “Designated Guarantor Senior
Indebtedness” (or equivalent terms), in each case under and as defined in any
Senior Subordinated Note Indenture.

 


SECTION 7.14.  LICENSE SUBSIDIARIES.


 

(a)  Whenever the Borrower or any of its Subsidiaries acquires any Broadcast
License after the Second Restatement Effective Date, the Borrower shall (without
limiting its obligations under Section 6.09) cause such acquisition to take
place as follows in accordance with all applicable laws and regulations,
including pursuant to approvals from the FCC: (i) each Broadcast License so
acquired shall be transferred to and held by a separate Wholly Owned Subsidiary
of the Borrower that is a License Subsidiary, provided that the Broadcast
Licenses for one or more radio broadcasting stations serving a single “Arbitron
Metro Market” as determined by Arbitron may be held by any one or more License
Subsidiaries that do not hold any Broadcast License for any one or more
television broadcasting stations; (ii) the related operating assets shall be
transferred to and held by an operating company that is a Subsidiary of the
Borrower (an “Operating Subsidiary”); (iii) such License Subsidiary and such
Operating Subsidiary shall enter into an Asset Use and Operating Agreement;
(iv) the Borrower shall deliver or cause to be delivered to the Administrative
Agent in pledge under the Security Agreement all capital stock or other
ownership interests of such License Subsidiary and such Operating Subsidiary;
and (v) the Borrower shall furnish to the Administrative Agent such evidence as
may be reasonably requested by the Administrative Agent or any Lender that the
foregoing transactions have been so effected.

 

(b)  Notwithstanding anything herein to the contrary, the Borrower shall not
permit any License Subsidiary to:

 

(i)  create, incur, assume or have outstanding any Indebtedness or other
liabilities or obligations except for obligations under the Loan Documents and
an Asset Use and Operating Agreement;

 

(ii)  own any right, franchise or other asset except for Broadcast Licenses
transferred to it by the Borrower of which it is a Wholly Owned Subsidiary and

 

90

--------------------------------------------------------------------------------


 

Broadcast Licenses acquired in the ordinary course of business and rights under
an Asset Use and Operating Agreement;

 

(iii)  enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution);

 

(iv)  create, incur or permit to exist any Lien (other than the Lien created by
the Security Agreement) on or in respect of, or sell, lease, assign, transfer or
otherwise dispose of, any of its rights, franchises or other assets;

 

(v)  engage in any business other than holding Broadcast Licenses and entering
into an Asset Use and Operating Agreement or as expressly contemplated in such
Asset Use and Operating Agreement; or

 

(vi)  make or hold any Investment.

 

(c)  Notwithstanding anything in this Section to the contrary, the Borrower and
the Subsidiary Guarantors shall not be obligated to effect any transaction
contrary to law or the rules, regulations or policies of the FCC, and shall be
permitted to unwind the transactions contemplated by this Section to the extent
necessary to comply with a ruling of the FCC; provided that the Borrower shall
and shall cause each of the Subsidiary Guarantors to use its best efforts to
carry out the provisions of this Section consistent with all laws and all rules,
regulations and policies of the FCC, including pursuing any necessary approval
or consents of the FCC.

 

(d)  The Borrower will cause all Broadcast Licenses for Owned Stations at all
times to be held in the name of the respective License Subsidiary for the Owned
Station being operated under authority of such Broadcast Licenses.


 

SECTION 7.15.  Preferred Stock.  The Borrower will not effect an issuance of any
Preferred Stock, except that the Borrower may issue Other Preferred Stock,
provided that, after giving effect to the issuance of any Other Preferred Stock,
(i) no Default shall have occurred and be continuing and (ii) the Borrower shall
be in pro forma compliance with Section 7.11(b).


 

SECTION 7.16.  Program Services Agreements and Outsourcing Agreements.  The
Borrower will not, nor will it permit any of its Subsidiaries to, enter into
(i) any local marketing agreement, time brokerage agreement, program services
agreement or other similar agreement or (ii) any outsourcing agreement,
servicing agreement or other similar agreement providing for:

 

(a)  the Borrower or any of its Subsidiaries to program or sell advertising time
on all or any portion of the broadcast time of any television or radio station;

 

(b)  any Person other than the Borrower or any of its Subsidiaries to program or
sell advertising time on all or any portion of the broadcast time of any
Station; or

 

91

--------------------------------------------------------------------------------


 

(c)  the Borrower or any of its Subsidiaries to deliver or receive
non-programming related management and/or consulting services to or from any
television station.

 

Notwithstanding the preceding sentence, (A) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Program
Services Agreement with any other Person (including Affiliates), provided that
(i) the aggregate amount payable by the Borrower and its Subsidiaries under all
Program Services Agreements during any fiscal year of the Borrower, excluding
Permitted Termination Payments (as defined in the next sentence) shall not
exceed the Maximum Amount (as defined in the next sentence) for such fiscal year
and (ii) after entering into any such Program Services Agreement, the BCF
Percentage shall not exceed 30%, (B) the Borrower or any of its Subsidiaries may
enter into any Passive LMA, provided that after giving effect thereto the
Passive BCF Percentage shall not exceed 15% and (C) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Outsourcing
Agreement with any other Person (including Affiliates), provided that after
entering into any such Outsourcing Agreement, the BCF Percentage shall not
exceed 30%.  For purposes of the preceding sentence, (i) a “Permitted
Termination Payment” means a payment owing by the Borrower or any of its
Subsidiaries by reason of the early termination of a Program Services Agreement
relating to any of the television stations referred to below, provided that the
amount of such payment shall not exceed the amount set forth below opposite the
name of such television station:

 

Station

 

Termination Payment

 

 

 

 

 

WTTE-TV

 

$

32,750,000

 

WNUV-TV

 

$

21,850,000

 

WRGT-TV

 

$

8,450,000

 

WTAT-TV

 

$

6,700,000

 

WVAH-TV

 

$

1,950,000

 

Other (as defined below)

 

$

5,000,000;

 

 

(ii) the “Maximum Amount” for any fiscal year of the Borrower means (x) for its
fiscal year ending in 2004, $50,000,000 and (y) for any of its fiscal years
thereafter, an amount equal to the Maximum Amount for its preceding fiscal year
increased (or decreased, as the case may be) by the percentage of the increase
(or decrease, as the case may be) in the Consumer Price Index for all Urban
Consumers (as published by the U.S. Department of Labor) for the twelve month
period ending in September of such preceding fiscal year; and (iii) ”Other”
means any other broadcasting television station (x) sold by the Borrower or any
of its Subsidiaries as permitted by Section 7.05(d) or (y) which is covered by a
Program Services Agreement.


 

SECTION 7.17.  Limitation on Cure Rights.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any agreement (a “Cure Right
Agreement”) with or for the benefit of any other Person that limits the ability
of the Borrower or such Subsidiary to exercise any rights or remedies under any
agreement pursuant to which an Acquisition is to be consummated (an “Acquisition
Agreement”); provided that the Borrower or any of its Subsidiaries may enter
into or suffer to exist any Cure Right Agreement for the benefit of the

 

92

--------------------------------------------------------------------------------


 

lenders to any PSA Counterparty, as the case may be, to the extent that such
lenders (or an agent on behalf of such lenders) has a security interest in the
Acquisition Agreement to which such Cure Right Agreement relates.


 

SECTION 7.18.  Sale and Leaseback Transactions.  The Borrower will not, nor will
it permit any of its Subsidiaries to, enter into any arrangement with any other
Person providing for the leasing by the Borrower or any of its Subsidiaries of
real or personal property that has been or is to be sold or transferred by the
Borrower or any of its Subsidiaries to such other Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any of its Subsidiaries,
other than such transactions not exceeding an aggregate sale price of
$25,000,000.

 


SECTION 7.19.  COVENANTS APPLICABLE TO HOLDING COMPANY.


 

(a)  Restrictive Agreements.  The Holding Company will not, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (i) the ability of the Holding Company to create, incur or
permit to exist any Lien upon the Collateral (as defined in the Security
Agreement) owned by the Holding Company as provided herein and in the Security
Agreement, (ii) the ability of KDSM LLC or any of its Subsidiaries to create,
incur or permit to exist any Lien upon any of its property or assets or
(iii) the ability of any Subsidiary of KDSM LLC to pay dividends or other
distributions to KDSM LLC with respect to its ownership interests or to
Guarantee Indebtedness of the Borrower or any Subsidiary of the Borrower or the
ability of KDSM LLC or any of its Subsidiaries to make loans or advances to the
Borrower or any Subsidiary of the Borrower or to Guarantee Indebtedness of the
Borrower or any Subsidiary of the Borrower; provided that the foregoing clauses
(ii) and (iii) shall not apply to (x) restrictions and conditions imposed by law
or by the Loan Documents and (y) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale (so long as
such restrictions and conditions apply only to the Person that is to be sold and
such sale is permitted under the Loan Documents).

 

(b)  Guarantees by Holding Company.  The Holding Company will not guarantee any
Subordinated Indebtedness of the Borrower or any of its Subsidiaries unless each
such guarantee (i) is unsecured and subordinated in right of payment to the
Holding Company’s guarantee under Article III on terms not less favorable to the
Lenders than those contained in the Existing Senior Subordinated Note Indentures
and (ii) contains other terms and conditions not more restrictive on the Holding
Company and its Subsidiaries than those contained herein and in the Existing
Senior Subordinated Note Indentures.

 

93

--------------------------------------------------------------------------------


 


ARTICLE VIII



EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days; or

 

(c)  any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made; or

 

(d)  the Borrower or the Holding Company shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.02(a), 6.03 (with
respect to the existence of the Borrower or the Holding Company, as applicable),
6.08 or 6.09 or in Article VII, or any Obligor shall default in the performance
of any of its obligations contained in Section 4.02 or 5.02 of the Security
Agreement; or

 

(e)  any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document to which it is a party
and such failure shall continue unremedied for a period of 30 or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower; or

 

(f)  any Obligor shall default in the payment when due of any principal of or
interest on any of its other Indebtedness aggregating $25,000,000 or more (for
all of the Obligors), or in the payment when due of any amount under any Hedging
Agreement for a notional principal amount exceeding $25,000,000 (for all of the
Obligors); or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness or any event specified
in any Hedging Agreement shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due, or to be

 

94

--------------------------------------------------------------------------------


 

prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity or to have the interest rate thereon
reset to a level so that securities evidencing such Indebtedness trade at a
level specified in relation to the par value thereof or, in the case of a
Hedging Agreement, to permit the payments owing under such Hedging Agreement to
be liquidated; or

 

(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Obligor or any Material Third-Party Licensee or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Obligor or any Material Third-Party
Licensee or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of 60 or more
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

(h)  any Obligor or any Material Third-Party Licensee shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Obligor or any Material Third-Party
Licensee or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(i)  any Obligor or any Material Third-Party Licensee shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
or

 

(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against any of the Obligors or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Obligor to enforce any such judgment; or

 

(k)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

 

(l)  the Smith Brothers shall cease at any time collectively to own, directly or
indirectly, legally or beneficially, shares of capital stock of the Holding
Company representing at least 51% of the voting power of the Holding Company
(other than by

 

95

--------------------------------------------------------------------------------


 

reason of death or disability), or the Holding Company shall cease at any time
to own, directly or indirectly, 100% of the capital stock of the Borrower; or

 

(m)  during any period of 25 consecutive calendar months, individuals who were
directors of the Holding Company or the Borrower on the first day of such period
shall no longer constitute a majority of the Board of Directors of the Holding
Company or the Borrower, as the case may be; or

 

(n)  the Borrower shall deliver any “Change of Control Purchase Notice” (or any
similar notice) under and as defined in any Senior Subordinated Note Indenture
or Senior Note Indenture; or

 

(o)  any Broadcast License (other than an Immaterial Broadcast License) shall be
terminated, forfeited or revoked or shall fail to be renewed for any reason
whatsoever, or shall be modified in a manner materially adverse to the Borrower,
or for any other reason (i) any License Subsidiary shall at any time cease to be
a licensee under any Broadcast License (other than an Immaterial Broadcast
License) relating to the Owned Station to which such Broadcast Licenses have
been granted or the Subsidiary of the Borrower that owns 100% of the capital
stock or other ownership interests of such License Subsidiary shall otherwise
fail to have all required authorizations, licenses and permits to construct,
own, operate or promote such Owned Station, or (ii) any Material Third-Party
Licensee for any Contract Station shall fail to preserve and maintain its legal
existence or any of its material rights, privileges or franchises (including the
Broadcast Licenses (other than an Immaterial Broadcast Licenses) for such
Contract Station (other than by reason of such Contract Station becoming an
Owned Station)); or

 

(p)  with respect to any Owned Station, the License Subsidiary with respect to
such Owned Station shall at any time cease to be a Wholly Owned Subsidiary of
the Subsidiary of the Borrower that owns the operating assets related to the
Broadcast Licenses for such Owned Station; or the Borrower shall cease at any
time to own all of the issued shares of the capital stock or other ownership
interests of any such Subsidiary; or

 

(q)  any transfer of any common stock or other ownership interests of the
Borrower or any of its Subsidiaries or any right to receive such common stock or
other ownership interests in the Borrower or any such Subsidiary, as the case
may be, shall be transferred and either (i) such transfer shall fail to comply
with any applicable provision of the Federal Communications Act of 1934, as
amended from time to time, or any applicable FCC rule, regulation or policy, or
(ii) the Administrative Agent shall not have received prior to such transfer an
opinion reasonably satisfactory to the Required Lenders of counsel reasonably
satisfactory to the Required Lenders to the effect that such transfer does so
comply; or

 

(r)  the Liens created by any of the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or

 

96

--------------------------------------------------------------------------------


 

therein) in favor of the Administrative Agent, free and clear of all other Liens
(other than Liens permitted under Section 7.02 or under any of the Security
Documents), or, except for expiration in accordance with its terms, any of the
Security Documents or any of the Guarantees of the Guarantors under Article III
shall for whatever reason be terminated or cease to be in full force and effect,
or the enforceability thereof shall be contested by any Obligor; or

 

(s)  any Program Services Agreement shall be terminated prior to the stated
expiration date thereof (other than in connection with the Borrower’s or any
Subsidiary’s acquisition of the Contract Station subject thereto) and the
Obligor party thereto shall not have entered into a substantially identical
agreement relating to the Contract Station to which such Program Services
Agreement relates, or any party to any of the Program Services Agreements shall
default in any of its respective obligations thereunder and the Broadcast Cash
Flow attributable to the Contract Station(s) subject to such Program Services
Agreement(s), either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than 10% of Broadcast Cash Flow for
such period; or

 

(t)  any party to any of the Material Acquisition Documents shall default in the
performance of any of its respective obligations thereunder, if such default,
individually or together with other such defaults, could reasonably be expected
to result in a Material Adverse Effect; or

 

(u)  there shall have been asserted against any Obligor or any Unrestricted
Subsidiary any claim with respect to any Environmental Liability that, in the
judgment of the Required Lenders, is reasonably likely to be determined
adversely to the affected Obligor or Unrestricted Subsidiary, and the amount
thereof could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect (insofar as such amount is payable by any of
the Obligors or the Unrestricted Subsidiaries after deducting any portion
thereof that is reasonably expected to be paid by other creditworthy Persons
jointly and severally liable thereof); or

 

(v)  any party to any Consent and Agreement shall default in the performance of
any of its obligations thereunder, if such default, individually or together
with other such defaults, could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any

 

97

--------------------------------------------------------------------------------


 

event with respect to any Obligor described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Obligors accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor.

 


ARTICLE IX


 


THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or

 

98

--------------------------------------------------------------------------------


 

therein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower so long as no Default shall exist, to appoint a successor from among
the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with a minimum
capital and surplus of $500,000,000 and with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and

 

99

--------------------------------------------------------------------------------


 

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Agreement) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Agreement, except that no such consent shall be required, and
the Administrative Agent is hereby authorized, to release any Lien covering
property that is the subject of either a Disposition of property permitted
hereunder or a Disposition to which the Required Lenders have consented.

 

Notwithstanding anything herein to the contrary, the Sole Lead Arranger and Sole
Bookrunner, the Syndication Agents and the Documentation Agents named on the
cover page of this Agreement shall have no duties or responsibilities hereunder
except in their respective capacity, if any, as a Lender.

 


ARTICLE X



MISCELLANEOUS


 

SECTION 10.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)  if to the Borrower or any Subsidiary Guarantor, to it at Sinclair
Television Group, Inc., 10706 Beaver Dam Road, Cockeysville, Maryland  21030,
Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a
copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland  21202,
Attention of Steven Thomas (Telecopy No. (410) 752-2046);

 

(ii)  if to the Holding Company, to it at Sinclair Broadcast Group, Inc., 10706
Beaver Dam Road, Cockeysville, Maryland  21030, Attention of David B. Amy and
Barry Faber (Telecopy No. (410) 568-1588); with a copy to Thomas & Libowitz,
P.A., 100 Light Street, Baltimore, Maryland  21202, Attention of Steven Thomas
(Telecopy No. (410) 752-2046);

 

(iii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention of Loan and Agency
Services

 

100

--------------------------------------------------------------------------------


 

(Telephone No. (713) 750-7919; Telecopy No. (713) 750-2878), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of Tracey
Ewing (Telephone No. (212) 270-8916; Telecopy No. (212) 270-5127);

 

(iv)  if to the Issuing Lender, to JPMorgan Chase Bank, N.A., 10420 Highland
Manor Drive, 4th Floor, Tampa, Florida 33610, Attention of Gina Thomas
(Telephone No. (813) 432-6356; Telecopy No. (813) 432-5161), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of Tracey
Ewing (Telephone No. (212) 270-8916; Telecopy No. (212) 270-5127);

 

(v)  if to the Swing Line Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention of Loan and Agency
Services (Telephone No. (713) 750-7919; Telecopy No. (713) 750-2878), with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of
Tracey Ewing (Telephone No. (212) 270-8916; Telecopy No. (212) 270-5127); and

 

(vi)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


 

SECTION 10.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lender and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default,

 

101

--------------------------------------------------------------------------------


 

regardless of whether the Administrative Agent, any Lender or the Issuing Lender
may have had notice or knowledge of such Default at the time.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent or
waiver hereunder, without the written consent of each Lender, or (vi) release
all or substantially all of the Subsidiary Guarantors from any of their
guarantee obligations under Article III without the written consent of each
Lender (except that no such consent shall be required, and the Administrative
Agent is hereby authorized, to release any Subsidiary Guarantor from such
obligations that is the subject of a Disposition permitted hereunder or to which
the Required Lenders have consented); and provided, further, that (x) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lender or the Swing Line Lender, as the case may be, (y) any modification or
supplement of Article III shall require the consent of each Subsidiary Guarantor
and (z) to the extent specified in Section 2.01(c), this Agreement may be
amended to establish Incremental Loan Commitments of any Series pursuant to an
Incremental Loan Amendment executed between the Borrower, the relevant Lenders
of such Series and the Administrative Agent, and any such Incremental Loan
Amendment shall not require the consent of any other party to this Agreement.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against
the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.


 

SECTION 10.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or

 

102

--------------------------------------------------------------------------------


 

any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Lender
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof and (iv) all costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by the Security
Agreement or any other document referred to therein.

 

(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Lender or the Swing Line Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Lender or the Swing Line Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Lender or the Swing
Line Lender in its capacity as such.

 

(d)  To the extent permitted by applicable law, no Obligor shall assert, and
each

 

103

--------------------------------------------------------------------------------


 

Obligor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.


 

SECTION 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) no Obligor
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Obligor without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B)  with respect to an assignment of a Revolving Lender’s Revolving Commitment
or a Revolving Lender’s obligations in respect of its LC Exposure or Swing Line
Exposure, the Issuing Lender and the Swing Line Lender; and

 

(C)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan or Incremental Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s

 

104

--------------------------------------------------------------------------------


 

Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or, in the case of Term Loans or the Incremental Term
Loans, $1,000,000) and, after giving effect to such assignment, the assigning
Lender shall not have Commitment(s) and/or Loan(s) less than $5,000,000, unless,
in each case, each of the Borrower and the Administrative Agent otherwise
consent, provided that (i) no such consent of the Borrower shall be required if
an Event of Default under Article VIII has occurred and is continuing and
(ii) in the event of concurrent assignments to two or more funds that are
advised or managed by the same investment advisor, all such concurrent
assignments shall be aggregated in determining compliance with this minimum
assignment requirement;

 

(B) each partial assignment of Commitments or Loans of any Class shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of its Commitment and Loans of such Class under this
Agreement, provided that this clause shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and

 

105

--------------------------------------------------------------------------------


 

the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Lender or the Swing Line Lender, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.16(d) as though it were
a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any

 

106

--------------------------------------------------------------------------------


 

pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)  Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan or LC Exposure held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.


 

SECTION 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.13, 2.14, 2.15, 3.03 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


 

SECTION 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Upon the effectiveness
of this Agreement as provided in Section 5.01, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


 

SECTION 10.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


 

SECTION 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits

 

107

--------------------------------------------------------------------------------


 

(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Obligor against any of and all the obligations of
any Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


 

SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)  Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Obligor or its properties in the courts of any jurisdiction.

 

(c)  Each Obligor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


 

SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

108

--------------------------------------------------------------------------------


 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


 

SECTION 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


 

SECTION 10.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or under any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Lender or any
Lender on a nonconfidential basis from a source other than an Obligor.  For the
purposes of this Section, “Information” means all information received from any
Obligor relating to the Obligors or any of their respective businesses, other
than any such information that is available to the Administrative Agent, the
Issuing Lender or any Lender on a nonconfidential basis prior to disclosure by
an Obligor; provided that, in the case of information received from an Obligor
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


 

SECTION 10.13.  Cure of Defaults by the Administrative Agent or the Lenders. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent or any Lender may in its sole discretion, but shall not be obligated to,
(a) cure any monetary default under any Program Services Agreement or (b) cure,
by monetary payment or by performance, any default under any lease or option
agreement to which the Borrower or any Subsidiary is a party.  In each case
referred to in the foregoing clauses (a) and (b), the Borrower shall reimburse
the Administrative Agent or such Lender for any such payment, and shall
indemnify the Administrative Agent or such Lender for any and all costs and
expenses (including the fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with any such performance, in
each case with interest, at the Alternate Base Rate plus the Applicable

 

109

--------------------------------------------------------------------------------


 

Rate, payable from the date of such payment or performance by the Administrative
Agent or such Lender to the date of reimbursement by the Borrower.  Without
limiting the generality of the foregoing, the Administrative Agent or any Lender
may in its sole discretion, but shall not be obligated to, cure, by monetary
payment or by performance, any default as permitted by any Consent and Agreement
and the Borrower shall reimburse the Administrative Agent or such Lender for any
such payment, and shall indemnify the Administrative Agent or such Lender for
any and all costs and expenses (including the fees and expenses of counsel)
incurred by the Administrative Agent or such Lender in connection with any such
performance, in each case with interest, at the Alternate Base Rate plus the
Applicable Rate, payable from the date of such payment or performance by the
Administrative Agent or such Lender to the date of reimbursement by the
Borrower.


 

SECTION 10.14.  USA PATRIOT Act.  Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies the Obligors, which information includes the
name and address of the Obligors and other information that will allow such
Lender to identify the Obligors in accordance with said Act.

 


SECTION 10.15.  WAIVERS UNDER EXISTING CREDIT AGREEMENT; EFFECT OF AMENDMENT AND
RESTATEMENT.


 

(a)  The Administrative Agent and each Lender party to the Existing Credit
Agreement, by its execution and delivery of this Agreement, hereby (i) waive the
prepayment notice requirements pursuant to Section 2.09 of the Existing Credit
Agreement in connection with the prepayments contemplated to be made hereunder
on the Second Restatement Effective Date and (b) acknowledge and agree that the
loans outstanding under the Existing Credit Agreement are being prepaid in full
as of the Second Restatement Effective Date.

 

(b)  On the Second Restatement Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety.  The parties hereto acknowledge
and agree that (i) this Agreement and the other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a
termination of the obligations under the Existing Credit Agreement as in effect
immediately prior to the Second Restatement Effective Date to the extent such
obligations remain outstanding hereunder, (ii) such obligations are in all
respects continuing (as amended and restated hereby), (iii) the Liens and
security interests as granted under the Security Documents securing payment of
such obligations are in all respects continuing and in full force and effect and
(iv) references in the Security Documents to the “Credit Agreement” (or words of
like import) shall be deemed to be references to this Agreement, and to the
extent necessary to effect the foregoing, each such Security Document is hereby
deemed amended accordingly.

 

(c)  On the Second Restatement Effective Date, each Lender party hereto agrees,
by its execution and delivery of this Agreement, that (i) it is or shall become
a Lender under, and party to, this Agreement with a Commitment in the respective
amount(s) set forth opposite such Lender’s name on Schedule 1.01(a) and
(ii) each Person (if any) that is a “Lender” under the

 

110

--------------------------------------------------------------------------------


 

Existing Credit Agreement but is not a Lender hereunder shall cease to be a
“Lender” under the Existing Credit Agreement effective as of the Second
Restatement Effective Date and such Person shall have no obligations or
liabilities under this Agreement.

 

(d)  On the Second Restatement Effective Date, the Holding Company agrees, by
its execution and delivery of this Agreement, that it shall become a “Guarantor”
hereunder and a party hereto and shall have all of the respective obligations
and liabilities ascribed to a Guarantor and to the Holding Company hereunder and
under the other Loan Documents (and the Lenders agrees that, as of the Second
Restatement Effective Date, the Holding Company Guarantee and Pledge Agreement
(as defined in the Existing Credit Agreement) as in effect immediately prior to
the Second Restatement Effective Date shall be superseded by this Agreement and
the Security Agreement and cease to have any further effect).

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

Name: David B. Amy

 

 

Title: Secretary

 

 

 

 

 

Address for the Borrower:

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Borrower:

 

55-0829972

 

112

--------------------------------------------------------------------------------


 

 

HOLDING COMPANY

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

Name: David B. Amy

 

 

 

Title: Secretary

 

 

 

 

 

 

Address for the Holding Company:

 

 

10706 Beaver Dam Road

 

 

Cockeysville, Maryland 21030

 

 

 

 

 

 

 

 

Tax I.D. Number for the Holding Company:

 

 

52-1494660

 

 

113

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS

 

 

 

KSMO, INC.

 

WCGV, INC.

 

SINCLAIR ACQUISITION IV, INC.

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

SINCLAIR MEDIA II, INC.

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

WYZZ, INC.

 

KOCB, INC.

 

KSMO LICENSEE, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

KLGT, INC.

 

SINCLAIR TELEVISION COMPANY II, INC.

 

WSYX LICENSEE, INC.

 

WGGB, INC.

 

WTWC, INC.

 

SINCLAIR COMMUNICATIONS II, INC.

 

SINCLAIR HOLDINGS I, INC.

 

SINCLAIR HOLDINGS II, INC.

 

SINCLAIR HOLDINGS III, INC.

 

SINCLAIR TELEVISION COMPANY, INC.

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

SINCLAIR TELEVISION LICENSE HOLDER, INC.

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

WNYO, INC.

 

114

--------------------------------------------------------------------------------


 

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

SINCLAIR PROPERTIES, LLC

 

SINCLAIR PROPERTIES II, LLC

 

 

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

 

 

 

By:

Sinclair Properties, LLC, General
Partner

 

 

 

WEMT LICENSEE L.P.

 

WKEF LICENSEE L.P.

 

 

 

 

By:

Sinclair Properties II, LLC, General
Partner

 

 

 

WGME LICENSEE, LLC

 

 

 

 

By:

WGME, Inc., Member

 

 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

KGAN LICENSEE, LLC

 

 

 

 

By:

Sinclair Acquisition IV, Inc.,
Member

 

 

 

WSMH LICENSEE, LLC

 

 

 

 

By:

WSMH, Inc., Member

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

 

 

 

By:

Sinclair Media I, Inc., Member

 

 

 

WTVZ LICENSEE, LLC

 

 

 

 

By:

WTVZ, Inc., Member

 

 

 

KLGT LICENSEE, LLC

 

 

 

 

By:

KLGT, Inc., Member

 

 

 

WCGV LICENSEE, LLC

 

 

 

 

By:

WCGV, Inc., Member

 

115

--------------------------------------------------------------------------------


 

 

SCI – INDIANA LICENSEE, LLC

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

 

 

 

By:

Sinclair Media II, Inc., Member

 

 

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

 

 

 

By:

WLFL, Inc. – Member

 

 

 

WTTO LICENSEE, LLC

 

 

 

 

By:

WTTO, Inc., Member

 

 

 

WTWC LICENSEE, LLC

 

 

 

 

By:

WTWC, Inc., Member

 

 

 

WGGB LICENSEE, LLC

 

 

 

 

By:

WGGB, Inc., Member

 

 

 

KOCB LICENSEE, LLC

 

 

 

 

By:

KOCB, Inc., Member

 

 

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

 

 

 

By:

WDKY, Inc., Member

 

 

 

KOKH LICENSEE, LLC,

 

 

 

 

By:

KOKH, LLC, sole Member of
KOKH Licensee, LLC

 

 

 

 

By:

WDKY, Inc., sole Member of
KOKH, LLC

 

 

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Buffalo, Inc.,
Member

 

 

 

WUXP LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Tennessee,
Inc., Member

 

116

--------------------------------------------------------------------------------


 

 

WCHS LICENSEE, LLC

 

 

 

 

By:

Sinclair Media III, Inc., Member

 

 

 

SINCLAIR FINANCE, LLC

 

SINCLAIR FINANCE HOLDINGS, LLC

 

 

 

 

By:

KLGT, Inc., Member

 

 

 

WZTV LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Nashville,
Inc., Member

 

 

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

 

 

 

By:

Sinclair Television Company,
Inc., Member

 

 

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Charleston, Inc.,
Member

 

 

 

WRGT LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Dayton, Inc.,
Member

 

 

 

SINCLAIR NEWSCENTRAL, LLC

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

SCI – SACRAMENTO LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

 

 

 

By:

Sinclair Communications, LLC, Sole
Member

 

 

 

 

By:

Sinclair Television Group, Inc., Sole
Member of Sinclair
Communications, LLC

 

 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

 

 

 

By:

Sinclair Television Group, Inc.,
Member

 

117

--------------------------------------------------------------------------------


 

 

KDSM, LLC

 

 

 

 

By:

Sinclair Broadcast Group, Inc.,
Member

 

 

 

KDSM LICENSEE, LLC

 

 

 

 

By:

KDSM, LLC, Sole Member of
KDSM Licensee, LLC

 

 

 

 

By:

Sinclair Broadcast Group, Inc., Sole
Member of KDSM, LLC

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

 

 

David B. Amy, in his capacity as Executive
Vice President, Secretary or Manager, as the
case may be

 

118

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually, as Swing Line Lender, as Issuing
Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Tracey Navin Ewing

 

 

 

 

 

 

Name: Tracey Navin Ewing

 

 

Title: Vice President

 

119

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

 

 

 

By:

/s/ Susan Lefevre

 

 

 

 

 

 

 

Name: Susan Lefevre

 

 

 

Title: Director

 

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

 

 

 

 

Name: Marguerite Sutton

 

 

 

Title: Director

 

 

120

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Scott Suddreth

 

 

 

 

 

 

Name: Scott Suddreth

 

 

Title: Vice President

 

121

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Gregg Bonardi

 

 

 

Name: Gregg Bonardi

 

 

Title: Director

 

 

 

 

 

By:

/s/Ola Anderssen

 

 

 

Name: Ola Anderssen

 

 

Title: Director

 

122

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC

 

 

 

 

 

By:

/s/ Bill James

 

 

 

 

 

 

Name: Bill James

 

 

Title: Managing Director

 

123

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

 

By:

/s/ David A. Buck

 

 

 

 

 

 

Name: David A. Buck

 

 

Title: Senior Vice President

 

124

--------------------------------------------------------------------------------


 

 

BEAR STEARNS CORPORATE LENDING INC.

 

 

 

 

 

By:

/s/ Richard Bram Smith

 

 

 

 

 

 

Name: Richard Bram Smith

 

 

Title: Vice President

 

125

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

/s/ Mark Gronich

 

 

 

 

 

 

Name: Mark Gronich

 

 

Title: Senior Vice President

 

126

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Wilfred V. Saint

 

 

 

 

 

 

Name: Wilfred V. Saint

 

 

Title: Director – Banking Products Services, US

 

 

 

 

 

By:

/s/ Edward Cripps

 

 

 

 

 

 

Name: Edward Cripps

 

 

Title: Director – Banking Products Services, US

 

127

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANK

 

 

 

 

 

By:

/s/ Hilary Patterson

 

 

 

 

 

 

Name: Hilary Patterson

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Roisin O’Connell

 

 

 

 

 

 

Name: Roisin O’ Connell

 

 

Title: Assistant Vice President

 

128

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ V. Paul Arzoulan

 

 

 

 

 

 

Name: V. Paul Arzoulan

 

 

Title: Authorized Signatory

 

129

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

Commitments

 

LENDER

 

Revolving
Commitment

 

Term Loan
Commitment

 

Total Commitment

 

JPMorgan Chase Bank, N.A.

 

$

28,636,363.64

 

$

20,000,000.00

 

$

48,636,363.64

 

Deutsche Bank Trust Company Americas

 

$

22,272,727.27

 

$

12,727,272.73

 

$

35,000,000.00

 

Wachovia Bank, N.A.

 

$

22,272,727.27

 

$

12,727,272.73

 

$

35,000,000.00

 

BNP Paribas

 

$

22,272,727.27

 

$

12,727,272.73

 

$

35,000,000.00

 

ING Capital LLC

 

$

22,272,727.27

 

$

12,727,272.73

 

$

35,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

15,909,090.91

 

9,090,090.09

 

$

25,000,000.00

 

Bear Stearns Corporate Lending Inc.

 

$

9,545,454.55

 

5,454,545.45

 

$

15,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

$

9,545,454.55

 

5,454,545.45

 

$

15,000,000.00

 

UBS Loan Finance LLC

 

$

9,545,454.55

 

5,454,545.45

 

$

15,000,000.00

 

Allied Irish Bank

 

$

6,363,636.36

 

$

0.00

 

$

6,363,636.36

 

Lehman Commercial Paper, Inc.

 

$

6,363,636.36

 

$

3,636,363.64

 

$

10,000,000.00

 

TOTAL

 

$

175,000,000.00

 

$

100,000,000.00

 

$

275,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Existing Senior Subordinated Note Indentures

 

1.               Indenture, dated as of December 10, 2001, as heretofore
amended, among Sinclair Television Group, Inc. (as issuer), the Guarantors named
therein (as guarantors) and First Union National Bank (as trustee).

 

2.               Indenture, dated as of March 14, 2002, as heretofore amended,
among Sinclair Television Group, Inc. (as issuer), the Guarantors named therein
(as guarantors) and First Union National Bank (as trustee).

 

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Unrestricted Subsidiaries

 

1.

 

Acrodyne Communications, Inc.

2.

 

Allegiance Capital, LP

3.

 

G1440 Holdings, Inc. (f/k/a G1440, Inc.)

4.

 

Sinclair Acquisition XI, Inc.

5.

 

Sinclair Acquisition XII, Inc.

6.

 

Sinclair Acquisition XIII, Inc.

7.

 

Sinclair Acquisition XIV, Inc.

8.

 

Sinclair Acquisition XV, Inc.

9.

 

Sinclair Radio of St. Louis, Inc.

10.

 

Sinclair Ventures, Inc.

11.

 

Tuscaloosa Broadcasting, Inc.

12.

 

G1440, LLC

13.

 

Builder1440, LLC

14.

 

I1440, LLC

15.

 

Acrodyne Industries Inc.

16.

 

Highwoods Joint Venture

 

--------------------------------------------------------------------------------


 

Schedule 1.03

 

Owned And Contract Stations

 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

Minneapolis/St. Paul,Minnesota

 

KMWB

 

Owned

 

23

 

WB

 

 

 

 

 

 

 

 

 

Tampa, Florida

 

WTTA

 

Contract

 

38

 

WB

 

 

 

 

 

 

 

 

 

Pittsburgh, Pennsylvania

 

WPGH

 

Owned

 

53

 

FOX

 

 

WCWB

 

Owned

 

22

 

WB

 

 

 

 

 

 

 

 

 

St. Louis, Missouri

 

KDNL

 

Owned

 

30

 

ABC

 

 

 

 

 

 

 

 

 

Baltimore, Maryland

 

WBFF

 

Owned

 

45

 

FOX

 

 

WNUV

 

Contract

 

54

 

WB

 

 

 

 

 

 

 

 

 

Raleigh/Durham, North Carolina

 

WLFL

 

Owned

 

22

 

WB

 

 

WRDC

 

Owned

 

28

 

UPN

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

Cincinnati, Ohio

 

WSTR

 

Owned

 

64

 

WB

 

 

 

 

 

 

 

 

 

Milwaukee, Wisconsin

 

WCGV

 

Owned

 

24

 

UPN

 

 

WVTV

 

Owned

 

18

 

WB

 

 

 

 

 

 

 

 

 

Kansas City, Missouri

 

KSMO

 

Owned
Held for sale

 

62

 

WB

 

 

 

 

 

 

 

 

 

Nashville, Tennessee

 

WZTV

 

Owned

 

17

 

FOX

 

 

WUXP

 

Owned

 

30

 

UPN

 

 

WNAB

 

Contract/
Ownership
Pending

 

58

 

WB

 

 

 

 

 

 

 

 

 

Columbus, Ohio

 

WTTE

 

Contract

 

28

 

FOX

 

 

WSYX

 

Owned

 

6

 

ABC

 

 

 

 

 

 

 

 

 

Asheville, North Carolina and Greenville/ Spartanburg/Anderson, South Carolina

 

WBSC

 

Contract /
Ownership
Pending

 

40

 

WB

 

 

WLOS

 

Owned

 

13

 

ABC

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

San Antonio, Texas

 

KABB

 

Owned

 

29

 

FOX

 

 

KRRT

 

Owned

 

35

 

WB

 

 

 

 

 

 

 

 

 

Norfolk, Virginia

 

WTVZ

 

Owned

 

33

 

WB

 

 

 

 

 

 

 

 

 

Buffalo, New York

 

WUTV

 

Owned

 

29

 

FOX

 

 

WNYO

 

Owned

 

49

 

WB

 

 

 

 

 

 

 

 

 

Oklahoma City, Oklahoma

 

KOCB

 

Owned

 

34

 

WB

 

 

KOKH

 

Owned

 

25

 

FOX

 

 

 

 

 

 

 

 

 

Greensboro/Winston-Salem/High Point, North Carolina

 

WXLV

 

Owned

 

45

 

ABC

 

 

WUPN

 

Owned

 

48

 

UPN

 

 

 

 

 

 

 

 

 

Birmingham, Alabama

 

WTTO

 

Owned

 

21

 

WB

 

 

WABM

 

Owned

 

68

 

UPN

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

Dayton, Ohio

 

WKEF

 

Owned

 

22

 

ABC

 

 

WRGT

 

Contract

 

45

 

FOX

 

 

 

 

 

 

 

 

 

Charleston/Huntington,West Virginia

 

WCHS

 

Owned

 

8

 

ABC

 

 

WVAH

 

Contract

 

11

 

FOX

 

 

 

 

 

 

 

 

 

Richmond, Virginia

 

WRLH

 

Owned

 

35

 

FOX

 

 

 

 

 

 

 

 

 

Las Vegas, Nevada

 

KVWB

 

Owned

 

21

 

WB

 

 

KFBT

 

Owned

 

33

 

IND*

 

 

 

 

 

 

 

 

 

Mobile, Alabama and Pensacola, Florida

 

WEAR

 

Owned

 

3

 

ABC

 

 

WFGX

 

Owned

 

35

 

IND*

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

Flint/Saginaw/Bay City,Michigan

 

WSMH

 

Owned

 

66

 

FOX

 

 

 

 

 

 

 

 

 

Lexington, Kentucky

 

WDKY

 

Owned

 

56

 

FOX

 

 

 

 

 

 

 

 

 

Des Moines, Iowa

 

KDSM

 

Owned

 

17

 

FOX

 

 

 

 

 

 

 

 

 

Syracuse, New York

 

WSYT

 

Owned

 

68

 

FOX

 

 

WNYS

 

Contract

 

43

 

WB

 

 

 

 

 

 

 

 

 

Rochester, New York

 

WUHF

 

Owned

 

31

 

FOX

 

 

 

 

 

 

 

 

 

Paducah, Kentucky and Cape Girardeau,Missouri

 

KBSI

 

Owned

 

23

 

FOX

 

 

WDKA

 

Contract

 

49

 

WB

 

 

 

 

 

 

 

 

 

Portland, Maine

 

WGME

 

Owned

 

13

 

CBS

 

 

 

 

 

 

 

 

 

Madison, Wisconsin

 

WMSN

 

Owned

 

47

 

FOX

 

 

 

 

 

 

 

 

 

Cedar Rapids, Iowa

 

KGAN

 

Owned

 

2

 

CBS

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

Tri-Cities, Tennessee/Virginia

 

WEMT

 

Owned
Held for Sale

 

39

 

FOX

 

 

 

 

 

 

 

 

 

Springfield, Massachusetts

 

WGGB

 

Owned

 

40

 

ABC

 

 

 

 

 

 

 

 

 

Peoria/Bloomington,Illinois

 

WYZZ

 

Owned

 

43

 

FOX

 

 

 

 

 

 

 

 

 

Charleston, South Carolina

 

WMMP

 

Owned

 

36

 

UPN

 

 

WTAT

 

Contract

 

24

 

FOX

 

 

 

 

 

 

 

 

 

Tallahassee, Florida

 

WTWC

 

Owned

 

40

 

NBC

 

 

WTX[g94341ka09image002.gif]L

 

Contract

 

27

 

ABC

 

 

 

 

 

 

 

 

 

Tuscaloosa, Alabama

 

WDBB

 

Contract

 

17

 

WB

 

 

 

 

 

 

 

 

 

Springfield/Champaign, Illinois

 

WICS

 

Owned

 

20

 

NBC

 

 

WICD

 

Owned

 

15

 

NBC

 

--------------------------------------------------------------------------------

Note

 

“IND” or “Independent” refers to a station that is not affiliated with any of
ABC, CBS, NBC, Fox, WB or UPN.

 

--------------------------------------------------------------------------------


 

Schedule 4.06(a)

 

Litigation

 

There has been some controversy surrounding the airing in 2004 of a news
program, POW Story: Politics, Pressure, and the Media.  Just before the
presidential election, we received a formal letter demanding that we sue three
of our directors for insider trading.  Our outside counsel responded to the
letter by noting to its writer that the allegations supporting the claims of
insider trading were objectively incorrect.  Outside counsel also advised the
writer that the action demanded by the letter, even if based upon accurate
facts, failed to support a shareholder derivative suit or any action by us on
the demand.  We have received no further communication from this writer. 
Lastly, certain parties filed formal complaints against us with the Federal
Communications Commission (FCC) and the Federal Election Commission (FEC).  The
complaint filed with the FCC was withdrawn, and we have filed a response to the
complaints with the FEC.  Based on the information currently available, we have
no reason to believe that the FEC complaint has merit.  We believe that we have
appropriately responded to this controversy and that there will be no material
adverse effect on our consolidated financial position, consolidated results of
operations or consolidated cash flows.

 

On November 1, 2004, an organization calling itself “Free Press” filed a
petition with the FCC to deny the license renewal applications of six of our
stations (WXLV-TV, Winston-Salem, North Carolina; WUPN-TV, Greensboro, North
Carolina; WLFL-TV, Raleigh/Durham, North Carolina; WRDC-TV, Raleigh/Durham,
North Carolina; WLOS-TV, Asheville, North Carolina; and WMMP-TV, Charleston,
South Carolina) and two Cunningham Broadcasting Corporation stations (WBSC-TV,
Anderson, South Carolina and WTAT-TV, Charleston, South Carolina), which are
programmed by us pursuant to LMAs.  The petition contains essentially the same
allegations that have been brought in the past by the Rainbow/PUSH Coalition,
which were dismissed or denied by the FCC, and several other allegations which
we believe have no merit nor will they have a material adverse effect on our
consolidated financial position, consolidated results of operations or
consolidated cash flows.  Several individuals and an organization named
“Sinclair Media Watch” also filed informal objections to the license renewal
applications of WLOS(TV) and WBSC-TV, raising essentially the same arguments
presented in the Free Press petition.

 

Certain of our stations have entered into LMAs.   In 1999, the FCC implemented
new local television ownership rules and decided to attribute LMAs for ownership
purposes. Some of our LMAs were grandfathered by the FCC and are not required to
be terminated until after a specific determination by the FCC, even if
attribution of the LMA would cause us to exceed certain local ownership limits
under the 1999 rules. Some of our non-grandfathered LMAs would be required to be
terminated under the 1999 rules, but the termination of those LMAs was stayed by
the U.S. Court of Appeals for the D.C. Circuit.  Under the FCC ownership
rules adopted in 2003, we would be allowed to continue to program most of the
stations with which we have an LMA.  In the absence of a waiver, the new
rules would require us to terminate or modify three of our LMAs in markets where
both the station we own and the station with which we have an LMA are ranked
among the top four stations in their particular designated market area.  The
FCC’s

 

--------------------------------------------------------------------------------


 

new ownership rules include specific provisions permitting waivers of this “top
four restriction.”  Although there can be no assurances, we have studied the
application of the new rules to our markets and believe we are qualified for
waivers.  The new rules have been stayed by the U.S. Court of Appeals for the
Third Circuit and are on remand to the FCC.  Several parties have filed with the
Supreme Court of the United States petitions for writ of certiorari (defined
below) seeking review of the Third Circuit decision.  Because the new ownership
rules have been remanded, it is not clear if we will be required to terminate or
modify our LMAs in markets where we have such arrangements.  A petition for a
writ of certiorari is a legal term that means a document filed with the U. S.
Supreme Court asking the Court to review the decision of a lower court.  It
includes, among other things, an argument as to why the Supreme Court should
hear the appeal.  On March 3, 2005, we filed a conditional cross-petition with
the U. S. Supreme Court asking the Court to consider our arguments together with
the arguments contained in the petitions filed by the other parties.

 

On November 15, 1999, we entered into a plan and agreement of merger, pursuant
to which we would acquire through merger with a subsidiary of Cunningham,
television broadcast station WBSC-TV (formerly WFBC-TV), Anderson, South
Carolina.  In December 2001, we received FCC denial on WBSC-TV.   We have filed
a petition for reconsideration with the FCC to reconsider its denial of the
acquisition of WBSC-TV and amended our application to acquire the license in
light of the FCC’s new 2003 multiple ownership rules.  However, the new
rules have been stayed.  We also filed applications in November 2003 to acquire
the license assets of the remaining five Cunningham stations, WRGT-TV, Dayton,
Ohio, WTAT-TV, Charleston, South Carolina, WVAH-TV, Charleston, West Virginia,
WNUV-TV, Baltimore, Maryland, and WTTE-TV, Columbus, Ohio.    The Rainbow/PUSH
Coalition filed a petition to deny these five applications and to revoke all of
our licenses.  The FCC dismissed our applications in light of the stay of the
new ownership rules, and we filed an application for review of the dismissal,
which may be impacted by the remand of the FCC’s new multiple ownership rules.
The FCC denied the Rainbow/PUSH petition, and Rainbow filed a petition for
reconsideration of that denial.  Both the applications and the associated
petition to deny are still pending.  We believe the Rainbow/PUSH petition is
without merit.

 

On September 1, 2004, Richard D’Amato, an individual, filed a petition to deny
the license renewal of WBFF(TV). We opposed the petition to deny, and the
license renewal application is currently pending.

 

--------------------------------------------------------------------------------


 

Schedule 4.06(b)

 

Environmental Matters

 

None

 

--------------------------------------------------------------------------------


 

Schedule 4.13(a)

 

Material Indebtedness

 

1.               Credit Agreement, dated as of July 15, 2002, as amended by
Amendment No. 1 dated as of December 31, 2002 and Amendment No. 2 dated as of
June 25, 2004, between Sinclair Television Group, Inc. (as borrower), various
subsidiaries of Sinclair Broadcast Group, Inc. party thereto and Sinclair
Broadcast Group, Inc. (as guarantors), various lenders (as lenders) and JPMorgan
Chase Bank formerly known as The Chase Manhattan Bank (as agent).

 

2.               $21.0 million Master Lease Agreement, dated December 1, 2000,
between Sinclair Communications, Inc. (as lessee) and American Tower L.P. (as
lessor) for tower space.

 

3.               $7.0 million Lease Agreement, dated May 25, 2000, between
Sinclair Broadcast Group, Inc. (as lessee) and Beaver Dam Limited Liability
Company (as lessor) for building space located at 10706 Beaver Dam Rd,
Cockeysville, MD.

 

4.               (With #3, above) $7.0 million Lease Agreement, dated
December 18, 1998, between Sinclair Communications, Inc. (as lessee) and Beaver
Dam Limited Liability Company (as lessor) for building space located at 10706
Beaver Dam Rd, Cockeysville, MD.

 

5.               $310.0 million Indenture, dated as of December 10, 2001, as
heretofore amended, among Sinclair Television Group, Inc. (as borrower), the
Guarantors named therein (as guarantors) and Wachovia Bank, National Association
(formerly First Union National Bank) (as trustee).

 

6.               Mark to market of existing interest rate derivative
transactions.

 

7.               $300.0 million Indenture, dated as of March 14, 2002, as
heretofore amended, among Sinclair Television Group, Inc. (as issuer), the
Guarantors named therein (as guarantors) and Wachovia Bank, National Association
(formerly First Union National Bank) (as trustee).  Add-on issuances of $125.0
million dated as of November 8, 2002, $125.0 million dated as of December 31,
2002 and $100.0 million dated as of May 29, 2003.

 

8.               $33.5 million Credit Agreement, dated July 1, 2004 between
Cunningham Broadcasting Corporation. (as borrower), the Subsidiary Guarantors
named therein (as guarantors) and JP Morgan Chase (as administrative agent).

 

9.               $150.0 million Convertible Indenture, dated July 15, 2003 among
Sinclair Broadcast Group, Inc. (as issuer), the Guarantors named therein and
Wachovia Bank, National Association (formerly First Union National Bank) as
trustee.

 

--------------------------------------------------------------------------------


 

Schedule 4.13(b)

 

LIENS

 

Liens filed in favor of JPMorgan Chase Bank, N.A. pursuant to the Credit
Agreement dated as of July 15, 2002, among the Borrower (as assignee of the
Holding Company), the Subsidiary Guarantors' party thereto, the lenders' party
thereto and JPMorgan Chase Bank, N.A., as administrative agent for said lenders,
as amended and restated as of June 25, 2004 (as heretofore modified and
supplemented and in effect on the date hereof.

 

--------------------------------------------------------------------------------


 

Schedule 4.13(c)

 

Projected Film Cash Payments

(000’s)

 

Year

 

Amount

 

 

 

 

 

2005

 

$

105,552

 

2006

 

$

98,777

 

2007

 

$

89,187

 

2008

 

$

91,789

 

2009

 

$

94,194

 

2010

 

$

93,135

 

2011

 

$

94,057

 

2012

 

$

94,997

 

 

--------------------------------------------------------------------------------


 

Schedule 4.13(d)

 

Interest Rate Protection Agreements

 

Type of Hedge

 

Notional Amount

 

Counterparty

 

Expiry Date

 

Rate

 

 

 

 

 

 

 

 

 

 

 

Swap

 

$

180,000,000

 

Wachovia Bank

 

3/15/12

 

8.00

%

 

 

 

 

National Association

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sinclair receives fixed rate of 8.00% and pays floating rate plus 2.278% spread.

 

 

 

 

 

 

 

 

 

 

 

Swap

 

$

120,000,000

 

Deutsche Bank AG

 

3/15/12

 

8.00

%

 

 

 

 

 

 

 

 

 

 

Sinclair receives fixed rate of 8.00% and pays floating rate plus 2.279% spread.

 

 

 

 

 

 

 

 

 

 

 

Swap

 

$

50,000,000

 

Wachovia Bank

 

3/15/12

 

8.00

%

 

 

 

 

National Association

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sinclair receives fixed rate of 8.00% and pays floating rate plus 3.095% spread.

 

 

 

 

 

 

 

 

 

 

 

Swap

 

$

50,000,000

 

Deutsche Bank AG

 

3/15/12

 

8.00

%

 

 

 

 

 

 

 

 

 

 

Sinclair receives fixed rate of 8.00% and pays floating rate plus 3.095% spread.

 

 

 

 

 

 

Collar

 

$

575,000,000

 

JP Morgan

 

06/03/06

 

6.25

%

 

 

 

 

Chase Bank

 

 

 

or 7.00

%

 

Depending on LIBOR, Sinclair pays one of the two fixed rates and receives either
floating or the fixed rate.  Amended 6/3/03 to assign $200 million notional
amount from JP Morgan to Wachovia National Bank under the same terms and
conditions.

 

--------------------------------------------------------------------------------


 

Schedule 4.14

 

Capitalization

 

I.                                         Common Stock

 

The authorized common stock of the Holding Company consists, on the date hereof,
of:

 

1.                                       500,000,000 shares of Class A Common
Stock, par value $.01 per share, of which, as of March 17, 2005, 46,306,206
shares were duly and validly issued and outstanding.

 

2.                                       140,000,000 shares of Class B Common
Stock, par value $.01 per share, of which as of March 17, 2005, 39,072,649
shares were duly and validly issued and outstanding.

 

As of March 17, 2005 1.2% of such issued and outstanding shares of Class A
Common Stock are owned beneficially and of record by the Smith Brothers, and
98.4% of such issued and outstanding shares of Class B Common Stock are
beneficially owned of record, directly or indirectly, by the Smith Brothers.

 

II.                                     Preferred Stock

 

The authorized preferred stock of the Holding Company consists of 3,450,000
shares, on the date hereof, of which:

 

1.                                       3,450,000 shares of Series D
Convertible Exchangeable Preferred Stock, par value $.01 per share, of which
3,337,033 shares are duly and validly issued and outstanding.

 

III.                                 Other Equity Rights

 

1.                                       1996 Long-Term Incentive Plan

 

2.                                       Incentive Stock Option Plan

 

3.                                       Employee Stock Purchase Plan

 

4.                                       Incentive Stock Option Plan for
Designated Participants providing for the right of certain employees of the
Holding Company and its Subsidiaries to acquire, in the aggregate, not more than
68,000 shares of the Holding Company’s Class A Common Stock (the “Designated
Employees Stock Option Plan”).

 

5.                                       Stock Option Agreement dated as of
April 10, 1996 between Barry Baker and the Holding Company, providing, among
other things, for the right of Barry Baker to acquire

 

--------------------------------------------------------------------------------


 

1,382,435 shares of the Holding Company’s Class A Common Stock on the terms and
conditions set forth therein (the “Baker Stock Option Agreement”).

 

6.                                       The Holding Company’s Incentive Stock
Option Plan (“ISO Plan”) allows Holding Company to grant to employees options to
acquire Class A Common Stock.  One million (1,000,000) shares of Class A Common
Stock are currently authorized for the ISO Plan.

 

7.                                       On May 11, 1998, the number of shares
for which employee stock options under the 1996 Long-Term Incentive Plan may be
granted was increased from 2,073,673 to 7,000,000 by vote of Holding Company’s
shareholders.

 

8.                                       Pursuant to the Plan and Agreement of
Merger dated November 15, 1999, as amended, by and among Glencairn, Ltd. (now
known as Cunningham), Anderson (WFBC-TV), Inc., Holding Company and Sinclair
Acquisition XI, Inc., Holding Company will issue to Cunningham Common Stock
equal to a value of $329,156.00, as determined by the average fair market value
of one common stock share for the five days prior to consummation.

 

9.                                       Pursuant to the Option Agreement For
Purchase of Non-License Assets dated May 1, 2002 (the “Non-License Option”), by
and between Nashville Broadcasting Limited Partnership and Sinclair Television
of Nashville, Inc. (“Option Holder”), Option Holder may elect to pay the
Non-License Assets Option Exercise Price (as defined in the Non-License Option,
in a combination of immediately available funds and shares of Holding Company’s
Common Stock.  Option exercised with cash payment effective May 31, 2005.

 

10.                                 Pursuant to the Option Agreement For
Purchase of License Assets dated May 1, 2002 (the “License Option”), by and
between Nashville Broadcasting Limited Partnership, Nashville License Holdings,
LLC, and Sinclair Television of Nashville, Inc. (“Option Holder”), Option Holder
may elect to pay the License Assets Option Exercise Price (as defined in the
License Option, in a combination of immediately available funds and shares of
Holding Company’s Common Stock.  Option exercised with 90% payment to be made by
December 2005 and balance December 2006.

 

--------------------------------------------------------------------------------


 

Schedule 4.15(a)

 

Subsidiaries

 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

Birmingham (WABM-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IX, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Channel 33, Inc.

 

Nevada

 

Wholly owned Subsidiary of Montecito Broadcasting Corporation

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Chesapeake Television Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KABB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KBSI Licensee L.P.

 

Virginia

 

General Partner, Sinclair Properties, LLC  Limited Partner, Sinclair
Communications, LLC

 

98%, Sinclair Properties, LLC  2%, Sinclair Communications, LLC

 

 

 

 

 

 

 

KDNL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KDSM Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KDSM, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KDSM, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Broadcast Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KGAN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KLGT, Inc. (formerly known as Lakeland Group Television, Inc.)

 

Minnesota

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KLGT Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary

 

100% of

 

 

 

 

of KLGT, Inc.

 

membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

KOCB, Inc. (formerly known as Superior Communications of a Oklahoma, Inc.)

 

Oklahoma

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KOCB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KOCB, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KOKH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KOKH, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KOKH, LLC

 

Nevada

 

Wholly owned Subsidiary of WDKY, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KSMO, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KSMO Licensee, Inc.

 

Delaware

 

Wholly owned Subsidiary of KSMO, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Montecito Broadcasting Corporation

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

New York Television, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Raleigh (WRDC-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VIII, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

San Antonio (KRRT-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition X, Inc.

 

100% of issued and outstanding stock

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

San Antonio Television, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

SCI-Indiana Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

SCI– Sacramento Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Acquisition IV, Inc. (f/k/a WDBB, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition VII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition VIII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition IX, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition X, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Communications, LLC

 

Maryland

 

Wholly owned subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Communications II, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Finance Holdings, LLC

 

Minnesota

 

Wholly owned Subsidiary of KLGT, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Finance, LLC

 

Minnesota

 

99% owned by KLGT, Inc.

1% owned by Sinclair Finance Holdings, LLC

 

99% of membership interest owned by KLGT, Inc.

 

 

 

 

 

 

1% membership interest owned by Sinclair Finance Holdings, LLC

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

Sinclair Holdings I, Inc. (f/k/a Max Radio, Inc.)

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sinclair Holdings II, Inc. (f/k/a/ MTR Holding Corp)

 

Virginia

 

69% owned by Sinclair Communications, LLC

31% owned by Sinclair Holdings I, Inc.

 

69% of issued and outstanding stock owned by Sinclair Communications, LLC

31% of issued and outstanding stock owned by Sinclair Holdings I, Inc.

 

 

 

 

 

 

 

Sinclair Holdings III, Inc. (f/k/a/ Max Investors, Inc.)

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Media I, Inc. (formerly known as WPGH, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Media II, Inc. (formerly known as WTTE, Channel 28, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Media III, Inc. (formerly known as WSTR, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair NewsCentral, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Programming Company, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Properties, LLC

 

Virginia

 

26.4% by Sinclair Holdings I, Inc.

 

26.4% of membership

 

 

 

 

45.8% by Sinclair Communications, LLC

26.9% by Sinclair Holdings III, Inc. 

.9% by Sinclair Holdings II, Inc.

 

interest

45.8% of membership interest

26.9% of membership interest

.9% membership interest

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

Sinclair Properties II, LLC

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television Company, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television Company II, Inc. (f/k/a Sullivan Broadcasting Company
II, Inc.)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television Group, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Broadcast Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Buffalo, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Charleston, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Dayton, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Nashville, Inc.

 

Tennessee

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Nevada, Inc.

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of issued and outstanding stock

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

Sinclair Television of Tennessee, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television License Holder, Inc.

 

Nevada

 

85.2% – Sinclair Television of Nevada, Inc.

5.5% – Sinclair Television of Nashville, Inc.

1.8% – Sinclair Television of Buffalo, Inc.

1.8% – Sinclair Television of Dayton, Inc.

1.8% – Sinclair Television Company, Inc.

3.7% – Sinclair Television of Charleston, Inc.

 

85.2% of issued and outstanding stock

5.5% of issued and outstanding stock

1.8% of issued and outstanding stock

1.8% of issued and outstanding stock

1.8% of issued and outstanding stock

3.7% of issued and outstanding stock

 

 

 

 

 

 

 

WCGV, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WCGV Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WCGV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WCHS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WCWB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WDKY, Inc.

 

Delaware

 

45.92% owned by Sinclair Communications, LLC

54.08% owned by Sinclair Television of Nevada, Inc.

 

45.92% of issued and outstanding stock

54.08% of issued and outstanding stock

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

WDKY Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WDKY, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WEAR Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WEMT Licensee L.P. (f/k/a Max Television of Tri-Cities, L.P.)

 

Virginia

 

General Partner – Sinclair Properties II, LLC

Limited Partner – Sinclair Communications, LLC

 

98% Sinclair Properties, II LLC

2% Sinclair Communications, LLC

 

 

 

 

 

 

 

WFGX Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Media II, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WGGB, Inc. (f/k/a Sinclair Radio of Albuquerque, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WGGB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WGGB, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WGME, Inc. (f/k/a WSYX, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WGME Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WGME, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WICD Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WICS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WKEF Licensee L.P. (f/k/a Max Television of Dayton, L.P.

 

Virginia

 

General Partner – Sinclair Properties II, LLC

Limited Partner – Sinclair Communications, LLC

 

98% Sinclair Properties II, LLC

2% Sinclair Communications, LLC

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

WLFL, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WLFL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WLFL, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WLOS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WMMP Licensee L.P.

 

Virginia

 

General Partner – Sinclair Properties, LLC

Limited Partner – Sinclair Communications, LLC

 

98% – Sinclair Properties, LLC

2% – Sinclair Communications, LLC

 

 

 

 

 

 

 

WMSN Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WNYO, Inc. (f/k/a Grant Television, Inc.)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WPGH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WRDC, LLC

 

Nevada

 

Wholly owned Subsidiary of WLFL, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WRGT Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Dayton, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WRLH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Charleston, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WSMH, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

WSMH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WSMH, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WSTR Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of issued and outstanding stock

WSYT Licensee L.P.

 

Virginia

 

General Partner – Sinclair Properties, LLC

Limited Partner – Sinclair Communications, LLC

 

98% – Sinclair Properties, LLC

2% – Sinclair Communications, LLC

 

 

 

 

 

 

 

WSYX Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100%of issued and outstanding stock

 

 

 

 

 

 

 

WTAT Licensee, Inc,

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Charleston, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WTTO, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WTTO Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTTO, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WTVZ, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WTVZ Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTVZ, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WTWC, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of
Ownership

WTWC Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTWC, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WUHF Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WUTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WUXP Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television of Tennessee, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WVAH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WVTV Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VII, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WXLV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WYZZ, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WYZZ Licensee, Inc.

 

Delaware

 

Wholly owned Subsidiary of WYZZ, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WZTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of membership interest

 

--------------------------------------------------------------------------------


 

Schedule 4.15(b)

 

Committed Investments Outstanding

 

Notes Receivable

 

$

1,911,585

 

G1440, Inc.
($1,911,585 outstanding)

 

 

 

Acrodyne Communications, Inc.

 

$

1,185,316

 

 

 

 

 

Purchase Options by Third parties

 

 

 

Lambert Purchase Option
($18,000,000 paid)

 

$

31,250,000

 

 

 

 

 

Investments

 

 

 

Allegiance Capital, LP.
($9,234,490 invested)

 

$

14,580,000

 

Appforge

 

$

666,000

 

G1440, Inc.

 

$

11,113,083

 

Sterling Venture partners, LP.
($3,766,250 invested)

 

 

 

VisionAir

 

$

3,469,579

 

Acrodyne Recapitalization

 

$

8,380,691

 

Summa Holdings

 

$

20,000,000

 

Jadoo Power Systems

 

$

4,737,893

 

AgentSmith, Inc.
($1,300,000 invested)

 

$

1,300,000

 

 

--------------------------------------------------------------------------------


 

Schedule 4.18

 

Programming Services Agreements

 

1.                                       Programming Services Agreement dated
July 24, 1995, by and between Sinclair Communications, LLC, successor by merger
to Chesapeake Television, Inc. and Baltimore (WNUV-TV), Inc. and Baltimore
(WNUV-TV) Licensee, Inc. for WNUV-TV, Baltimore, Maryland, and amended as
follows:

 

(a)                                  by that certain Amendment to Program
Services Agreement effective February 1, 1999;

(b)                                 as renewed and continued pursuant to that
Agreement to Renew and Continue dated March 27, 2000;

(c)                                  by that certain Amendment to Programming
Services Agreement dated February 1, 2002; and

(d)                                 by that certain Second Amendment to
Programming Services Agreement dated March 20, 2002.

 

2.                                       Programming Services Agreement dated
November 5, 1996 by and between Columbus (WTTE-TV) Licensee, Inc. and Sinclair
Media II, Inc. (successor to WTTE, Channel 28, Inc.) for WTTE-TV, Columbus,
Ohio, and amended as follows:

 

(a)                                  by that certain Addendum dated August 21,
1998;

(b)                                 by that certain Amendment dated February 1,
1999;

(c)                                  as renewed and continued pursuant to that
Agreement to Renew and                 Continue dated March 27, 2000;

(d)                                 by that certain Amendment to Programming
Services Agreement dated         February 1, 2002; and

(e)                                  by that certain Second Amendment to
Programming Services Agreement                                              
dated March 20, 2002.

 

3.                                       Time Brokerage Agreement for WBSC-TV
(formerly, WFBC-TV) dated May 31, 1996 by and between Sinclair Communications,
LLC (successor by merger to Chesapeake Television, Inc.; successor by merger to
WLOS, Inc.; WLOS, Inc., successor by assignment from River City Broadcasting,
L.P.), Anderson (WFBC-TV), Inc. and Anderson (WFBC-TV) Licensee, Inc., as
partially terminated from time to time, and amended as follows:

 

(a)                                  by that certain Amendment to Time Brokerage
Agreement dated July 17,                                                 1997;

(b)                                 by that certain Amendment to Time Brokerage
Agreement dated February 1, 2002; and

(c)                                  by that certain Second Amendment to Time
Brokerage Agreement dated March 20, 2002.

 

4.                                       Programming Services Agreement dated
November 9, 1995, by and between WTTO, Inc. and WDBB-TV, Inc. relating to
WDBB-TV, Tuscaloosa, Alabama, as extended by

 

--------------------------------------------------------------------------------


 

that certain Agreement dated May 13, 2004 and amended by that certain Amendment
No. 1, dated April 22, 2005.

 

5.                                       Time Brokerage Agreement dated
January 5, 1999 by and between Bay Television, Inc. and Sinclair Media II, Inc.
(successor by assignment to Sinclair Communications, LLC, successor by merger to
Sinclair Communications, Inc., pursuant to that certain Assignment & Assumption
of Time Brokerage Agreement dated January 20, 1999) relating to WTTA-TV, Tampa,
Florida.

 

6.                                       Time Brokerage Agreement dated July 1,
1998 by and between Sullivan Broadcasting Company III, Inc. and Sinclair
Communications II, Inc., as relating to WTAT-TV, Charleston, South Carolina,
WVAH-TV Charleston, West Virginia, WRGT-TV, Dayton, Ohio and KOKH-TV, Oklahoma
City, Oklahoma amended as follows:

 

(a)                                  partially terminated with respect to
KOKH-TV by that certain Termination of Time Brokerage Agreement with Respect to
KOKH-TV;

(b)                                 by Amendment No. 1 to Time Brokerage
Agreement dated January 31, 2002; and

(c)                                  by Amendment No. 2 to Time Brokerage
Agreement between Sinclair Communications II, Inc. and Feddora, Inc. (f/k/a
Sullivan Broadcasting Company III, Inc.).

 

7.                                       Amended and Restated Time Brokerage
Agreement dated December 15, 1995 by and between WDKA Acquisition Corp. and Max
Media Properties, LLC as relating to WDKA-TV, Paducah, Kentucky and amended by
that certain First Amendment to Time Brokerage Agreement dated July 3, 1998
among WDKA Acquisition Corp. and Sinclair Properties, LLC (successor by
assignment from Max Media Properties, LLC).

 

8.                                       Time Brokerage Agreement dated
December 21, 1995 by and between RKM Media, Inc. and Max Media Acquisition
Corporation as relating to WNYS-TV, Channel 43 and by that certain First
Amendment to Time Brokerage Agreement dated July 3, 1998 by and among RKM
Media, Inc. and Sinclair Properties, LLC (successor by assignment from Max Media
Properties, LLC).

 

--------------------------------------------------------------------------------


 

Schedule 4.19

 

Options

 

1.                                       WNAB OPTIONS AND PUTS – Pursuant to two
(2) Option Agreement, a subsidiary of the Borrower has the option to acquire all
of the License and Non-License Assets of television broadcast station, WNAB-TV,
Channel 58, Nashville, Tennessee.  Notice has been sent to exercise these
options.

 

--------------------------------------------------------------------------------


 

Schedule 4.20

 

Asset Use And Operating Agreements

 

1.               Asset Use and Operating Agreement dated November 12, 1998, by
and between WTTO Licensee, LLC and WTTO, Inc.

 

2.               Asset Use and Operating Agreement dated November 12, 1998, by
and between WCGV Licensee, LLC and WCGV, Inc.

 

3.               Asset Use and Operating Agreement dated November 12, 1998, by
and between WLFL Licensee, LLC and WLFL, Inc.

 

4.               Asset Use and Operating Agreement dated November 12, 1998, by
and between WSMH Licensee, LLC and WSMH, Inc.

 

5.               Asset Use and Operating Agreement dated June 1, 1996, by and
between WYZZ Licensee, Inc. and WYZZ, Inc.

 

6.               Asset Use and Operating Agreement dated November 12, 1998, by
and between WCHS Licensee, LLC and Sinclair Media III, Inc. (formerly known as
WSTR, Inc.)

 

7.               Asset Use and Operating Agreement dated November 12, 1998, by
and between WEAR Licensee, LLC and Sinclair Media II, Inc. (formerly known as
WTTE, Channel 28, Inc.)

 

8.               Asset Use and Operating Agreement dated November 12, 1998, by
and between KLGT Licensee, LLC and KLGT, Inc. (formerly known as Lakeland Group
Television, Inc.)

 

9.               Asset Use and Operating Agreement dated November 12, 1998, by
and between WDKY Licensee, LLC (formerly known as Superior KY License Corp.) and
WDKY, Inc. (formerly known as Superior Communications of Kentucky, Inc.)

 

10.         Asset Use and Operating Agreement dated November 12, 1998, by and
between KOCB Licensee, LLC (formerly known as Superior OK License Corp.) and
KOCB, Inc. (formerly known as Superior Communications of Oklahoma, Inc.)

 

11.         Asset Use and Operating Agreement dated November 12, 1998, by and
between KUPN Licensee, LLC and Sinclair Media II, Inc. (formerly known as WTTE,
Channel 28, Inc.)

 

12.         Asset Use and Operating Agreement dated May 21, 1998, by and between
WSTR Licensee, Inc. and Sinclair Media III, Inc. (formerly known as WSTR, Inc.)

 

13.         Asset Use and Operating Agreement dated November 12, 1998, by and
between WPGH Licensee, LLC and Sinclair Media I, Inc. (formerly known as
WPGH, Inc.)

 

--------------------------------------------------------------------------------


 

14.         Asset Use and Operating Agreement dated November 12, 1998, by and
between KDNL Licensee, LLC and Sinclair Media I, Inc. (formerly known as
WPGH, Inc.)

 

15.         Asset Use and Operating Agreement dated November 12, 1998, by and
between WTVZ Licensee, LLC (formerly known as Norfolk Acquisition
Licensee, Inc.) and WTVZ, Inc. (formerly known as Norfolk Acquisition, Inc.)

 

16.         Asset Use and Operating Agreement dated April 30, 1999 by and
between WGME Licensee, LLC and WGME, Inc.

 

17.         Asset Use and Operating Agreement dated April 30, 1999 by and
between WTWC Licensee, LLC and WTWC, Inc.

 

18.         Asset Use and Operating Agreement dated April 30, 1999 by and
between WGGB Licensee, LLC and WGGB, Inc.

 

19.         Asset Use and Operating Agreement dated April 30, 1999 by and
between WICS Licensee, LLC and Sinclair Acquisition IV, Inc.

 

20.         Asset Use and Operating Agreement dated April 30, 1999 by and
between WICD Licensee, LLC and Sinclair Acquisition IV, Inc.

 

21.         Asset Use and Operating Agreement dated April 30, 1999 by and
between KGAN Licensee, LLC and Sinclair Acquisition IV, Inc.

 

22.         Asset Use and Operating Agreement dated July 6, 1998 by and between
WKEF Licensee L.P. and Sinclair Properties II, LLC.

 

23.         Asset Use and Operating Agreement dated July 6, 1998 by and between
KBSI Licensee L.P. and Sinclair Properties, LLC.

 

24.         Asset Use and Operating Agreement dated July 6, 1998 by and between
WEMT Licensee, L.P. and Sinclair Properties II, LLC.

 

25.         Asset Use and Operating Agreement dated July 6, 1998 by and between
WMMP Licensee L.P. and Sinclair Properties, LLC.

 

26.         Asset Use and Operating Agreement dated July 6, 1998 by and between
WSYT Licensee L.P. and Sinclair Properties, LLC.

 

27.         Asset Use and Operating Agreement dated April 18, 2000 by and
between Channel 33, Inc. and Montecito Broadcasting Corp.

 

28.         Asset Use and Operating Agreement dated August 21, 1998 by and
between WSYX Licensee, Inc. and Sinclair Media II, Inc.

 

--------------------------------------------------------------------------------


 

29.         Asset Use and Operating Agreement dated April 23, 1999 by and
between SCI-Indiana Licensee, LLC and Sinclair Media II, Inc.

 

30.         Asset Use and Operating Agreement dated January 7, 2002 by and
between WCWB Licensee, LLC and Sinclair Media I, Inc.

 

31.         Asset Use and Operating Agreement dated January 9, 2002 by and
between WUPN Licensee, LLC and Sinclair Television of Buffalo, Inc.

 

32.         Asset Use and Operating Agreement dated January 14, 2002 by and
between WUXP Licensee, LLC and Sinclair Television of Tennessee, Inc.

 

33.         Asset Use and Operating Agreement dated January 18, 2002 by and
between KOKH Licensee, LLC and KOKH, LLC, successor by merger to Sinclair
Television of Oklahoma, Inc.

 

34.         Asset Use and Operating Agreement dated January 25, 2002 by and
between New York Television, Inc. and WNYO, Inc.

 

35.         Asset Use and Operating Agreement dated February 1, 2002 by and
between San Antonio (KRRT-TV) Licensee, LLC and Sinclair Acquisition X, Inc.

 

36.         Asset Use and Operating Agreement dated February 1, 2002 by and
between Birmingham (WABM-TV) Licensee, LLC and Sinclair Acquisition IX, Inc.

 

37.         Asset Use and Operating Agreement dated February 1, 2002 by and
between Raleigh (WRDC-TV) Licensee, LLC and Sinclair Acquisition VIII, Inc.

 

38.         Asset Use and Operating Agreement dated February 1, 2002 by and
between WVTV Licensee, LLC and Sinclair Acquisition VII, Inc.

 

39.         Asset Use and Operating Agreement dated April 30, 2002 by and
between WMSN Licensee, LLC and Sinclair Television Company, Inc.

 

40.         Asset Use and Operating Agreement dated April 30, 2002 by and
between WRLH Licensee, LLC and Sinclair Television of Charleston, Inc.

 

41.         Asset Use and Operating Agreement dated April 30, 2002 by and
between WUHF Licensee, LLC and Sinclair Television Company, Inc.

 

42.         Asset Use and Operating Agreement dated April 30, 2002 by and
between WUTV Licensee, LLC and Sinclair Television of Buffalo, Inc.

 

43.         Asset Use and Operating Agreement dated April 30, 2002 by and
between WXLV Licensee, LLC and Sinclair Television of Buffalo, Inc.

 

--------------------------------------------------------------------------------


 

44.         Asset Use and Operating Agreement dated April 30, 2002 by and
between WZTV Licensee, LLC and Sinclair Television of Nashville, Inc.

 

45.         Asset Use and Operating Agreement dated May 17, 2004 by and between
WFGX Licensee, LLC and Sinclair Media II, Inc.

 

46.         Asset Use and Operating Agreement dated January 1, 2005 by and
between SCI-Sacramento Licensee, LLC and Sinclair Communications, LLC, successor
by merger to Chesapeake Television, Inc.

 

47.         Asset Use and Operating Agreement dated January 1, 2005 by and
between KABB Licensee, LLC and Sinclair Communications, LLC, successor by merger
to Chesapeake Television, Inc.

 

48.         Asset Use and Operating Agreement dated January 1, 2005 by and
between WLOS Licensee, LLC and Sinclair Communications, LLC, successor by merger
to Chesapeake Television, Inc.

 

49.         Asset Use and Operating Agreement dated January 1, 2005 by and
between Chesapeake Television Licensee, LLC and Sinclair Communications, LLC,
successor by merger to Chesapeake Television, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 4.21

 

Outsourcing Agreements

 

1.                                       Servicing Agreement entered into by
Sinclair Television of Nashville, Inc., Nashville License Holdings, LLC, and
Nashville Broadcasting Limited Partnership dated May 1, 2002.

 

2.                                       Outsourcing Agreement entered into by
WYZZ, Inc., WYZZ Licensee, Inc. and Nexstar Broadcasting of Peoria, LLC dated
November 28, 2001.

 

3.                                       Outsourcing Agreement entered into by
WTWC, Inc. and Media Venture Management, Inc. dated September 28, 2001.

 

4.                                       Outsourcing Agreement entered into by
Sinclair Acquisition IV, Inc., KGAN Licensee, LLC and Second Generation of Iowa,
Ltd. dated July 9, 2002.

 

5.                                       Joint Sales and Shared Services
Agreement entered into by KSMO Licensee, Inc., KSMO Inc. and Meredith
Corporation dated November 12, 2004.

 

6.                                       Joint Sales and Shared Services
Agreement entered into by Sinclair Properties II, WEMT-TV, Inc. and Aurora
License Holdings, Inc. dated May 2, 2005.

 

--------------------------------------------------------------------------------


 

Schedule 7.01(b)

 

Existing Indebtedness

 

1.                                       Lease Agreement, dated January 1, 1991,
between Chesapeake Television, Inc. (as lessee) and Keyser Investment
Group, Inc. (as lessor), for space located at 2000-2008 W. 41st Street,
Baltimore, MD.

 

2.                                       Lease Agreement, dated April 2, 1987,
between Chesapeake Television, Inc. (as lessee) and Cunningham
Communications, Inc. (as lessor), for space located on the primary Baltimore
broadcasting tower at 3900 Hooper Avenue, Baltimore, MD.

 

3.                                       Lease Agreement, dated March 16, 1988,
between Chesapeake Television, Inc. (as lessee) and Cunningham
Communications, Inc. (as lessor), for space located on the back-up Baltimore
broadcasting tower at 1200 N. Rolling Road, Baltimore, MD.

 

4.                                       Lease Agreement, dated September 23,
1993, as amended, between WPGH, Inc. (as lessee) and Gerstell Development
Limited Partnership (as lessor), for building space located at 750 Ivory Avenue,
Pittsburgh, PA.

 

5.                                       Credit Agreement, dated as of July 15,
2002, as amended by Amendment No. 1 dated as of December 31, 2002 and Amendment
No. 2 dated as of June 25, 2004, between Sinclair Television Group, Inc. (as
borrower), various subsidiaries of Sinclair Broadcast Group, Inc. party thereto
(as guarantors), various lenders (as lenders) and JPMorgan Chase Bank formerly
known as The Chase Manhattan Bank (as agent).

 

6.                                       Lease Agreement, dated August 12, 1999,
between KMWB, Inc. (as lessee) and Telefarm, Inc. (as lessor) for tower and land
space located at 960 County Rd F W, Shoreview, Minnesota.

 

7.                                       Master Lease Agreement, dated
December 1, 2000, between Sinclair Communications, Inc. (as lessee) and American
Tower L.P. (as lessor) for tower space.

 

8.                                       Lease Agreement, dated December 18,
1998, between Sinclair Communications, Inc. (as lessee) and Beaver Dam Limited
Liability Company (as lessor) for building space located at 10706 Beaver Dam Rd,
Cockeysville, MD.

 

9.                                       Real Estate Lien Note, dated
October 10, 1997, between Chesapeake Television, Inc. (as maker) and Joy B. Moul
(as payee) for land space for a tower site located at 12480 Adkins-Elmendorf Rd,
San Antonio, TX.

 

10.                                 Indenture, dated as of December 10, 2001, as
heretofore amended, among Sinclair Television Group, Inc. (as issuer), the
Guarantors named therein (as guarantors) and Wachovia Bank, National Association
(formerly First Union National Bank) (as trustee).

 

--------------------------------------------------------------------------------


 

11.                                 Lease Agreement, dated, February 13, 2001,
between WPTT, Inc. (as lessee) and Gerstell Development Limited Partnership (as
lessor), for tower space located at 750 Ivory Avenue, Pittsburgh, PA.

 

12.                                 Letter of credit for the benefit of Liberty
Property Ltd., dated October 12, 2000 supporting the building lease for WTTA in
Tampa, Florida.

 

13.                                 Indenture, dated as of March 14, 2002, as
heretofore amended, among Sinclair Television Group, Inc. (as issuer), the
Guarantors named therein (as guarantors) and Wachovia Bank, National Association
(formerly First Union National Bank) (as trustee).

 

14.                                 Lease Agreement, dated December 2, 1999,
between WLFL, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space in Garner, NC.

 

15.                                 Lease Agreement, dated December 2, 1999,
between WRDC, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space near Garner, NC.

 

16.                                 Ground Lease Agreement, August 19, 1990,
Auburn Tower Partnership, (comprised of Capital Broadcasting Company, Inc. and
Durham Broadcasting, Inc.) Landlord, to Durham Life Broadcasting, Inc., Tenant.

 

17.                                 Tower Space Lease Agreement, August 1, 1990,
Auburn Tower Partnership, Landlord, to Durham Life Broadcasting, Inc., Tenant.

 

18.                                 First Amendment to Tower Space Lease
Agreement, January 15, 1991, Auburn Tower Partnership, Landlord, and Durham Life
Broadcasting, Inc., Tenant.

 

19.                                 Second Amendment to Tower Space Lease,
July 30, 1991, by and between Auburn Tower Partnership and FSF TV, Inc.,
(assignee of Broadcast Merger Corporation, which was the successor by merger of
Durham Life Broadcasting, Inc.).

 

20.                                 Memorandum of Assignment of Both Ground and
Tower Space Leases, July 30, 1991, Broadcast Merger Corporation to FSF TV, Inc.,
Wake County Register of Deeds, Book 4959, Page 0211.

 

21.                                 Assignment of Lease, March 31, 1995, FSF
TV, Inc. to Raleigh (WRDC-TV), Inc., Wake County Register of Deeds, Book 6497,
Page 0139

 

22.                                 Lease Agreement, dated October 30, 2001,
between WTWC, Inc. (as lessee) and SpectraSite Broadcast Towers, Inc. (as
lessor), for tower space located at coordinates Lat:30-40-51N and Long:
083-58-21W in Metcalf, GA.

 

23.                                 Lease Agreement, dated November 1, 2002
between WRLH, Inc. (as lessee) and Spectrasite Broadcast Towers, Inc. (as
lessor) for tower and antenna space in Richmond, VA.

 

24.                                 Lease Agreement, dated August 30, 2004
between Sinclair Properties, LLC (as lessee) and Media General Operation, Inc.
(as lessor) for tower and ground space in Charleston County, SC.

 

--------------------------------------------------------------------------------


 

Schedule 7.04

 

Approved Acquisitions

 

1.                                       Sinclair Acquisition XI, Inc., a
subsidiary of Borrower intends to acquire television broadcast station WBSC-TV
(formerly WFBC-TV), Anderson, South Carolina from a subsidiary of Cunningham
pursuant to that certain Plan and Agreement of Merger dated November 15, 1999,
as heretofore amended.  FCC approval is pending.

 

2.                                       Sinclair Television of Nashville, Inc.,
a subsidiary of Borrower has the option to acquire all of the license and
non-license assets of television broadcast station WNAB-TV Channel 28,
Nashville, Tennessee, pursuant to two (2) Option Agreements and two (2) Put
Agreements each dated May 1, 2002.

 

3.                                       Sinclair Acquisition XIII, Inc., a
subsidiary of Borrower intends to acquire television broadcast station WTTE-TV,
Columbus, Ohio, from a subsidiary of Cunningham pursuant to that certain Plan
and Agreement of Merger dated July 3, 2002.

 

4.                                       Sinclair Acquisition XIV, Inc., a
subsidiary of Borrower intends to acquire television broadcast station WNUV-TV,
Baltimore, Maryland, from a subsidiary of Cunningham pursuant to that certain
Plan and Agreement of Merger dated July 3, 2002.

 

5.                                       Borrower, Sinclair Television of
Dayton, Inc. and WRGT Licensee, LLC, each a subsidiary of Borrower, intend to
acquire television broadcast station WRGT-TV, Dayton, Ohio, from subsidiary of
Cunningham pursuant to that certain Asset Purchase Agreement dated July 3, 2002.

 

6.                                       Borrower, Sinclair Television of
Charleston, Inc. and WTAT Licensee, LLC, each a subsidiary of Borrower, intend
to acquire television broadcast station WTAT-TV, Charleston, South Carolina,
from subsidiaries of Cunningham pursuant to that certain Asset Purchase
Agreement dated July 3, 2002.

 

7.                                       Borrower, Sinclair Television of
Nashville, Inc. and WVAH Licensee, LLC each a subsidiary of Borrower, intend to
acquire television broadcast station WVAH-TV, Charleston, West Virginia, from
subsidiaries of Cunningham pursuant to that certain Asset Purchase Agreement
dated July 3, 2002.

 

--------------------------------------------------------------------------------


 

Schedule 7.10

 

Restrictive Agreements

 

1.                                       Indenture Dated December 10, 2001, as
heretofore amended, by and between Sinclair Television Group, Inc. (as issuer),
certain of its subsidiaries and First Union National Bank (as trustee) relating
to 8 ¾% Senior Subordinated Notes due 2011.

 

2.                                       Indenture Dated March 14, 2002, as
heretofore amended, by and between Sinclair Television Group, Inc. (as issuer),
certain of its subsidiaries and First Union National Bank (as trustee) relating
to 8% Senior Subordinated Notes due 2012.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of Security Agreement]

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT dated as of May 12, 2005 between
SINCLAIR TELEVISION GROUP, INC., a corporation duly organized and validly
existing under the laws of the State of Maryland (the “Borrower”); SINCLAIR
BROADCAST GROUP, INC., a corporation duly organized and validly existing under
the laws of the State of Maryland (the “Holding Company”); each of the
Subsidiaries of the Borrower and the Holding Company identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereof (individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors” and,
together with the Borrower and the Holding Company, the “Obligors”); and
JPMORGAN CHASE BANK, N.A. (formerly JPMorgan Chase Bank) (“JPMCB”), as
administrative agent for the lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

WHEREAS, the Borrower (as assignee of the Holding Company) and the Subsidiary
Guarantors are parties to the Credit Agreement dated as of July 15, 2002, as
amended as of May 28, 2003 and as amended and restated as of June 25, 2004 (as
heretofore modified and supplemented and in effect on the date hereof, the
“Existing Credit Agreement”) with the lenders parties thereto and JPMCB, as
administrative agent.

 

WHEREAS, the Borrower and the Subsidiary Guarantors are parties to the Security
Agreement dated as of July 15, 2002 (as heretofore modified and supplemented and
in effect on the date hereof, the “Existing Security Agreement”) with JPMCB, as
administrative agent.

 

WHEREAS, the Holding Company, the parent company of the Borrower, has heretofore
entered into a Guarantee and Pledge Agreement dated as of September 30, 2003
with JPMCB, as administrative agent, in connection with the Existing Credit
Agreement (as heretofore modified and supplemented and in effect on the date
hereof, the “Existing Holding Company Guarantee and Pledge Agreement” and,
together with the Existing Security Agreement, the “Existing Security
Documents”).

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, the Holding Company, the Subsidiary Guarantors, the lenders party
thereto and the Administrative Agent are entering into a Second Amended and
Restated Credit Agreement dated as of May 12, 2005 (as modified and supplemented
and in effect from time to time, the “Credit Agreement”), providing for the
amendment and restatement of the Existing Credit Agreement (including, without
limitation, incorporating in the Credit Agreement the guarantee of the Holding
Company contained in the Existing Holding Company Guarantee and Pledge Agreement
in respect of the extensions of credit and other obligations under or in respect
of the Credit Agreement).

 

--------------------------------------------------------------------------------


 

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
the parties hereto have agreed to amend the Existing Security Agreement in
certain respects and to restate the Existing Security Agreement as so amended in
its entirety as provided hereinbelow (including, without limitation, to
incorporate herein the security interests of the Holding Company contained in
the Existing Holding Company Guarantee and Pledge Agreement in respect of the
extensions of credit hereunder);

 

WHEREAS, to induce the Lenders to enter into the Credit Agreement and to extend
credit thereunder and under any Hedging Agreements, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Obligor has agreed to pledge and grant a security interest in
the Collateral (as hereinafter defined) (and the Holding Company has agreed to
become a party hereto as an Obligor and to pledge and grant a security interest
in the Collateral (as so defined) of the Holding Company) as security for the
Secured Obligations (as so defined), on the terms set forth herein.

 

NOW, THEREFORE, the parties hereto agree that, effective as of the Second
Restatement Effective Date (as defined in Credit Agreement), the Existing
Security Agreement shall be amended and restated as follows:

 

Section 1.  Definitions.

 

1.01         Certain Definitions.  Terms defined in the Credit Agreement are
used herein as defined therein.  In addition, as used herein:

 

“Accounts” shall have the meaning ascribed thereto in Section 3(c) hereof.

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.01
hereof.

 

“Hedging Obligations” shall mean all obligations of the Borrower now or
hereafter from time to time owing to any Lender and any Affiliate of a Lender in
respect of any Hedging Agreement (including, without limitation, all interest
thereon and all other amounts whatsoever owing in respect thereof) entered into
by the Borrower or any Subsidiary.

 

“Initial Pledged Shares” shall mean the Shares of each Issuer beneficially owned
by any Obligor on the date hereof and identified in Annex 2 hereto.

 

“Issuers” shall mean, collectively, (a) the respective Persons identified
beneath the names of the Obligors on Annex 2 hereto under the caption “Issuer”,
(b) any other Person that shall at any time be a Subsidiary of any Obligor
(other than the Holding Company), other than any such Subsidiary excluded from
the pledges hereunder pursuant to Section 6.09 of the Credit Agreement, (c) the
issuer of any equity securities hereafter owned by any Obligor (other than the
Holding Company) and (d) any Intermediate

 

2

--------------------------------------------------------------------------------


 

Holding Company to the extent required pursuant to Section 6.09(d) of the Credit
Agreement.

 

“NYUCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

“Pledged Shares” shall mean, collectively, (a) the Initial Pledged Shares and
(b) all other Shares of any Issuer now or hereafter owned by any Obligor,
together in each case with (i) all certificates representing the same, (ii) all
shares, securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any
subscriptions, warrants, rights or options issued to the holders of, or
otherwise in respect of, the Pledged Shares, and (c) without prejudice to any
provision of any of the Loan Documents prohibiting any merger or consolidation
by any Issuer, all Shares of any successor entity of any such merger or
consolidation.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans made by the Lenders to the Borrower, all LC Exposure and
interest thereon and all other amounts whatsoever now or hereafter from time to
time owing to the Lenders or the Administrative Agent by the Borrower under the
Loan Documents, (b) all Hedging Obligations, (c) all obligations of the
Guarantors under the Credit Agreement and the other Loan Documents (including,
without limitation, in respect of their Guarantee under Article III of the
Credit Agreement) and (d) all obligations of the Obligors to the Lenders and the
Administrative Agent hereunder.

 

“Shares” shall mean shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

1.02         Certain Uniform Commercial Code Terms.  As used herein, the terms
“Accession” and “Proceeds” shall have the respective meanings set forth in
Article 9 of the NYUCC, and the terms “Instructions”, “Securities” and
“Securities Account” shall have the respective meanings set forth in Article 8
of the NYUCC.

 

Section 2.  Representations and Warranties.  Each Obligor represents and
warrants to the Lenders and the Administrative Agent that:

 

(a)  such Obligor is the sole beneficial owner of the Collateral in which it
purports to grant a security interest pursuant to Section 3 hereof and no Lien
exists or will exist upon any such Collateral at any time (and, with respect to
the Pledged Shares, no right or option to acquire the same exists in favor of
any other Person), except for Liens permitted under Section 7.02 of the Credit
Agreement and except for the pledge and security interest in favor of the
Administrative Agent for the benefit of the Lenders created or provided for
herein, which pledge and security interest constitute a valid and perfected

 

3

--------------------------------------------------------------------------------


 

pledge and security interest in and to all of such Collateral, subject to no
equal or prior Lien except as expressly permitted by said Section 7.02 of the
Credit Agreement;

 

(b)  the full and correct legal name, type of organization, jurisdiction of
organization, organizational ID number (if applicable), mailing address and
place of business of each Obligor as of the date hereof or, if such Obligor has
more than one place of business, the location of the chief executive office of
such Obligor as of the date hereof are correctly set forth in Annex 1.

 

(c)  the Initial Pledged Shares identified under the name of such Obligor in
Annex 2 hereto is, and all other Pledged Shares in which such Obligor shall
hereafter grant a security interest pursuant to Section 3 hereof will be, duly
authorized, validly issued and (in the case of any Pledged Shares issued by a
corporation) fully paid and nonassessable, and none of such Pledged Shares is or
will be subject to any contractual restriction, or any restriction under the
charter, by-laws or other organizational documents of the respective Issuer of
such Pledged Shares, upon the transfer of such Pledged Shares (except for any
such restriction contained herein or in the Credit Agreement); and

 

(d)  the Pledged Shares identified under the name of such Obligor in Annex 2
hereto constitutes all of the issued and outstanding Shares of any class of the
Issuers beneficially owned by such Obligor (whether or not registered in the
name of such Obligor), and said Annex 2 correctly identifies, as at the date
hereof, the respective Issuers of such Pledged Shares and (if applicable) the
respective class of the Pledged Shares, the par value, if any, thereof and the
respective number of Shares (and registered owner thereof) evidenced by each
such certificate.

 

Section 3.  The Collateral.  Each Obligor hereby pledges and grants to the
Administrative Agent, for the benefit of the Lenders and their respective
Affiliates as hereinafter provided, a security interest (and hereby confirms the
pledge and grant of the security interest made by it under the Existing Security
Document to which it is a party) in all of such Obligor’s right, title and
interest in the following property, whether now owned by such Obligor or
hereafter acquired and whether now existing or hereafter coming into existence,
and wherever located (all being collectively referred to herein as
“Collateral”), as collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations:

 

(a)  the Pledged Shares;

 

(b)  in the case of any Issuer organized as a limited liability company,
partnership or similar entity, the limited liability company agreement,
operating agreement, partnership agreement or other ownership agreements of or
relating to such Issuer (including, without limitation, all of the right, title
and interest as a member to participate in the operation or management of any
such Issuer and all of its ownership interests under any such agreement), and
all present and future rights of such Obligor to (i) receive payment of money,
any other property or assets in connection with its ownership interests

 

4

--------------------------------------------------------------------------------


 

and its rights under any such agreements, (ii) any claim which such Obligor now
has or may in the future acquire against any such Issuer and its property or
arising out of or for breach of or default under any such agreement or otherwise
relating to the property of any such Issuer and (iii) terminate, amend,
supplement, modify or waive performance under any such agreement, to perform
thereunder and to compel performance and to otherwise exercise all remedies
thereunder;

 

(c)  in the case of any Obligor (other than the Holding Company), all rights
(including, without limitation, the right to the payment of money) of such
Obligor (A) in any local marketing agreement, time brokerage agreement, program
services agreement or other similar agreement providing for (i) such Obligor to
program or sell advertising time on all or a portion of the broadcasting time of
any television or radio station or (ii) any person other than such Obligor to
program or sell advertising time on all or any portion of the broadcast time of
any Station, (B) in any outsourcing agreement, servicing agreement or other
similar agreement providing for such Obligor to deliver or receive
non-programming related management and/or consulting services of any television
station, and (C) in respect of the sale, barter or exchange by any Obligor of
(i) advertising or programming time or services or (ii) management or consulting
services (the foregoing rights herein called collectively “Accounts”);

 

(d)  in the case of any Obligor (other than the Holding Company), to the maximum
extent such rights are assignable without violating the respective terms
thereof, such Obligor’s rights under all present and future options pursuant to
which such Obligor has the right to acquire licenses, permits, authorizations or
certificates to construct, own, operate or promote any television or radio
broadcasting station; and

 

(e)  all Proceeds of any of the Collateral, all Accessions to and substitutions
and replacements for, any of the Collateral, and all offspring, rents, profits
and products of any of the Collateral, and, to the extent related to any
Collateral, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of any Obligor or any computer bureau or
service company from time to time acting for any Obligor).

 

Section 4.  Cash Proceeds of Collateral.

 

4.01  Collateral Accounts.  The Administrative Agent may establish with JPMorgan
Chase Bank, N.A. one or more cash collateral account (each a “Collateral
Account”), which may be a Securities Account, in the name and under the sole
control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral (including proceeds of
insurance thereon), dividends and other distributions with respect thereto
required to be delivered to the Administrative Agent pursuant hereto and into
which any Obligor may from time to time deposit any additional amounts which it
wishes to pledge to the Administrative Agent for the benefit of the Lenders as
additional collateral security hereunder.  The balance from time to time in the
Collateral Accounts shall constitute part of the

 

5

--------------------------------------------------------------------------------


 

Collateral hereunder and shall not constitute payment of the Secured Obligations
until applied as hereinafter provided.  Except as expressly provided in the next
sentence, the Administrative Agent shall remit the collected balance outstanding
to the credit of the respective Collateral Account (other than amounts deposited
in the LC Exposure Sub-Account) to or upon the order of any Obligor as the
Borrower or, as applicable, the Holding Company shall from time to time
instruct.  However, at any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified in Article VIII of the Credit Agreement,
shall) in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Accounts to the payment of the Secured Obligations in the manner
specified in Section 5.09 hereof.  The balance from time to time in the
Collateral Accounts shall be subject to withdrawal only as provided herein.

 

4.02  Proceeds of Accounts.  At any time after the occurrence and during the
continuance of an Event of Default, each Obligor shall, upon the request of the
Administrative Agent, instruct all account debtors and other Persons obligated
in respect of all Accounts to make all payments in respect of the Accounts
either (a) directly to the Administrative Agent (by instructing that such
payments be remitted to a post office box which shall be in the name and under
the control of the Administrative Agent) or (b) to one or more other lenders in
the United States of America (by instructing that such payments be remitted to a
post office box which shall be in the name and under the control of the
Administrative Agent) under arrangements, in form and substance satisfactory to
the Administrative Agent pursuant to which such Obligor shall have irrevocably
instructed such other lender (and such other bank shall have agreed) to remit
all proceeds of such payments directly to the Administrative Agent for deposit
into a Collateral Account.  All payments made to the Administrative Agent, as
provided in the preceding sentence, shall be immediately deposited in a
Collateral Account.  In addition to the foregoing, each Obligor agrees that, at
any time after the occurrence and during the continuance of an Event of Default,
if the proceeds of any Collateral hereunder (including the payments made in
respect of Accounts) shall be received by it, such Obligor shall, upon the
request of the Administrative Agent, as promptly as possible deposit such
proceeds into a Collateral Account.  Until so deposited, all such proceeds shall
be held in trust by such Obligor for and as the property of the Administrative
Agent and shall not be commingled with any other funds or property of such
Obligor.

 

4.03  Investment of Balance in Collateral Accounts.  Amounts on deposit in the
Collateral Accounts shall be invested from time to time in such Permitted
Investments as the Obligors through the Borrower (or, after the occurrence and
during the continuance of an Event of Default, the Administrative Agent) shall
determine, which Permitted Investments shall if the relevant Collateral Account
is a Securities Account be credited to such Collateral Account and otherwise
shall be held in the name and be under the control of the Administrative Agent
and may be credited to a Collateral Account; provided that at any time after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may (and, if instructed by the Lenders as specified in Article VIII of the
Credit Agreement, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such Permitted Investments and to apply or cause
to be applied the proceeds thereof to the payment of the Secured Obligations in
the manner specified in Section 5.09 hereof.

 

6

--------------------------------------------------------------------------------


 

4.04  Cover for LC Exposure.  Amounts deposited into a Collateral Account in
respect of the Borrower’s obligations as cover for LC Exposure pursuant to
Section 2.04(k) of the Credit Agreement shall be held by the Administrative
Agent in a separate sub-account (designated the “LC Exposure Sub-Account”) and
all amounts held in such sub-account shall constitute collateral security first
for the LC Exposure outstanding from time to time and second as collateral
security for the other Secured Obligations hereunder.

 

Section 5.  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Obligors hereby
jointly and severally agree with each Lender and the Administrative Agent as
follows:

 

5.01  Delivery and Other Perfection.  Each Obligor shall:

 

(a)(i) with respect to any Pledged Shares acquired, received or hereafter held
by such Obligor, take such action as the Administrative Agent shall deem
necessary or appropriate to perfect the pledge and security interest granted by
Section 3 hereof in such Pledged Shares, including without limitation (A) to the
extent that they constitute Securities which are not represented by a
certificate, cause the Issuer of such Pledged Shares to either register the
Administrative Agent as the registered owner thereof or agree that it will
comply with Instructions originated by the Administrative Agent with respect to
such Pledged Shares without further consent by such Obligor and (B) to the
extent that they constitute Securities which are represented by a certificate,
deliver to the Administrative Agent any such certificates representing the
Pledged Shares and (ii) if any of the shares, securities, moneys or property
required to be pledged by such Obligor under clauses (a), (b) and (c) of
Section 3 hereof are received by such Obligor, forthwith either (A) transfer and
deliver to the Administrative Agent such shares or securities so received by
such Obligor (together with the certificates for any such shares and securities
duly endorsed in blank or accompanied by undated stock powers or bond powers (as
the case may be) duly executed in blank), all of which thereafter shall be held
by the Administrative Agent, pursuant to the terms of this Agreement, as part of
the Collateral or (B) take such other action as the Administrative Agent shall
deem necessary or appropriate to duly record the Lien created hereunder in such
shares, securities, monies or property referred to in said clauses (a),
(b) and (c);

 

(b)  give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the pledge and security interest granted pursuant hereto or
to enable the Administrative Agent to exercise and enforce its rights hereunder
with respect to such pledge and security interest, including, without
limitation, causing any or all of the Collateral to be transferred of record
into the name of the Administrative Agent or its nominee (and the Administrative
Agent agrees that if any Collateral is transferred into its name or the name of
its nominee, the Administrative Agent will thereafter promptly give to the
respective

 

7

--------------------------------------------------------------------------------


 

Obligor copies of any notices and communications received by it with respect to
the Collateral);

 

(c)  keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement;

 

(d)  permit representatives of the Administrative Agent, upon reasonable notice,
at any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at such Obligor’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or communications received by such Obligor
with respect to the Collateral, all in such manner as the Administrative Agent
may require; and

 

(e)  upon the occurrence and during the continuance of any Default, upon request
of the Administrative Agent, promptly notify (and such Obligor hereby authorizes
the Administrative Agent so to notify) each account debtor in respect of any
Accounts that such Collateral has been assigned to the Administrative Agent
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Administrative Agent.

 

5.02  Other Financing Statements and Liens.  Except as otherwise permitted under
Section 7.02 of the Credit Agreement, without the prior written consent of the
Administrative Agent, no Obligor shall file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to the Collateral in which
the Administrative Agent is not named as the sole secured party for the benefit
of the Lenders.

 

5.03  Preservation of Rights.  The Administrative Agent shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

5.04  Special Provisions Relating to Certain Collateral.

 

(a)  The Obligors will cause the Pledged Shares to constitute at all times 100%
of the total number of Shares of each Issuer then outstanding.

 

(b)  So long as no Event of Default shall have occurred and be continuing, the
Obligors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledges Shares for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, or any
other instrument or agreement referred to herein or therein, provided that each
Obligor agrees that it will not vote any of the Pledged Shares in any manner
that is inconsistent with the terms of this Agreement, the Credit Agreement, or
any such other instrument or agreement and the Administrative Agent shall
execute and deliver to the Obligors or cause to be executed and delivered to the
Obligors all such proxies, powers of

 

8

--------------------------------------------------------------------------------


 

attorney, dividend and other orders, and all such instruments, without recourse,
as the Obligors may reasonably request for the purpose of enabling the Obligors
to exercise the rights and powers which they are entitled to exercise pursuant
to this Section 5.04(b).

 

(c)  Unless and until an Event of Default has occurred and is continuing (or
unless otherwise prohibited under the Credit Agreement), the Obligors shall be
entitled to receive and retain any and all dividends and distributions on the
Pledged Shares paid in cash out of earned surplus.

 

(d)  If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent or any
Lender exercises any available right to declare any Secured Obligation due and
payable or seeks or pursues any other relief or remedy available to it under
applicable law or under this Agreement, the Credit Agreement or any other
agreement relating to such Secured Obligation, all dividends, other
distributions and proceeds on the Collateral shall be paid directly to the
Administrative Agent and retained by it in a Collateral Account as part of the
Collateral, subject to the terms of this Agreement, and, if the Administrative
Agent shall so request in writing, the Obligors jointly and severally agree to
execute and deliver to the Administrative Agent appropriate additional dividend,
distribution and other orders and documents to that end, provided that if such
Event of Default is cured, any such dividend or distribution theretofore paid to
the Administrative Agent shall, upon request of the Obligors (except to the
extent theretofore applied to the Secured Obligations), be returned by the
Administrative Agent to the respective Obligor.

 

5.05  Events of Default, etc.  During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)  the Administrative Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, reduce the rate of interest or
forgive any amount of principal of or otherwise modify the terms of, any of the
Collateral;

 

(b)  the Administrative Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the NYUCC (whether or not the
NYUCC is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Administrative
Agent were the sole and absolute owner thereof (and each Obligor agrees to take
all such action as may be appropriate to give effect to such right);

 

(c)  the Administrative Agent in its discretion may, in its name or in the name
of the Obligors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

 

9

--------------------------------------------------------------------------------


 

(d)  the Administrative Agent may, upon ten Business Days’ prior written notice
to the Obligors of the time and place, with respect to the Collateral or any
part thereof which shall then be or shall thereafter come into the possession,
custody or control of the Administrative Agent, the Lenders or any of their
respective agents, sell, lease, assign or otherwise dispose of all or any
portion of such Collateral, at such place or places as the Administrative Agent
deems best, and for cash or on credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived) and the Administrative Agent or any Lender or
anyone else may be the purchaser, lessee, assignee or recipient of any or all of
the Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale), and thereafter hold the same absolutely, free from
any claim or right of whatsoever kind (other than as permitted under the Credit
Agreement), including any right or equity of redemption (statutory or
otherwise), of the Obligors, any such demand, notice and right or equity being
hereby expressly waived and released.  The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.05 shall be applied in accordance with Section 5.09 hereof.

 

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  The Obligors acknowledge
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Issuer or issuer thereof to register it
for public sale.

 

5.06  Deficiency.  If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 5.05 hereof are insufficient to cover
the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Obligors shall remain liable for any deficiency.

 

5.07  Removals, etc.  Without at least 30 days’ prior written notice to the
Administrative Agent, no Obligor shall (a) change its location (as defined in
Section 9-307 of the NYUCC), (b) change its name from the name shown as its
current legal name on the signature pages hereof, or (c) agree to or authorize
any modification of the terms of any item of Collateral that would result in a
change thereof from one Uniform Commercial Code category to another such
category, if the effect thereof would be to result in a loss of perfection of,
or diminution of

 

10

--------------------------------------------------------------------------------


 

priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of
Section 9-106 of the NYUCC) over such item of Collateral.

 

5.08  Private Sale.  The Administrative Agent and the Lenders shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.05 hereof conducted in a commercially
reasonable manner.  Each Obligor hereby waives any claims against the
Administrative Agent or any Lender arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Administrative Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.

 

5.09  Application of Proceeds.  Except as otherwise herein expressly provided
and except as provided below in this Section 5.09, the proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by the Administrative Agent
under Section 4 hereof or this Section 5, shall be applied by the Administrative
Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all expenses incurred and advances made by the Administrative Agent in
connection therewith;

 

Next, to the payment in full of the Secured Obligations, equally and ratably in
accordance with the respective amounts thereof then due and owing or as the
Lenders holding the same may otherwise agree; and

 

Finally, to the payment to the respective Obligor, or its successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Obligors or any issuer of or obligor on any of the
Collateral.

 

5.10  Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of
each Obligor for the purpose of carrying out the provisions of this Section 5
and taking any action and executing any instruments which the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest. 
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to

 

11

--------------------------------------------------------------------------------


 

the order of any Obligor representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.

 

5.11  Termination.  When all Secured Obligations shall have been paid in full,
the Commitments of the Lenders under the Credit Agreement, all LC Exposure and
the Hedging Obligations shall have expired or been terminated, this Agreement
shall terminate, and the Administrative Agent shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral and money
received in respect thereof, to or on the order of the respective Obligors.  The
Administrative Agent shall also execute and deliver to the respective Obligors
upon such termination such Uniform Commercial Code termination statements and
such other documentation as shall be reasonably requested by the respective
Obligors to effect the termination and release of the Liens on the Collateral.

 

5.12  Further Assurances.  Each Obligor agrees that, from time to time upon the
written request of the Administrative Agent, such Obligor will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

Section 6.  Miscellaneous.

 

6.01  No Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

6.02  Notices.  All notices, requests, consents and demands hereunder shall be
in writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 10.01 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 10.01.

 

6.03  Expenses.  The Obligors jointly and severally agree to reimburse each of
the Lenders and the Administrative Agent for all reasonable costs and expenses
of the Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (a) any
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (i) performance by the Administrative Agent of any obligations
of the Obligors in respect of the Collateral that the Obligors have failed or
refused to perform, (ii) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Administrative Agent in respect thereof, by litigation
or otherwise, including expenses of insurance, (iii) judicial or regulatory
proceedings and (iv) workout, restructuring or

 

12

--------------------------------------------------------------------------------


 

other negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (b) the enforcement of this
Section 6.03, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

6.04  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Obligor and the
Administrative Agent.  Any such amendment or waiver shall be binding upon the
Administrative Agent and each Lender, each holder of any of the Secured
Obligations and each Obligor.

 

6.05  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Obligor, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations, provided that no Obligor shall assign or transfer its rights or
obligations hereunder without the prior written consent of the Administrative
Agent.

 

6.06  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

6.07  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

6.08  Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New
York.  Each Obligor hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  Each Obligor irrevocably waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

6.09  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

6.10  Certain Regulatory Requirements.  Any provision contained herein to the
contrary notwithstanding, no action shall be taken hereunder by the
Administrative Agent or any Lender with respect to any item of Collateral unless
and until all applicable requirements (if any) of the FCC under the Federal
Communications Act of 1934, as amended, and the respective rules and regulations
thereunder and thereof, as well as any other Federal, state or local laws,
rules and regulations of other regulatory or governmental bodies applicable to
or having jurisdiction over

 

13

--------------------------------------------------------------------------------


 

any Obligor (or any entity under the control of such Obligor), have been
satisfied with respect to such action and there have been obtained such
consents, approvals and authorizations (if any) as may be required to be
obtained from the FCC and any other governmental authority under the terms of
any license or similar operating right held by such Obligor (or any entity under
the control of such Obligor).  It is the intention of the parties hereto that
the Liens in favor of the Administrative Agent on the Collateral shall in all
relevant aspects be subject to and governed by said statutes, rules and
regulations and that nothing in this Agreement shall be construed to diminish
the control exercised by the Obligors except in accordance with the provisions
of such statutory requirements, rules and regulations.  Each Obligor agrees that
upon request from time to time by the Administrative Agent after the occurrence
and during the continuance of an Event of Default, it will use its best efforts
to obtain any governmental, regulatory or third party consents, approvals or
authorizations referred to in this Section 6.10.

 

6.11  Administrative Agents and Attorneys-in-Fact.  The Administrative Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

 

6.12  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

6.13  Additional Obligors.  As contemplated in Section 6.09 of the Credit
Agreement, (a) a new Subsidiary of the Borrower formed or acquired by the
Borrower after the date hereof may become a “Subsidiary Guarantor” under the
Credit Agreement and an “Obligor” under this Agreement or (b) an Intermediate
Holding Company formed by the Holding Company after the date hereof may become a
“Guarantor” under the Credit Agreement and an “Obligor” under this Agreement, in
each case by executing and delivering to the Administrative Agent a Guarantee
Assumption Agreement in the form of Exhibit B to the Credit Agreement (or other
instrument satisfactory to the Administrative Agent).  Accordingly, upon the
execution and delivery of any such Guarantee Assumption Agreement by any such
entity, such entity shall automatically and immediately, and without any further
action on the part of any Person, become an “Obligor” for all purposes of this
Agreement, and each of the Annexes hereto shall be supplemented in the manner
specified in such Guarantee Assumption Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.

 

 

 

BORROWER

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HOLDING COMPANY

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

15

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS

 

 

 

KSMO, INC.

 

WCGV, INC.

 

SINCLAIR ACQUISITION IV, INC.

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

SINCLAIR MEDIA II, INC.

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

WYZZ, INC.

 

KOCB, INC.

 

KSMO LICENSEE, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

KLGT, INC.

 

SINCLAIR TELEVISION COMPANY II, INC.

 

WSYX LICENSEE, INC.

 

WGGB, INC.

 

WTWC, INC.

 

SINCLAIR COMMUNICATIONS II, INC.

 

SINCLAIR HOLDINGS I, INC.

 

SINCLAIR HOLDINGS II, INC.

 

SINCLAIR HOLDINGS III, INC.

 

SINCLAIR TELEVISION COMPANY, INC.

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

SINCLAIR TELEVISION OF CHARLESTON,
INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

SINCLAIR TELEVISION LICENSE HOLDER,
INC.

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING
CORPORATION

 

CHANNEL 33, INC.

 

WNYO, INC.

 

16

--------------------------------------------------------------------------------


 

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

SINCLAIR PROPERTIES, LLC

 

SINCLAIR PROPERTIES II, LLC

 

 

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

 

 

 

By:

Sinclair Properties, LLC, General
Partner

 

 

 

 

 

WEMT LICENSEE L.P.

 

WKEF LICENSEE L.P.

 

 

 

 

 

 

By:

Sinclair Properties II, LLC, General
Partner

 

 

 

 

 

WGME LICENSEE, LLC

 

 

 

 

 

 

By:

WGME, Inc., Member

 

 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

KGAN LICENSEE, LLC

 

 

 

 

 

By:

Sinclair Acquisition IV, Inc.,

 

 

 

Member

 

 

 

WSMH LICENSEE, LLC

 

 

 

 

By:

WSMH, Inc., Member

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

 

 

 

By:

Sinclair Media I, Inc., Member

 

 

 

WTVZ LICENSEE, LLC

 

 

 

 

By:

WTVZ, Inc., Member

 

 

 

KLGT LICENSEE, LLC

 

 

 

 

By:

KLGT, Inc., Member

 

17

--------------------------------------------------------------------------------


 

 

WCGV LICENSEE, LLC

 

 

 

 

 

 

By:

WCGV, Inc., Member

 

 

 

 

 

SCI – INDIANA LICENSEE, LLC

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

 

 

 

 

 

By:

Sinclair Media II, Inc., Member

 

 

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

 

 

 

 

 

By:

WLFL, Inc. – Member

 

 

 

 

 

WTTO LICENSEE, LLC

 

 

 

 

By:

WTTO, Inc., Member

 

 

 

WTWC LICENSEE, LLC

 

 

 

 

By:

WTWC, Inc., Member

 

 

 

WGGB LICENSEE, LLC

 

 

 

 

By:

WGGB, Inc., Member

 

 

 

KOCB LICENSEE, LLC

 

 

 

 

By:

KOCB, Inc., Member

 

 

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

 

 

 

By:

WDKY, Inc., Member

 

 

 

KOKH LICENSEE, LLC,

 

 

 

 

By:

KOKH, LLC, sole Member of
KOKH Licensee, LLC

 

 

 

 

By:

WDKY, Inc., sole Member of
KOKH, LLC

 

 

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Buffalo, Inc., Member

 

18

--------------------------------------------------------------------------------


 

 

WUXP LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Tennessee,
Inc., Member

 

 

 

WCHS LICENSEE, LLC

 

 

 

 

 

 

By:

Sinclair Media III, Inc., Member

 

 

 

 

 

SINCLAIR FINANCE, LLC

 

SINCLAIR FINANCE HOLDINGS, LLC

 

 

 

 

By:

KLGT, Inc., Member

 

 

 

 

 

WZTV LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Nashville,
Inc., Member

 

 

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

 

 

 

By:

Sinclair Television Company, Inc.,
Member

 

 

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Charleston,
Inc., Member

 

 

 

WRGT LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Dayton, Inc.,
Member

 

 

 

SINCLAIR NEWSCENTRAL, LLC

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

SCI – SACRAMENTO LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

 

 

 

By:

Sinclair Communications, LLC, Sole
Member

 

 

 

 

 

 

By:

Sinclair Television Group, Inc., Sole
Member of Sinclair
Communications, LLC

 

19

--------------------------------------------------------------------------------


 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

 

 

 

By:

Sinclair Television Group, Inc.,
Member

 

 

 

KDSM, LLC

 

 

 

 

By:

Sinclair Broadcast Group, Inc.,
Member

 

 

 

KDSM LICENSEE, LLC

 

 

 

 

By:

KDSM, LLC, Sole Member of
KDSM Licensee, LLC

 

 

 

 

 

 

By:

Sinclair Broadcast Group, Inc., Sole
Member of KDSM, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

David B. Amy, in his capacity as Executive Vice President, Secretary or Manager,
as the case may be

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

   as Administrative Agent

 

 

 

 

 

By

 

 

Name:

 

Title:

 

20

--------------------------------------------------------------------------------


ANNEX 1

 

FILING DETAILS

 

Current
Legal
Name
(no trade
names)

 

Type of
Organization
(corporation,
limited liability
company, etc.)

 

Jurisdiction
of
Organization

 

Organizational
ID Number
(if applicable)

 

Current
Mailing
Address

 

Place of
Business or
Location of
Chief
Executive
Officer

 

Former
Legal
Name(s)
(if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 1 to Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

LIST OF PLEDGED SHARES

 

[NAME OF OBLIGOR]

 

Certificate
Issuer

 

Registered
Numbers

 

Owner

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 2 to Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of Guarantee Assumption Agreement]

 

GUARANTEE ASSUMPTION AGREEMENT

 

GUARANTEE ASSUMPTION AGREEMENT dated as of [           ] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a [           ] [corporation] (the “Additional Subsidiary
Guarantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent for
the lenders or other financial institutions or entities party as “Lenders” to
the Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

Sinclair Television Group, Inc., the Guarantors referred to therein, the Lenders
party thereto from time to time and the Administrative Agent, are parties to the
Second Amended and Restated Credit Agreement dated as of May 12, 2005 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”).

 

Pursuant to Section 6.09(a) of the Credit Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Credit Agreement, and an “Obligor” for all purposes of the Security
Agreement.  Without limiting the foregoing, the Additional Subsidiary Guarantor
hereby, jointly and severally with the other Guarantors, guarantees to each
Lender and the Administrative Agent and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of all Guaranteed Obligations (as defined in Section 3.01 of the
Credit Agreement) in the same manner and to the same extent as is provided in
Article III of the Credit Agreement.  In addition, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in
Sections 4.01, 4.02 and 4.03 of the Credit Agreement, and in Section 2 of the
Security Agreement, with respect to itself and its obligations under this
Agreement, as if each reference in such Sections to the Loan Documents included
reference to this Agreement.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 6.09(a) of the Credit Agreement to the Lenders
and the Administrative Agent.

 

Guaranty Assumption Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY

 

GUARANTOR]

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and agreed:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


EXHIBIT C

 

[Form of Assignment and Assumption]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[                     ] (the “Assignor”) and the entity listed below as
“Assignee” (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below 
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.             Assignor:

 

 

 

 

 

 

 

 

 

2. Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.             Borrower:

Sinclair Television Group, Inc.

 

 

 

 

 

 

 

4. Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

Credit Agreement:

 

Second Amended and Restated Credit Agreement dated as of May 12, 2005

 

between Sinclair Television Group,

 

--------------------------------------------------------------------------------

(1) Select if applicable; otherwise delete.

 

Assignment and Assumption

 

--------------------------------------------------------------------------------


 

 

 Inc., the Guarantors party thereto, the Lenders party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned

 

Aggregate Term Loan
Commitments/Loans for
all Lenders

 

Amount of Term Loans
Assigned

 

Percentage Assigned of
Term Loans(2)

 

Term Loan

 

$

 

$

 

%

 

Revolving Loan

 

$

 

$

 

%

 

 

 

Effective Date:                    , 20[  ].

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

[Accepted:

 

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent

 

 

By

 

 

  Title:

 

5

--------------------------------------------------------------------------------


 

Accepted:

 

SINCLAIR TELEVISION GROUP, INC.

 

 

By

 

 

  Title:](3)

 

--------------------------------------------------------------------------------

(3) Insert only for new Lenders

 

6

--------------------------------------------------------------------------------


 

ANNEX 1

 

SINCLAIR TELEVISION GROUP, INC.

Second Amended and Restated Credit Agreement dated as of May 12, 2005

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns.  This Assignment and Assumption may be executed in any
number of counterparts (and by different parties

 

--------------------------------------------------------------------------------


 

hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute one instrument.  Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Asset Use and Operating Agreement]

 

ASSET USE AND OPERATING AGREEMENT

 

ASSET USE AND OPERATING AGREEMENT dated as of [       ] between
[                ], a [            ] [corporation] (the “License Subsidiary”),
and [             ], a [                ] [corporation] (the “Station
Operator”).

 

WITNESSETH:

 

WHEREAS, the License Subsidiary holds the licenses issued by the Federal
Communications Commission (the “FCC”) to operate [television] [radio] station
       [-TV, Channel      ][-[AM/FM]], [City, State--Complete as appropriate]
(the “Station”) identified on Annex 1 hereto;

 

WHEREAS, the Station Operator, the owner of all of the stock of the License
Subsidiary, owns all of the assets and facilities (the “Facilities”) used or
useful in the operation of the Station; and

 

WHEREAS, the License Subsidiary and the Station Operator wish to enter into this
Agreement to ensure that the Station Operator manages the Station’s operations
in accordance with policies established by the License Subsidiary, and in
accordance with the Communications Act of 1934, as amended, and the rules and
regulations promulgated thereunder by the FCC;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

Section 1.  Station Operator Duties.  Subject to the provisions of Section 2
hereof, the Station Operator shall manage and direct the day-to-day operations
of the Station, including, but not limited to, providing staffing, determining
the Station’s programming schedule, selling advertising time, operating and
maintaining the Facilities, and assuring compliance with FCC requirements.  The
Station Operator shall maintain such facilities and equipment and hire and
supervise such employees as are necessary to the fulfillment of its
responsibilities hereunder.  It is understood that all expenses and capital
costs incurred in operating the Station shall be paid by the Station Operator
and all advertising and other receipts collected in operating the Station shall
be retained by the Station Operator.  The Station Operator shall not be entitled
to any compensation for services rendered hereunder.

 

Section 2.  Control by License Subsidiary.  The License Subsidiary shall at all
times exercises ultimate control over the programming, personnel, operations and
policies of the

 

Asset Use and Operating Agreement

 

--------------------------------------------------------------------------------


 

Station, and the Station Operator shall operate the Station in compliance
therewith.  The Station Operator shall provide the License Subsidiary with such
books of account, records and reports, including quarterly programming schedules
and reports, as the License Subsidiary may reasonably request from time to time,
and shall afford the License Subsidiary and its officers and employees access at
all times to all aspects of the Station’s operations.  Without limiting the
foregoing reservation of control, the License Subsidiary shall have the right
throughout the term of this Agreement (a) to require the deletion of any program
if the License Subsidiary believes that its transmission would be contrary to
the public interest, (b) to require the transmission of any program if the
License Subsidiary believes that its transmission would serve the public
interest, and (c) to relieve any person of his or her duties at the Station if
the License Subsidiary believes that his or her conduct is inconsistent with the
policies or rules of the License Subsidiary or the FCC or is otherwise
inconsistent with the public interest.  This Section 2 shall be construed so as
to vest in the License Subsidiary all powers that may be necessary for discharge
of its responsibilities as a licensee under the Communications Act of 1934, as
amended, and the policies and rules promulgated thereunder by the FCC.

 

Section 3.  Compliance With Law.  The Station Operator shall at all times
operate the Station in compliance with the Communications Act of 1934, as
amended, and all rules, regulations and policies of the FCC and any other
governmental agency with authority over the Station, as such laws, rules,
regulations and policies are in effect from time to time.

 

Section 4.  Modification of Facilities.  The Station Operator may, at its
discretion, modify the Station’s Facilities from time to time, at its expense,
subject to the License Subsidiary’s approval of the modifications.  If prior FCC
approval of such modifications is required, the Station Operator shall prepare
an appropriate application for the License Subsidiary to sign and file with the
FCC, and no such change shall be implemented prior to the grant of FCC consent. 
Any application for a license to cover any construction permit shall similarly
be prepared by the Station Operator for signature and filing by the License
Subsidiary.

 

Section 5.  FCC Filings.  The Station Operator shall cooperate with the License
Subsidiary in furnishing any information that may be requested by the FCC in
connection with the operation of the Station, including, but not limited to, any
technical and/or engineering information.  The Station Operator shall prepare,
for the License Subsidiary’s signature and filing with the FCC, an appropriate
license renewal application and such other reports, documents, and filings as
may be necessary from time to time to keep in force and effect an FCC
authorization for operating the Station. The License Subsidiary shall cooperate
with the Station Operator in signing and filing such license renewal
applications and other reports, documents, and filings as the Station Operator
shall from time to time prepare and submit to the License Subsidiary.

 

Section 6.  Notices.  All notices hereunder shall be given in writing by first
class United States mail, postage prepaid, addressed as follows, or to such
other address as either party may specify from time to time:

 

If to the License Subsidiary:

 

2

--------------------------------------------------------------------------------


 

[Name of License Subsidiary]

 

 

Attention:

 

If to the Station Operator:

 

[Name of Station Operator]

 

 

Attention:

 

Section 7.  Term.  The term of this Agreement shall begin on the date hereof and
shall terminate upon the occurrence of any of the following events (unless
earlier terminated pursuant to the provisions of Section 9 hereof):

 

(a)  revocation or expiration without renewal of the principal broadcasting
license held by the License Subsidiary to operate the Station; or

 

(b)  mutual agreement of the parties to terminate this Agreement.

 

Section 8.  Termination.  The License Subsidiary shall have the right to
terminate this Agreement by written notice to the Station Operator at any time
during the term hereof upon the occurrence of any of the following events:

 

(a)  any material failure by the Station Operator to perform any of its
obligations under this Agreement;

 

(b)  the insolvency of the Station Operator, appointment of a receiver of the
property of the Station Operator, or any assignment for the benefit of creditors
of the Station Operator;

 

(c)  the filing of a voluntary or involuntary petition by or against the Station
Operator under the bankruptcy laws of the United States of America; or

 

(d)  the foreclosure of any lien or security interest in, or the placement or
issuance of any levy, writ of attachment, writ of garnishment, writ of execution
or similar process against, the Station Operator or any property of the Station
Operator (including the shares of stock of the License Subsidiary owned by the
Station Operator) or securities representing an ownership interest in the
Station Operator.

 

Section 9.  Assignment.  The Station Operator shall not assign this Agreement or
any of the Station Operator’s rights or obligations under this Agreement or sell
or transfer the Facilities without the prior written consent of the License
Subsidiary, and any attempted assignment, sale or transfer by the Station
Operator not in compliance with this provision shall,

 

3

--------------------------------------------------------------------------------


 

at the License Subsidiary’s option, be null and void; provided that the Station
Operator may replace portions of the Facilities from time to time provided that
such replacements do not impair the Station’s operations.  Nothing herein shall
be interpreted to prevent the Station Operator from granting a mortgage on or
other security interest in any of the Facilities or in its rights or obligations
under this Agreement.  This Agreement shall bind and inure to the benefit of the
permitted successors and assigns of the parties.

 

Section 10.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of New York.

 

Section 11.  Construction.  It is the intent of the parties that operation of
the Station under this Agreement comply with the rules and regulations of the
FCC, and all provisions of this Agreement shall be so construed.

 

Section 12.  Severability.  If any provision of this Agreement shall be declared
void or invalid by any governmental authority with jurisdiction thereof, then
the remainder of this Agreement shall remain in full force and effect without
the offending provision, provided that such remainder substantially reflects the
original agreement of the parties.

 

Section 13.  Amendments.  This Agreement represents the entire understanding of
the parties hereto with respect to the subject matter hereof and may be amended
only by a writing signed by both parties.

 

Section 14.  Prior Agreements Superseded.  This Agreement shall supersede all
prior agreements between the parties hereto relating to the management or
operation of the Station.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

[NAME OF LICENSE SUBSIDIARY]

[NAME OF STATION OPERATOR]

 

 

By

 

 

By:

 

 

Name:

Name:

Title:

Title:

 

5

--------------------------------------------------------------------------------


 

ANNEX 1

 

Broadcast Licenses

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Form of Consent and Agreement]

 

CONSENT AND AGREEMENT (this “Consent and Agreement”) dated as of
[                 ] by [NAME OF CONSENTING PARTY], a [corporation] duly
organized and validly existing under the laws of the State of [              ]
(the “Consenting Party”).

 

Sinclair Television Group, Inc., a Maryland corporation (the “Company(1)“),
Sinclair Broadcast Group, Inc., a Maryland corporation (the “Holding Company”),
the subsidiaries of the Company and the Holding Company party as Subsidiary
Guarantors to the Credit Agreement referred to below (collectively, the
“Subsidiary Guarantors”), including without limitation, [                 ], a
[              ] [corporation] (the “Contract Counterparty”), the financial
institutions named therein (the “Lenders”) and JPMorgan Chase Bank, N.A., as
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) are parties to a Second Amended and
Restated Credit Agreement dated as of May 12, 2005 (as modified and supplemented
and in effect from time to time, the “Credit Agreement”), providing, subject to
the terms and conditions thereof, for loans to be made by the Lenders in an
aggregate principal amount not exceeding $275,000,000.

 

The Company, the Holding Company, the Subsidiary Guarantors and the
Administrative Agent are parties to an Amended and Restated Security Agreement
dated as of May 12, 2005 (the “Security Agreement”) pursuant to which the
Company, the Holding Company and each Subsidiary Guarantor, including without
limitation, the Contract Counterparty, agreed to pledge and grant a security
interest in the Assigned Agreements (as defined below) as security for the
Secured Obligations (as defined in the Security Agreement).  Accordingly, the
parties hereto agree as follows:

 

Section 1.  Definitions.  Each capitalized term used herein and not otherwise
defined herein shall have the meaning assigned to such term in the Credit
Agreement.  As used in this Consent and Agreement, the following terms shall
have the following meaning:

 

“Assigned Agreements” shall mean the agreements listed in Annex 1 hereto.

 

“Contract Default” shall mean a default by the Contract Counterparty or any
other Person in the performance of any of its obligations under any Assigned
Agreement, or the occurrence or non-occurrence of any event or condition under
the Assigned Agreements which would immediately or with the passage of time or
the giving of notice, or both (including, without limitation, the failure to
give a notice of extension), enable the Consenting Party to exercise any right
or remedy under the Assigned Agreements or result in the termination or any of
the Contract Counterparty’s rights under any Assigned Agreement.

 

--------------------------------------------------------------------------------

(1)           Will be defined as the "Contract Counterparty" in the form of this
Consent and Agreement relating to Assigned Agreements to which Sinclair
Television Group, Inc. is a party.

 

Consent and Agreement

 

--------------------------------------------------------------------------------


 

“Monetary Default” shall mean, with respect to any Station, the failure by the
Contract Counterparty to pay when due, after the lapse of any applicable grace
period, any amount owing by it under an Assigned Agreement relating to such
Station or to cure after the lapse of any applicable grace period any other
Contract Default that can be cured solely by the payment of money.

 

“Station” shall mean a radio or television broadcasting station that is the
subject of an Assigned Agreement.

 

Section 2.  Representations and Warranties.  The Consenting Party hereby
represents and warrants that this Consent and Agreement has been duly executed
and delivered by the Consenting Party and constitutes the legal, valid and
binding obligation of the Consenting Party enforceable against the Consenting
Party in accordance with its terms, except as the enforceability thereof may be
limited by (i) bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally and (ii) the
application of equitable principles (whether considered in a court of law or a
proceeding in equity).

 

Section 3.  Consent.

 

Section 3.01.  Consent to Assignments, etc.  The Consenting Party hereby:

 

(a)  consents to the assignment by the Contract Counterparty to the
Administrative Agent pursuant to the Security Agreement of all of the Contract
Counterparty’s right, title and interest in, to and under the Assigned
Agreements as collateral security for the Secured Obligations;

 

(b)  acknowledges the right of the Administrative Agent in the exercise of its
rights and remedies under the Security Agreement and at the times provided for
therein to make all requests and demands, give all notices, take all actions and
exercise any and all rights and remedies of the Contract Counterparty (whether
or not the Contract Counterparty has then been dissolved, liquidated or
wound-up) under each Assigned Agreement, and agrees that in such event, unless
and until such Assigned Agreement is terminated as permitted hereby, the
Consenting Party shall continue to perform its obligations under, and in respect
of, such Assigned Agreement and the Administrative Agent or its designee shall
have the full right and power to enforce directly against the Consenting Party
all such obligations of the Consenting Party under such Assigned Agreement;

 

(c)  agrees that if (i) the Administrative Agent shall notify the Consenting
Party that the Administrative Agent has elected to exercise its rights under the
Security Agreement to have itself or its designee substituted for the Contract
Counterparty with respect to the Contract Counterparty’s rights under an
Assigned Agreement relating to any Station (whether or not the Contract
Counterparty has then been dissolved, liquidated or wound-up) and (ii) no
Monetary Default shall have occurred and be continuing with respect to such
Station, then the Administrative Agent or its designee, as the case may be,

 

2

--------------------------------------------------------------------------------


 

shall be substituted for, and shall assume and be directly liable for the
obligations of, the Contract Counterparty under such Assigned Agreement with
respect to such Station, and agrees that in such event the Consenting Party
shall continue to perform its obligations under, and in respect of, such
Assigned Agreement with respect to such Station and the Administrative Agent or
its designee shall have the full right and power to enforce directly against the
Consenting Party all obligations of the Consenting Party under such Assigned
Agreement with respect to such Station;

 

(d)  agrees that if (i) the Administrative Agent shall sell or assign any
portion of an Assigned Agreement relating to any Station pursuant to the
Security Agreement (whether through judicial foreclosure, deed-in-lieu of
foreclosure, or otherwise) and (ii) no Monetary Default shall have occurred and
be continuing with respect to such Station, the purchaser or assignee of such
portion of such Assigned Agreement may be substituted for the Contract
Counterparty with respect to such portion of such Assigned Agreement (whether or
not the Contract Counterparty has then been dissolved, liquidated or wound-up),
and assume and be directly liable for the obligations of, the Contract
Counterparty under such Assigned Agreement, and agrees that in such event the
Consenting Party will continue to perform its obligations under, and in respect
of, such Assigned Agreement;

 

(e)  agrees that neither the Administrative Agent, nor its designee, shall be
subject to any duty or obligation under the Assigned Agreements, nor shall the
grant of a security interest in the Assigned Agreements by the Company, the
Holding Company and the Subsidiary Guarantors to the Administrative Agent
pursuant to the Security Agreement, give rise to any duty or obligation on the
part of the Administrative Agent to the Consenting Party unless and until the
Administrative Agent shall have notified the Consenting Party in writing that
the Administrative Agent has elected to exercise its rights pursuant to the
Security Agreement to have itself or its designee substituted for the Contract
Counterparty under an Assigned Agreement relating to a Station, whereupon the
sole obligation of the Administrative Agent or such designee, as the case may
be, with respect to claims of the Consenting Party against the Contract
Counterparty arising from the Contract Counterparty’s failure to perform during
any period prior to the Administrative Agent’s or such designee’s substitution
shall be limited to the obligation to cure any Monetary Default relating to such
Station, provided that neither the Administrative Agent nor its designee shall
become liable to the Consenting Party solely as a result of foreclosing upon and
taking temporary title to all or any portion of any Assigned Agreement;

 

(f)  agrees that, in the event of a Contract Default, the Consenting Party will
continue to perform its obligations under, and in respect of, the Assigned
Agreements and will not exercise any right or remedy provided for in the
Assigned Agreements, until it first gives prompt written notice of such Contract
Default to the Administrative Agent or its designee and affords the
Administrative Agent or its designee a period of at least ninety (90) days (or,
unless such Contract Default is a Monetary Default or such Contract Default has
a materially adverse effect on the Consenting Party, such longer period as the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent reasonably requests so long as the Administrative Agent or
its designee has commenced and is diligently pursuing appropriate action to cure
such Contract Default) from receipt of such notice to cure such Contract
Default;

 

(g)  agrees that the Administrative Agent or its designee shall have the right,
but not the obligation, to exercise the rights to cure set forth in
Section 3.01(f) above; and

 

(h)  agrees that, in the event that any Assigned Agreement (i) is terminated in
whole or in part by reason of the bankruptcy of the Contract Counterparty or the
Consenting Party or by reason of the rejection by the Contract Counterparty, the
Consenting Party or any trustee for the Contract Counterparty or the Consenting
Party of such Assigned Agreement in connection with any bankruptcy case, or
pursuant to any order of the FCC, or (ii) becomes or is determined to be void or
unenforceable in whole or in part, the Consenting Party will, upon notice from
the Administrative Agent, enter into a new agreement with the Administrative
Agent or its designee, which shall be for the remaining term under the original
Assigned Agreement (or, if applicable, the affected portion thereof) and shall
contain the same terms and conditions as such original Assigned Agreement
(excluding any requirement to pay consideration that has theretofore been paid)
with such modifications and additional terms and conditions as may be reasonably
necessary to reflect materially changed circumstances resulting from, arising
out of or relating to the rejection or termination of the original Assigned
Agreement and the substitution of the new contracting party (whereupon
references in this Consent and Agreement to such “Assigned Agreement” shall be
deemed to refer to such new Assigned Agreement).

 

Section 3.02.  Payment of Assigned Sums.  After receipt of notice from the
Administrative Agent instructing it to do so, the Consenting Party shall pay all
monies that are due and payable to the Contract Counterparty under the Assigned
Agreements directly to the Administrative Agent at an account maintained by the
Administrative Agent with JPMorgan Chase Bank, N.A. at its principal office in
immediately available funds not later than [    ] on the date such monies are
due.  The Contract Counterparty hereby releases and agrees to hold the
Consenting Party harmless from all liability for making payments to the
Administrative Agent in accordance with the requirements of this Section 3.02.

 

Section 3.03.  Reinstatement.  This Consent and Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any amount
received by the Administrative Agent in respect of the Secured Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, as though such payments had not been made.

 

Section 3.04.  Modifications to Loan Documents.  The Consenting Party agrees
that no modification or supplement to any of the Loan Documents (including,
without limitation, any modification or supplement that increases the amount or
extends the maturity of any credit extended under the Credit Agreement) shall
affect its obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

Section 3.05.  No Subrogation.  The Consenting Party agrees that it shall in no
event be, and hereby waives any right that it might otherwise have to be,
subrogated to the rights of the Lenders and the Administrative Agent with
respect to the Secured Obligations.

 

Section 3.06.  Waiver of Bankruptcy Code Protection.  The Consenting Party
intends that its obligations under the Assigned Agreements not be a contract to
which Section 365(c)(1) or Section 365(c)(2) or Section 365(e)(2) of the
Bankruptcy Code applies in a case involving the Contract Counterparty as a
debtor under the Bankruptcy Code and, to the extent it may be determined that
such Sections are applicable (except as provided in the following sentence), the
Consenting Party (a) waives, to the fullest extent permitted by law, its rights
under, and the benefits of, such Sections with respect to such case,
(b) consents to the assumption of the Assigned Agreements by the trustee in
bankruptcy in such case and (c) agrees to reconfirm the waiver contained in
clause (a) above and the consent contained in clause (b) above to the trustee in
bankruptcy in any such case at any time requested by the Administrative Agent. 
The Consenting Party shall not be bound by clause (a), (b) or (c) of the
preceding sentence with respect to any Assigned Contract (or portion thereof)
under which a Contract Default exists unless, as provided by the Bankruptcy
Code, the trustee in bankruptcy (i) cures, or provides adequate assurance that
such trustee will promptly cure, such Contract Default, (ii) compensates, or
provides adequate assurance that the trustee will promptly compensate, the
Consenting Party for any actual pecuniary loss to the Consenting Party resulting
from such Contract Default and (iii) provides adequate assurance of future
performance under such Assigned Agreement (or portion thereof).

 

Section 3.07.  Survival of Contract Counterparty’s Obligations.  Nothing
contained herein shall be deemed to relieve the Contract Counterparty of (i) any
liability to the Consenting Party for any Contract Default by the Contract
Counterparty that is not cured by the Administrative Agent or its designee or by
any purchaser or assignee of any portion of an Assigned Agreement or (ii) any
liability to the Consenting Party for damages arising out of any Contract
Default by the Contract Counterparty to the extent that such damages relate to a
period prior to the cure of such Contract Default by the Administrative Agent or
its designee or by any purchaser or assignee of any portion of an Assigned
Agreement.

 

Section 3.08.  Obligations and Rights under Assigned Agreements of Substitute
for Contract Counterparty.  Nothing contained herein shall be deemed to limit
the rights or remedies of the Consenting Party under any Assigned Agreement in
respect of any Contract Default by the Administrative Agent or its designee or
by any purchaser or assignee of any portion of an Assigned Agreement after the
Administrative Agent, such designee or such purchaser, as the case may be (an
“Assignee”), is substituted for the Contract Counterparty as provided in
Section 3.01 hereof in respect of the portion of such Assigned Agreement under
which such Contract Default occurred.  No Assignee shall, by virtue of any such
substitution in respect of a portion of an Assigned Agreement, acquire greater
rights under such Assigned Agreement with respect to such portion than a
permitted assignee of the Contract Counterparty would acquire under such
Assigned Agreement with respect to such portion.

 

5

--------------------------------------------------------------------------------


 

[Section 3.09.  Subordination.  The Administrative Agent agrees that, as between
the Administrative Agent and the Cure Right Agreement Agent (as defined below),
the rights and remedies of the Administrative Agent under this Agreement shall
be subject and subordinate to the rights and remedies of JPMorgan Chase Bank,
N.A., as agent (in such capacity, together with its successors in such capacity,
the “Cure Right Agreement Agent”) for the lenders to Cunningham, under the
[          ] Agreement dated as of [         ] (the “Cure Right Agreement”)
between the Cure Right Agreement Agent and the Consenting Party for so long as
the Cure Right Agreement shall be in effect.  Without limiting the generality of
the foregoing, the Administrative Agent shall not exercise any right or remedy
hereunder (other than the rights to cure set forth in Section 3.01(f) hereof,
which rights shall be subject and subordinate to the rights and remedies of the
Cure Right Agreement Agent as aforesaid) without the prior written consent of
the Cure Right Agreement Agent for so long as the Cure Right Agreement shall be
in effect.](2)

 

Section 4.  Miscellaneous.

 

Section 4.01.          Termination.  Subject to Section 3.03 hereof, when all
Secured Obligations shall have been paid in full and the Commitments of the
Lenders (and the Letters of Credit) under the Credit Agreement shall have
expired or been terminated and the Hedging Agreements shall have expired or been
terminated, this Consent and Agreement shall terminate.  The Administrative
Agent shall notify the Consenting Party when such termination has occurred.  In
addition, subject to Section 3.01(h) hereof, this Agreement shall terminate with
respect to any Assigned Agreement that has terminated in accordance with its
terms and as permitted by Section 3.01(f) hereof and with respect to any portion
of an Assigned Agreement that has been fully and finally performed, including,
without limitation, any option under any Assigned Agreement that has been
exercised and for which the closing has occurred.

 

Section 4.02.          Notices.  All notices and other communications hereunder
shall be in writing, shall be sent by first class mail, by personal delivery, by
a nationally recognized courier service, or by telecopy and shall be directed to
the addresses and telephone numbers listed on the signature page hereto or to
such other address or addressee as a party may designate by notice given
pursuant hereto.

 

Section 4.03.          Separate Counterparts; Amendments, Waiver.  This Consent
and Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which taken together
shall constitute one and the same instrument.  Neither this Consent and
Agreement nor any of the terms hereof may be terminated, amended, supplemented,
waived or modified except by an instrument in writing signed by the
Administrative Agent and by any other party against whom any such amendment,
supplement, waiver or modification is to be enforced.  Notwithstanding the
foregoing sentence, the Administrative Agent may terminate this Consent and
Agreement at any time by providing a notice to the Consenting Party in
accordance with Section 4.02.

 

--------------------------------------------------------------------------------

(2)           To be inserted if the Consenting Party is Cunningham (or any of
its Subsidiaries).

 

6

--------------------------------------------------------------------------------


 

Section 4.04.          Severability of Provisions.  Any provision of this
Consent and Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 4.05.  Successors and Assigns.  This Consent and Agreement shall be
binding upon each of the Consenting Party and the Contract Counterparty, and on
the permitted successors and assigns of each of them, and shall inure to the
benefit of the Administrative Agent (for its own benefit and for the benefit of
the financial institutions and other lenders from time to time party to the
Credit Agreement or to any Successor Credit Agreement (as defined below) and its
successors and permitted assigns; provided that (i) the Consenting Party shall
not transfer or assign all or any portion of its obligations under this Consent
and Agreement or the Assigned Agreements without the prior written consent of
the Administrative Agent and (ii) the Administrative Agent shall not transfer or
assign all or any portion of its rights or obligations hereunder except to a
successor agent for the Lenders under the Credit Agreement or to an agent for
the financial institutions and other lenders from time to time party to any
Successor Credit Agreement.  For purposes of this Section 4.05, “Successor
Credit Agreement” shall mean any credit or loan agreement providing for loans to
be made by a syndicate of lenders that have appointed a commercial bank to act
as their agent thereunder, where all or a portion of the proceeds of such loans
are used to refinance or refund the indebtedness of the Company under the Credit
Agreement.  From and after the date any Successor Credit Agreement is entered
into and the proceeds of any borrowing thereunder are used to pay all
obligations of the Company under the predecessor Credit Agreement then
outstanding (and the commitments of the lenders thereunder to provide further
credit shall have expired or been terminated and either any letters of credit
issued thereunder shall have expired or been terminated or the Company’s
obligations with respect to any such letters of credit shall have been released
thereunder and reinstated under such Successor Credit Agreement), such Successor
Credit Agreement shall be deemed to be the Credit Agreement for all purposes
hereof.

 

Section 4.06.  Headings Descriptive.  The headings of the several sections of
this Consent and Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provisions of this Consent and
Agreement.

 

Section 4.07.  Further Assurances.  Upon the request of the Contract
Counterparty or the Administrative Agent, in connection with the provisions of
and the transactions contemplated by the Assigned Agreements, the Consenting
Party shall execute and deliver such further instruments and agreements relating
to such provisions and transactions as may reasonably be requested by the
Contract Counterparty to further document and carry out the intent and purpose
of such provisions and transactions.

 

7

--------------------------------------------------------------------------------


 

Section 4.08.  GOVERNING LAW, SUBMISSION TO JURISDICTION, WAIVER OF JURY TRIAL.

 

(a)  This Consent and Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.  Each of the parties hereto
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in New York County for the purposes of all legal proceedings arising out
of or relating to this Consent and Agreement or the transactions contemplated
hereby.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

(b)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS CONSENT AND AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 4.09.  Waiver.  No failure on the part of the Administrative Agent to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement and
Consent to be executed by its duly authorized officer as of the date first above
written.

 

 

[NAME OF CONSENTING PARTY]

 

 

 

 

 

By

 

 

 

  Title:

 

 

 

Address for Notices:

 

 

 

 

 

Attention:

 

Telecopier No.:

 

Telephone No.:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

  as Administrative Agent

 

 

 

 

 

By

 

 

 

  Title:

 

 

 

Address for Notices:

 

 

 

Attention:

 

Telecopier No.:

 

Telephone No.:

 

9

--------------------------------------------------------------------------------


 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By

 

 

 

  Title:

 

 

 

Address for Notices:

 

 

 

 

 

Attention:

 

Telecopier No.:

 

Telephone No.:

 

10

--------------------------------------------------------------------------------


 

[ACKNOWLEDGED:

 

JPMORGAN CHASE BANK, N.A.,

  as Cure Right Agreement Agent

 

 

By

 

 

  Title:]

 

11

--------------------------------------------------------------------------------


 

Annex 1

 

 

Assigned Agreements

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[Form of Opinion of Counsel to the Obligors]

 

May 12, 2005

 

To the Lenders party to the Credit
Agreement referred to below and
JPMorgan Chase Bank, N.A., as
Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to Sinclair Television Group, Inc. (the “Borrower”) and
the Guarantors referred to below in connection with (i) the Second Amended and
Restated Credit Agreement dated as of May 12, 2005 (the “Credit Agreement”)
between the Borrower, Sinclair Broadcast Group, Inc. (the “Holding Company”),
certain subsidiaries of the Borrower and the Holding Company party thereto (the
“Subsidiary Guarantors” and, together with the Borrower and the Holding Company,
the “Obligors”), the lenders party thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), providing for extensions of credit to be made by the
Lenders to the Borrower in an aggregate principal amount not exceeding
$275,000,000, and (ii) the various other agreements, instruments and other
documents referred to below.  This letter is furnished pursuant to
Section 5.01(b)(i) of the Credit Agreement.  All capitalized terms used, but not
defined herein, have the respective meanings given to such terms in the Credit
Agreement.

 

In addition, the following terms shall have the respective meanings given to
such terms in the Uniform Commercial Code as currently in effect in the State of
Maryland (the “UCC”):  “Accounts”, “Certificated Security”, “General
Intangibles”, “Indorsement”, “Payment Intangibles”, “Proceeds”, “Securities
Intermediary” and “Security Certificate”.

 

In rendering the opinions expressed below, we have examined the following
agreements, instruments and other documents:

 

(a)                                  the Credit Agreement;

 

(b)                                 the promissory notes issued on the date
hereof pursuant to Section 2.08(g) of the Credit Agreement (the “Notes”);

 

(c)                                  the Security Agreement;

 

(d)                                 the Uniform Commercial Code financing
statements being filed in connection with the Transactions (collectively, the
“Financing Statements”);

 

(e)                                  the Program Services Agreements;

 

(f)                                    the Outsourcing Agreements;

 

Opinion of Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

(g)                                 the Asset Use and Operating Agreements; and

 

(h)                                 originals or conformed copies of such
corporate records, agreements and instruments of each of the Obligors,
certificates of public officials and of officers of each of the Obligors, and
such other documents and records, and such matters of law, as we have deemed
appropriate as a basis for the opinions hereinafter expressed.

 

The agreements, instruments and other documents referred to in the foregoing
clauses (a) through (d) are collectively referred to as the “Relevant
Documents”.

 

In basing the opinions and other matters set forth herein on “our knowledge”,
the words “our knowledge” signify that, in the course of our representation of
the Obligors in matters with respect to which we have been engaged by such
parties as counsel, no information has come to our attention that would give us
actual knowledge or actual notice that any such opinions or other matters are
not accurate or that any of the foregoing documents, certificates, reports, and
information on which we have relied are not accurate and complete.  Except as
otherwise stated herein, we have undertaken no independent investigation or
verification of such matters.  The words “our knowledge” and similar language
used herein are intended to be limited to the knowledge of the lawyers within
our firm who have recently worked on matters on behalf of the Obligors.

 

In reaching the opinions set forth below, we have assumed, and to our knowledge
there are no facts inconsistent with, the following:

 

(a)                                  each of the parties to each of the
documents, instruments and agreements referred to in this opinion (other than,
to the extent set forth in the opinions expressed below, the Obligors) has duly
and validly executed and delivered such documents, instruments and agreements,
and such party’s obligations set forth therein are its legal, valid, and binding
obligations, enforceable in accordance with their terms;

 

(b)                                 each person executing any such instrument,
document, or agreement on behalf of any such party (other than, to the extent
set forth in the opinions expressed below, the Obligors) is duly authorized to
do so;

 

(c)                                  each natural person executing any such
instrument, document, or agreement is legally competent to do so;

 

(d)                                 there are no oral or written modifications
of or amendments to the Relevant Documents, and there has been no waiver of any
of the provisions of the Relevant Documents, by actions or conduct of the
parties or otherwise;

 

(e)                                  all representations and warranties of the
Obligors set forth in the Relevant Documents as to factual matters are true and
correct; and

 

2

--------------------------------------------------------------------------------


 

(f)                                    all documents submitted to us as
originals are authentic, all documents submitted to us as certified or
photostatic copies conform to the original documents, all signatures on all
documents submitted to us for examination are genuine, and all public records
reviewed are accurate and complete.

 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that:

 

1.  The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Maryland.  Each of the other Obligors is a
corporation or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization specified in
Schedule 4.15(a) to the Credit Agreement.

 

2.  The Transactions are within the corporate or other powers of each Obligor.

 

3.  The Transactions have been duly authorized by all necessary corporate or
other action on the part of each Obligor.

 

4.  Each Relevant Document has been duly executed and delivered by each Obligor
party thereto.

 

5.  Under conflict of law principles for the State of Maryland, the stated
choice of New York law to govern the Relevant Documents will be honored by the
courts of the State of Maryland and the Relevant Documents will be construed in
accordance with, and will be treated as being governed by, the law of the State
of New York.  However, if the Relevant Documents were stated to be governed by
and construed in accordance with the law of the State of Maryland, or if a court
of the State of Maryland were to apply the law of the State of Maryland to the
Relevant Documents, each Relevant Document (assuming, in the case of each Note,
that value is given therefore) would nevertheless constitute the legal, valid
and binding obligation of each Obligor party thereto, enforceable against such
Obligor in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
other similar laws relating to or affecting the rights of creditors generally
and except as the enforceability of the Relevant Documents is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law), including (a) the possible unavailability of
specific performance, injunctive relief or any other equitable remedy and
(b) concepts of materiality, reasonableness, good faith and fair dealing.

 

6.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except for
(i) the filing of the Financing Statements in respect of the Liens created
pursuant to the Security Agreement, (ii) the filing with the FCC of the Security
Agreement and the Asset Use and Operating Agreements as required by
Section 73.3613 of the FCC’s rules, (iii) the

 

3

--------------------------------------------------------------------------------


 

approvals by the FCC for the transfer, acquisition or sale of any FCC licenses
or authorizations, including, but not limited to, the Borrower’s exercise of the
Cunningham Options or the acquisition of any Broadcast Licenses, and (iv) those
that have been obtained or effected and are in full force and effect on the date
hereof; (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority; (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its or their respective assets,
or give rise to a right thereunder to require any payment to be made by any such
Person; and (d) except for the Liens created pursuant to the Security Agreement,
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

 

7.  We have no knowledge (after due inquiry) of any actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or threatened against or affecting the Obligors or any of their
respective Subsidiaries (a) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(b) that involve the Credit Agreement or the Transactions.

 

8.  None of the Obligors are (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

9.  The issued and outstanding Initial Pledged Shares (as defined in the
Security Agreement) are correctly described in Annex 2 thereto, and evidenced by
the certificates therein identified.  Such capital stock and other ownership or
equity interests have been duly authorized and validly issued and (in the case
of Initial Pledged Shares issued by a corporation) are fully paid and
non-assessable.

 

10.  If the Security Agreement was stated to be governed by and construed in
accordance with the law of the State of Maryland, or if a court of the State of
Maryland were to apply the law of the State of Maryland to the Security
Agreement, the Security Agreement would be effective to create, in favor of the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, a valid security interest under the UCC in all of the right, title and
interest of each Obligor in, to and under the Collateral (as defined in the
Security Agreement) of such Obligor as collateral security for the payment of
the Secured Obligations (as defined in the Security Agreement), except that
(a) such security interest will continue in Collateral (as so defined) after its
sale, exchange or other disposition only to the extent provided in Section 9-315
of the UCC, and (b) the security interest in Collateral (as so defined) in which
an Obligor acquires rights after the commencement of a case under the Federal
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) in respect of such
Obligor may be limited by Section 552 of the Bankruptcy Code.

 

4

--------------------------------------------------------------------------------


 

11.  The security interest under the Security Agreement in the types of
Collateral described below will be perfected as described below:

 

(a)  such security interest in that portion of the Collateral consisting of
Accounts and General Intangibles (including Payment Intangibles) will, upon
creation of such security interest, be perfected by filing the Financing
Statements in the appropriate filing offices for the jurisdictions listed in
Schedule 4.15(a) to the Credit Agreement;

 

(b)  such security interest in that portion of the Collateral consisting of a
Certificated Security represented by a Security Certificate will, upon creation
of such security interest, be perfected by the Administrative Agent taking
possession in the State of New York of such Security Certificate, and such
perfected security interest will remain perfected thereafter so long as such
Security Certificate is retained by the Administrative Agent in its possession
in the State of New York;

 

(c)  such security interest in that portion of the Collateral consisting of a
Certificated Security represented by a Security Certificate will, upon creation
of such security interest, be perfected by a Person (other than the
Administrative Agent or a Securities Intermediary) taking possession in the
State of New York of such Security Certificate on behalf of the Administrative
Agent or, having previously taken possession in the State of New York of such
Security Certificate, acknowledging that it holds such Security Certificate for
the Administrative Agent, and such perfected security interest will remain
perfected thereafter so long as such Security Certificate is retained on behalf
of the Administrative Agent by such Person in its possession in the State of New
York; and

 

(d)  to the extent not covered by the foregoing subparagraphs of this paragraph
11, such security interest in that portion of the Collateral consisting of
Proceeds may be perfected as and to the extent provided in Section 9-315 of the
UCC.

 

12.  With respect to any portion of the Collateral consisting of a Certificated
Security represented by a Security Certificate in bearer form or in registered
form indorsed (as provided in Section 8-102(a)(11) of the UCC) to the
Administrative Agent or in blank by an effective Indorsement (as so provided) or
registered in the name of the Administrative Agent (including the Pledged Stock
under and as defined in the Security Agreement), if such security interest
therein is perfected by the Administrative Agent in the manner specified in
paragraph 11(b) above for value and without notice of any adverse claim (as
defined in Section 8-102(a)(1) of the UCC) such perfected security interest will
have priority over all other security interests theretofore or thereafter
created under the UCC.

 

The foregoing opinions are subject to the following comments and qualifications:

 

5

--------------------------------------------------------------------------------


 

(A)          With respect to our opinion in paragraph 1 above regarding the good
standing of the Borrower, we have relied solely on the good standing certificate
received from the State Department of Assessments and Taxation of the State of
Maryland dated May 12, 2005.  With respect to our opinion in paragraph 1 above
regarding the good standing of the other Obligors, we have relied solely on the
certificates of good standing received from each respective jurisdiction which
have been delivered to you in connection with the Credit Agreement.

 

(B)  The enforceability of Section 10.03 of the Credit Agreement (and any
similar provisions in any of the other Relevant Documents) may be limited by
(i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws, and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party, or
requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.

 

(C)  The enforceability of provisions in the Relevant Documents to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

(D)  Clause (iii) of Section 3.02 of the Credit Agreement may not be enforceable
to the extent that the Guaranteed Obligations are materially modified.

 

(E)  We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of Maryland) that limit the
interest, fees or other charges such Lender may impose, (ii) the last sentence
of Section 2.16(d), Section 3.06 or Section 3.09 of the Credit Agreement,
(iii) the first sentence of Section 10.09(b) of the Credit Agreement (and any
similar provisions in any of the other Relevant Documents), insofar as such
sentence relates to the subject matter jurisdiction of the United States
District Court for the Southern District of New York to adjudicate any
controversy related to any of the Relevant Documents, and
(iv) Section 10.09(c) of the Credit Agreement (and any similar provisions in any
of the other Relevant Documents) insofar as such sentence relates to the waiver
of inconvenient forum with respect to proceedings in the United States District
Court for the Southern District of New York.

 

(F)  We express no opinion as to the applicability to the obligations of the
Subsidiary Guarantors of Section 548 of the Bankruptcy Code or any other
provision of law relating to fraudulent conveyances, transfers or obligations.

 

(G)  We wish to point out that the obligations of the Obligors, and the rights
and remedies of the Administrative Agent, under the Security Agreement may be
subject to possible limitations upon the exercise of remedial or procedural
provisions contained in the Security Agreement, provided that such limitations
do not, in our opinion (but subject to the other comments and qualifications set
forth in this opinion letter), make the remedies and procedures that will be
afforded to the Administrative Agent and the

 

6

--------------------------------------------------------------------------------


 

Lenders inadequate for the practical realization of the substantive benefits
purported to be provided to the Administrative Agent and the Lenders by the
Security Agreement.

 

(H)  With respect to our opinions in paragraph 11(a) above, we have assumed that
the Financing Statements will be filed in the appropriate filing offices
specified therein no later than 10 days after the initial extension of credit
under the Credit Agreement.  We also wish to point out that the acquisition by
any Obligor after the initial Loan under the Credit Agreement of any interest in
any property that becomes subject to the Lien of the Security Agreement may
constitute a voidable preference under Section 547 of the Bankruptcy Code.

 

(I)  The effectiveness of the Financing Statements will lapse on the expiration
of a five year period from their date of filing, or (if later) five years from
the last date as to which such Financing Statements were effective following the
proper filing of continuation statements with respect thereto, unless
continuation statements are filed within six months prior to the expiration of
the applicable five year period, and, if any Obligor so changes its name that
the Financing Statements naming such Obligor as debtor become seriously
misleading under Section 9-506 of the UCC, the Financing Statements naming such
Obligor as debtor will be ineffective to perfect a security interest in
Collateral acquired by such Obligor more than four months after such change.

 

(J)  We express no opinion as to the existence of, or the right, title or
interest of any Obligor in, to or under, any of the Collateral.

 

(K)  Our opinions in paragraphs 10, 11 and 12 above, and our observations in
paragraph (I) above, insofar as they relate to the perfection and the effect of
perfection and non-perfection of security interests under the law of States of
Delaware, Nevada, North Carolina, Virginia, Minnesota, Oklahoma and Tennessee
are based solely upon a review of the relevant statutory text of Articles 9 of
the Uniform Commercial Code of such States as displayed on Westlaw on May 3,
2005, in each case without regard to the decisional law of such States.

 

The foregoing opinions are limited (except as otherwise expressly provided in
paragraph (K) above) to matters involving the Federal laws of the United States
of America, the Delaware General Corporation Law, the Delaware Limited Liability
Company Act and the law of the State of Maryland, and we do not express any
opinion as to the laws of any other jurisdiction (nor do we express any opinion
as to the applicability to, or the effect upon, the transactions contemplated by
the Relevant Documents of the Federal Communications Act of 1934, as amended,
the rules and regulations promulgated thereunder or the policies of the FCC).

 

7

--------------------------------------------------------------------------------


 

At the request of our clients, this opinion letter is, pursuant to
Section 5.01(b)(i) of the Credit Agreement, provided to you by us in our
capacity as counsel to the Obligors and may not be relied upon by any Person for
any purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, our prior written consent.

 

 

Very truly yours,

 

 

 

THOMAS & LIBOWITZ, P.A.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[Form of Opinion of Special FCC Counsel to the Obligors]

 

May 12, 2005

 

The Lenders party to the Credit Agreement referred
to below and JPMorgan Chase Bank, N.A., as
Administrative Agent,

270 Park Avenue

New York, New York  10017

 

Ladies and Gentlemen:

 

We have acted as special communications counsel for Sinclair Television
Group, Inc. (the “Borrower”), a Maryland corporation, and the Guarantors
(defined below, and collectively with the Borrower, the “Obligors”), and have
represented the Obligors in connection with the Second Amended and Restated
Credit Agreement (“Credit Agreement”), dated as of May 12, 2005, between the
Borrower, Sinclair Broadcast Group, Inc. (the “Holding Company”), certain
subsidiaries of the Borrower and the Holding Company party thereto (collectively
with the Holding Company, the “Guarantors”), the lenders parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, only as counsel on Federal
Communications Commission (“FCC”) regulatory matters.  This opinion is being
delivered pursuant to Section 5.01(b) of the Credit Agreement.  In rendering
this opinion, we are engaged and acting solely as special communications counsel
for the Obligors, and we are not engaged or acting as counsel of any type for
you or any other person or entity.  Each capitalized term used but not defined
herein shall have its respective meaning set forth in the Credit Agreement. 
When used herein, “or” shall mean “and/or” unless the context otherwise
requires.

 

This opinion is limited strictly to matters arising under the Communications Act
of 1934, as amended, and the published rules, regulations, and policies
promulgated thereunder by the FCC (collectively, “Communications Laws”), and we
express no opinion on any other matter whatsoever.  Furthermore, this opinion is
limited to the opinions expressly stated herein.  No implication shall be drawn
from anything herein that has the effect of extending any such opinion beyond
what is expressly stated in such opinion.

 

Specifically excluded from this opinion are all matters arising under the
Communications Laws that may involve the grant of a security interest in any FCC
license or authorization and we express no opinion whatsoever as to whether the
grant, if any, under the Transaction Documents (defined below) of a security
interest in any FCC license or authorization violates or is contrary to the
Communications Laws.

 

In connection with the issuance of this letter, we have examined only the FCC
Review Materials (defined below) as of the dates set forth below, together with
such provisions of the Communications Laws as we have deemed necessary as a
basis for the opinions expressed below.  With respect to questions of fact
relevant to the opinions expressed herein, we have assumed and relied, without
independent inquiry or verification by us, upon the accuracy and

 

Opinion of Special FCC Counsel to the Obligors

 

--------------------------------------------------------------------------------


 

completeness of: (i) all verbal or email confirmations in response to our
letters of inquiry by FCC staff members on May 2 and 3, 2005, (ii) the
information with respect to the Stations (hereinafter defined) located in the
FCC’s CDBS Public Access Information System at the time of our examination on
May 11, 2005, (iii) a review of the publicly available files with respect to the
Stations located in the FCC’s Reference Information Center at 445 Twelfth
Street, S.W., in Washington, DC at the time of our examination on May 4, 2005
(all such FCC information, the “FCC Review Materials”), and (iv) representations
and warranties set forth in the Credit Agreement.  We have not examined or
investigated the records which may be available in any other office within the
FCC.  You should be aware that certain records of the FCC are public as a matter
of law (for example, under the federal Freedom of Information Act).  Such
records, however, may not have been included in the FCC Review Materials at the
time that we examined those materials in connection with this opinion. 
Accordingly, we express no opinion regarding the completeness of the FCC Review
Materials at the time we reviewed them.  Furthermore, there may be records of
matters pending at the FCC that were not available for inspection by the public
as a matter of law that we did not examine.

 

We have examined copies provided to us of the documents listed in Attachment I
hereto (all such documents collectively referred to as “Transaction
Documents”).  For purposes of this opinion, we explicitly assume that the
executed original copies of the Transaction Documents conform to the
above-mentioned drafts that we have examined in all respects material to the
Communications Laws.  Furthermore, in rendering this opinion, we have assumed
without investigation the genuineness of all signatures, the legal capacity of
all natural persons, the authenticity of all documents examined by us, whether
or not they are originals, the conformity of all copies or facsimile
transmissions to the originals of the same, whether or not they are certified to
be true copies, the conformity of all unexecuted documents presented to us as
final versions thereof to the executed originals of the same, the accuracy and
completeness of all public records, including but not limited to those of the
FCC, and the absence of changes through the date hereof in the FCC records that
we examined during the Examination Time.

 

The opinions expressed in this letter are based upon the current law and facts
presently known to us, and are not guarantees or assurances of any future fact,
event, occurrence, omission, or condition or that any law, statute, rule,
regulation, policy, order, case, or interpretation of the same will not change
in the future.  Moreover, this letter expresses opinions only as of the date of
this letter and we specifically disclaim all responsibility whatsoever for
advising you of changes in matters addressed herein occurring after such date.

 

We have undertaken no on-site inspection, independent evaluation of the
technical aspects, or visual or aural monitoring whatsoever of the Obligors,
properties of the Obligors, or the Stations, nor have we examined the actual
day-to-day operations of the Stations, and, accordingly, we express no opinion
with respect to such matters.  Except as otherwise specifically stated herein,
we have undertaken no independent inquiry whatsoever of any of the matters
addressed in this opinion.  Furthermore, although we have no firsthand knowledge
of the citizenship, attributable or non-attributable media interests, or
character or other qualifications under the Communications Laws of the Obligors,
principals of the Obligors, or any other person or entity having any present or
proposed connection with the Obligors, we are presently aware of

 

2

--------------------------------------------------------------------------------


 

no facts that lead us to believe that any of the opinions expressed below, as
qualified and limited by this letter, are untrue in any material respect.

 

As used in this letter, the phrases “our knowledge,” “known to us,” or “we are
presently aware” or similar phrases mean the current actual knowledge, that is,
the conscious awareness of facts or other information, of lawyers currently
affiliated with this firm who have given substantive legal attention to
representation of the Obligors in connection with the transactions contemplated
under the Credit Agreement, including but not limited to the preparation of this
letter.

 

We express no opinion whatsoever in this letter as to your qualifications under
the Communications Laws, or such qualifications of your assigns, if any, to have
an ownership interest in or to control, directly or indirectly, any license or
other authorization issued by the FCC or any person or entity holding such
license or authorization.

 

Based upon the foregoing, and subject in all respects to the qualifications and
limitations set forth in this letter, we are of the opinion that:

 

1.             Except as set forth in Attachment II, to our knowledge, based
solely upon our examination of the FCC Review Materials, each of the Obligors is
in compliance with the Communications Laws, except for noncompliance that would
not reasonably be expected to have a material adverse effect upon the business,
assets, operations, prospects or condition, financial or other, of the Obligors
taken as a whole.

 

2.             The execution, delivery, and performance in accordance with their
terms of the Transaction Documents by each of the Obligors that is a party
thereto (x) does not violate the Communications Laws, (y) does not cause the
forfeiture or impairment by the FCC of any license, permit, or other
authorization that is issued by the FCC and held or controlled by any of the
Obligors, and (z) does not require any authorization, consent, approval, or
filing of or with the FCC not previously obtained or made and in full force and
effect as of the date of this opinion, except that (a) if any broadcast station
is assigned or control thereof is transferred, the assets used in the operation
of such station may be required to be assigned or control thereof may be
required to be transferred along with the FCC licenses for such station,
(b) from time to time, licensees may be required to obtain certain
authorizations from, or to make certain filings with, the FCC that would be
required in the ordinary course of business, (c) FCC authorizations and filings
may be required to be obtained or made in connection with future broadcast
station acquisitions, if any, contemplated under the Transaction Documents,
(d) copies of certain documents, including but not limited to the Transaction
Documents, may be required to be filed with the FCC pursuant to 47 C.F.R.
§ 73.3613, (e) the FCC must be notified of the consummation of any assignments
or transfers of control of FCC licenses and authorizations for any broadcast
stations, and ownership reports are required to be filed with the FCC pursuant
to 47 C.F.R. § 73.3615, (f) in connection with the exercise of certain rights or
remedies under the Transaction Documents by you, participants or other lenders
under the Credit Agreement, or your or their assigns, if any, that involves
disposition of voting stock, the Communications Laws may require that such
disposition be accomplished by private or public sale or other means acceptable
to the FCC, (g) the grant of a security interest in any FCC license or
authorization

 

3

--------------------------------------------------------------------------------


 

may be prohibited by the Communications Laws, (h) any power of attorney granted
to you, participants or other lenders under the Credit Agreement or the
Transaction Documents, or your or their assigns, if any, for purposes of
executing the assignor’s, transferor’s, or licensee’s portions of an FCC
assignment or transfer of control application may be contrary to the
Communications Laws, (i) under the Communications Laws, FCC approval may be
required prior to the transfer of control of any broadcast station or the
assignment of any FCC licenses or authorizations or prior to the exercise of any
voting rights or management authority over any broadcast station to the extent
that such exercise constitutes a transfer of control of such broadcast station
or an assignment of any FCC licenses or authorizations, but we are of the
opinion that the execution and delivery of the Transaction Documents by each of
the parties thereto does not constitute a transfer of control or assignment of
any FCC licenses or authorizations, and (j) prior to exercise of certain rights
or remedies under the Transaction Documents by you, participants or other
lenders under the Credit Agreement, or your or their assigns, if any, which
exercise constitutes or causes an assignment or transfer of control of an FCC
license or authorization under the Communications Laws, FCC consents and
notifications with respect to such exercise may be required to be timely
obtained or made; provided, however, that we express no opinion whatsoever as to
the likelihood of obtaining such consents.

 

3.             Except as set forth in Attachment II and except for rulemaking
proceedings or similar proceedings of general applicability to entities such as
the Obligors or facilities such as the Stations, to our knowledge, there is not
now pending or threatened in writing any action, suit, or proceeding by the FCC
against the Obligors that would reasonably be expected to have a material
adverse effect upon the business, assets, operations, prospects or condition,
financial or other, of the Obligors taken as a whole.  To our knowledge,
(a) there exists no judgment, order, injunction, or other restraint issued or
filed by or before the FCC against the Obligors that prohibits the consummation
of any of the transactions contemplated under the Transaction Documents, and
(b) there is not now pending or threatened in writing any action, suit,
litigation, or proceeding by or before the FCC against the Obligors that would
reasonably be expected to have a material adverse effect upon the consummation
of any such transactions.

 

4.             The Obligors listed on Attachment II hereto have been authorized
by the FCC to hold all necessary FCC licenses and authorizations to operate
their respective television stations (the “Stations”) as listed on Attachment
II.  To our knowledge, all such FCC licenses and authorizations are valid and in
full force and effect.

 

This opinion is (i) solely for your information in connection with the
transactions contemplated under the Credit Agreement and the other documents
contemplated thereunder, (ii) not to be relied upon by any other person or
entity for any reason whatsoever other than any permitted assignee of a lender
under the Credit Agreement, (iii) not to be quoted in whole or in part or
otherwise referred to in any document except as directly a part of and related
to such transactions, and (iv) except as otherwise required by applicable law,
not to be filed with or provided to any government agency or any other entity or
person whatsoever, other than to any regulatory agency having supervisory
jurisdiction over you or to any court having jurisdiction over litigation, if
any, arising out of such transactions.

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

PILLSBURY WINTHROP SHAW

 

PITTMAN LLP

 

Attachments

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Form of Opinion of Special New York Counsel to JPMCB]

 

May 12, 2005

 

To the Lenders party to the Credit Agreement referred
to below and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to JPMorgan Chase Bank, N.A. (“JPMCB”)
in connection with the Second Amended and Restated Credit Agreement dated as of
May 12, 2005 (the “Credit Agreement”) between Sinclair Television Group, Inc.
(the “Borrower”), Sinclair Broadcast Group, Inc. (the “Holding Company”),
certain subsidiaries of the Borrower and the Holding Company party thereto
(individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors” and, together with the Borrower and the Holding Company, the
“Obligors”), the lenders party thereto (the “Lenders”) and JPMCB, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
providing, among other things, for extensions of credit to be made by the
Lenders to the Borrower in an aggregate principal amount not exceeding
$275,000,000.  All capitalized terms used but not defined herein have the
respective meanings given to such terms in the Credit Agreement.

 

In rendering the opinions expressed below, we have examined the following
agreements, instruments and other documents (collectively, the “Loan
Documents”):

 

(a)           the Credit Agreement;

 

(b)           the promissory notes, if any, issued on the date hereof pursuant
to Section 2.08(g) of the Credit Agreement (collectively, the “Notes”); and

 

(c)           the Amended and Restated Security Agreement dated as of May 12,
2005 between the Borrower, the Holding Company, the Subsidiary Guarantors and
the Administrative Agent (the “Security Agreement”).

 

In our examination, we have assumed the genuineness of all signatures, the
authenticity of documents submitted to us as originals and the conformity with
authentic original documents of all documents submitted to us as copies.  We
have also assumed that the Loan Documents have been duly authorized by, have
been or (in the case of the Notes) will be duly executed and delivered by, and
(except to the extent set forth below, as to the Obligors) constitute legal,
valid, binding and enforceable obligations of, all of the parties thereto, that
all signatories thereto have been duly authorized, that all such parties are
duly organized and validly existing and have the power and authority (corporate,
partnership or other) to execute, deliver and perform the same, and that (upon
the delivery of this opinion) the conditions precedent in Section 5.01 of the
Credit Agreement have been satisfied.

 

Opinion of Special New York Counsel to JPMCB

 

--------------------------------------------------------------------------------


 

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that:

 

1.  Each of the Loan Documents (assuming, in the case of each Note, that value
is given therefor) constitutes the legal, valid and binding obligation of each
Obligor party thereto, enforceable against such Obligor in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or other similar laws relating to
or affecting the rights of creditors generally and except as the enforceability
of the Loan Documents is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

 

2.  The Security Agreement is effective to create, in favor of the
Administrative Agent for the benefit of the Lenders, a valid security interest
under the Uniform Commercial Code as in effect in the State of New York (the
“NYUCC”) in all of the right, title and interest of each Obligor party thereto
in, to and under the Collateral (as defined in the Security Agreement) of such
Obligor as collateral security for the payment of the Secured Obligations (as
defined in the Security Agreement) of such Obligor, except that (a) such
security interest will continue in Collateral (as so defined) after its sale,
exchange or other disposition only to the extent provided in Section 9-315 of
the NYUCC and (b) the security interest in Collateral (as so defined) in which
an Obligor acquires rights after the commencement of a case under the Federal
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) in respect of such
Obligor may be limited by Section 552 of the Bankruptcy Code.

 

3.  The security interest referred to in paragraph 2 above in that portion of
the Collateral (as defined in the Security Agreement) consisting of Pledged
Shares (as so defined) represented by a certificate in bearer form or in
registered form indorsed (as provided in Section 8-102(a)(11) of the NYUCC) to
the Administrative Agent or in blank by an effective indorsement (as so
provided) or registered in the name of the Administrative Agent, will, upon the
creation of such security interest, be perfected by the Administrative Agent
taking possession thereof in the State of New York, and such perfected security
interest will remain perfected thereafter so long as such certificates are
retained by the Administrative Agent in its possession in the State of New York.

 

The foregoing opinions are also subject to the following comments and
qualifications:

 

(A)  The enforceability of Section 10.03 of the Credit Agreement (and any
similar provisions in any of the other Loan Documents) may be limited by
(i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party, or
requiring indemnification of a party for, liability for

 

2

--------------------------------------------------------------------------------


 

its own action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.

 

(B)  The enforceability of provisions in the Loan Documents to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

(C)  Clause (iii) of Section 3.02 of the Credit Agreement may not be enforceable
to the extent that the Guaranteed Obligations are materially modified.

 

(D)  We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 2.16(d), Section 3.06
or Section 3.09 of the Credit Agreement, (iii) the first sentence of
Section 10.09(b) of the Credit Agreement (and any similar provisions in any of
the other Loan Documents), insofar as such sentence relates to the
subject-matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to any of the Loan
Documents and (iv) Section 10.09(c) of the Credit Agreement (and any similar
provisions in any of the other Loan Documents) insofar as such Section relates
to the waiver of inconvenient forum with respect to proceedings in the United
States District Court for the Southern District of New York.

 

(E)  We express no opinion as to the applicability to the obligations of the
Subsidiary Guarantors of Section 548 of the Bankruptcy Code, Article 10 of the
New York Debtor Creditor Law or any other provision of law relating to
fraudulent conveyances, transfers or obligations, nor do we express any opinion
as to the enforceability of such obligations.

 

(F)  We wish to point out that the obligations of the Obligors, and the rights
and remedies of the Administrative Agent and the Lenders, under the Security
Agreement may be subject to possible limitations upon the exercise of remedial
or procedural provisions contained in the Security Agreement, provided that such
limitations do not, in our opinion (but subject to the other comments and
qualifications set forth in this opinion letter), make the remedies and
procedures that will be afforded to the Administrative Agent and the Lenders
inadequate for the practical realization of the substantive benefits purported
to be provided to the Administrative Agent and the Lenders by the Security
Agreement.

 

(G)  Except as provided in paragraphs 2 and 3 above, we express no opinion as to
the creation or perfection of any security interest in any Collateral (as
defined in the Security Agreement).  In addition, we express no opinion as to
the creation or perfection of any security interest in any Collateral (as so
defined) as to which, pursuant to Section 9-109 of the NYUCC, Article 9 of the
NYUCC does not apply.

 

3

--------------------------------------------------------------------------------


 

(H)  We express no opinion as to (i) the priority of any security interest in
any Collateral (as defined in the Security Agreement), (ii) the existence of, or
the right, title or interest of the Obligors in, to or under, any of the
Collateral (as so defined) or (iii) the creation of any security interest in (or
other lien on) any Broadcast License or the proceeds thereof.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the laws of the State of New York, and we do not express any
opinion as to the laws of any other jurisdiction nor do we express an opinion as
to the applicability to the transactions under the agreements referred to
herein, or the effect upon such transactions, of the Communications Act of 1935,
and the parties, regulations and policies of the FCC thereunder.

 

This opinion letter is provided to you by us as special New York counsel to
JPMCB pursuant to Section 5.01(c) of the Credit Agreement and may not be relied
upon by any other person or for any purpose other than in connection with the
transactions contemplated by the Loan Documents without our prior written
consent in each instance.

 

Very truly yours,

 

 

WJM/RMG

 

4

--------------------------------------------------------------------------------